EXHIBIT 10.1
LOAN AGREEMENT
BY AND AMONG
LABARGE, INC.,
LABARGE ELECTRONICS, INC.,
LABARGE ACQUISITION COMPANY, INC.,
U.S. BANK NATIONAL ASSOCIATION,
WELLS FARGO BANK, NATIONAL ASSOCIATION
AND
U.S. BANK NATIONAL ASSOCIATION, AS AGENT
DECEMBER 22, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION 1.  DEFINITIONS
    1  
1.01 Definitions
    1  
1.02 Continuance of an Event of Default
    23  
1.03 Accounting Terms and Determinations
    23  
SECTION 2.  LOANS AND LETTERS OF CREDIT
    23  
2.01 Revolving Credit Commitments
    23  
2.02 Swing Line Loans
    25  
2.03 LaBarge Electronics Term Loan
    27  
2.04 LaBarge Acquisition Term Loan
    28  
2.05 Letter of Credit Commitment
    28  
2.06 Method of Borrowing
    31  
2.07 Notes
    33  
2.08 Duration of Interest Periods and Selection of Interest Rates
    35  
2.09 Interest Rates and Interest Payments
    36  
2.10 Computation of Interest
    38  
2.11 Fees
    38  
2.12 Method of Making Interest and Other Payments
    39  
2.13 Voluntary Prepayments
    39  
2.14 Mandatory Prepayments
    40  
2.15 General Provisions as to Payments
    41  
2.16 Funding Losses
    41  
2.17 Basis for Determining Interest Rate Inadequate or Unfair
    41  
2.18 Illegality
    42  
2.19 Increased Cost
    42  
2.20 Base Rate Loans Substituted for Affected LIBOR Loans
    43  
2.21 Capital Adequacy
    43  
2.22 Survival of Indemnities
    44  
2.23 Discretion of Lenders as to Manner of Funding
    44  
2.24 Sharing of Payments
    44  
2.25 Application of Payments
    44  
2.26 Taxes
    45  
SECTION 3.  PRECONDITIONS
    46  
3.01 Preconditions to Effectiveness of this Agreement
    46  
3.02 All Loans
    49  
3.04 All Letters of Credit
    50  
SECTION 4.  REPRESENTATIONS AND WARRANTIES
    51  
4.01 Existence and Power
    51  
4.02 Authorization
    51  
4.03 Binding Effect
    51  
4.04 Financial Statements
    52  
4.05 Litigation
    52  
4.06 Pension and Welfare Plans
    52  
4.07 Tax Returns and Payment
    53  
4.08 Subsidiaries
    53  
4.09 Compliance With Other Instruments; None Burdensome
    53  
4.10 Other Debt
    54  
4.11 Labor Matters
    54  
4.12 Title to Property
    54  
4.13 Regulation U
    54  
4.14 Multi-Employer Pension Plan Amendments Act of 1980
    54  

 



--------------------------------------------------------------------------------



 



         
4.15 Investment Company Act of 1940
    55  
4.16 Patents, Trademarks, Copyrights, Licenses, Etc
    55  
4.17 Environmental and Safety and Health Matters
    55  
4.18 Investments
    55  
4.19 No Default
    55  
4.20 Government Contracts
    56  
4.21 Purchase and Other Commitments and Outstanding Bids
    56  
4.22 Disclosure
    56  
SECTION 5.  COVENANTS
    56  
5.01 Affirmative Covenants of the Company
    56  
(a) Information
    56  
(b) Payment of Indebtedness
    58  
(c) Books and Records, Consultations and Inspections
    58  
(d) Payment of Taxes
    58  
(e) Payment of Claims
    59  
(f) Existence
    59  
(g) Maintenance of Property
    59  
(h) Compliance with Laws, Regulations, Etc
    59  
(i) Environmental Matters
    59  
(j) ERISA Compliance
    60  
(k) Notices
    60  
(l) Insurance
    61  
(m) Further Assurances
    61  
(n) Accountant
    62  
(o) Financial Covenants
    62  
(p) Subsidiaries
    62  
(q) Interest Rate Protection
    62  
5.02 Negative Covenants of Borrower
    62  
(a) Limitation on Indebtedness
    63  
(b) Limitation on Liens
    63  
(c) Consolidation, Merger, Sale of Property, Etc.
    63  
(d) Sale and Leaseback Transactions
    64  
(e) Sale or Discount of Accounts
    64  
(f) Transactions with Affiliates
    65  
(g) Changes in Nature of Business
    65  
(h) Fiscal Year
    65  
(i) Stock Redemptions and Distributions
    65  
(j) Pension Plans
    65  
(k) Restricted Investments, Acquisitions
    65  
(l) Subsidiaries
    65  
(m) Limitations on Restrictive Agreements
    65  
5.03 Use of Proceeds
    66  
SECTION 6.  EVENTS OF DEFAULT
    66  
SECTION 7. AGENT
    71  
7.01 Appointment
    71  
7.02 Powers
    71  
7.03 General Immunity
    72  
7.04 No Responsibility for Loans, Recitals, Etc.
    72  
7.05 Right to Indemnity
    72  
7.06 Action Upon Instructions of Required Lenders
    72  
7.07 Employment of Agents and Counsel
    73  
7.08 Reliance on Documents; Counsel
    73  
7.09 May Treat Payee as Owner
    73  

-ii-



--------------------------------------------------------------------------------



 



         
7.10 Agent’s Reimbursement
    73  
7.11 Rights as a Lender
    73  
7.12 Independent Credit Decision
    73  
7.13 Resignation of Administrative Agent
    74  
7.14 Delivery of Documents
    74  
7.15 Application of Section 7 to U.S. Bank
    74  
7.16 Legal Representation of the Agent
    74  
7.17 Duration of Agency
    75  
SECTION 8.  GENERAL
    75  
8.01 No Waiver
    75  
8.02 Right of Setoff
    75  
8.03 Cost and Expenses
    75  
8.04 Environmental Indemnity
    76  
8.05 General Indemnity
    76  
8.06 Authority to Act
    77  
8.07 Notices
    77  
8.08 Consent To Jurisdiction; Waiver of Jury Trial
    77  
8.09 Governing Law
    77  
8.10 Amendments and Waivers
    77  
8.11 References; Headings for Convenience
    78  
8.12 Successors and Assigns
    78  
8.13 No Oral Agreements; Entire Agreement
    79  
8.14 Severability
    79  
8.15 Counterparts
    79  
8.16 Resurrection of the Borrower’s Obligations
    79  
8.17 Independence of Covenants
    80  
8.18 Collateral
    80  
8.19 Confidentiality
    80  
8.20 USA Patriot Act
    80  
8.21 Swap Contracts and Treasury Management Agreements
    80  
8.22 Release of Liens
    81  
8.23 Waiver of Consequential Damages, etc.
    81  
8.24 Release of Certain Documents
    81  
8.25 Reallocation of Loans
    81  
8.26 Amendment and Restatement
    81  

-iii-



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
     THIS LOAN AGREEMENT (this “Agreement”) is made and entered into as of the
22nd day of December, 2008, by and among LABARGE, INC., a Delaware corporation
(the “Company”), LABARGE ELECTRONICS, INC., a Missouri corporation (“LaBarge
Electronics”), LABARGE ACQUISITION COMPANY, INC., a Missouri corporation
(“LaBarge Acquisition”) (the Company, LaBarge Electronics and LaBarge
Acquisition are sometimes hereinafter individually referred to as a “Borrower”
and collectively referred to as the “Borrowers”), the Lenders from time to time
party hereto and U.S. BANK NATIONAL ASSOCIATION, as the Agent.
WITNESSETH:
     WHEREAS, the Borrowers (other than LaBarge Acquisition), the Lenders and
the Agent are parties to that certain Loan Agreement dated as of February 17,
2004, as amended by that certain First Amendment to Loan Agreement dated as of
April 16, 2004, that certain Second Amendment to Loan Agreement dated as of
August 18, 2005, that certain Third Amendment to Loan Agreement dated as of
February 10, 2006, that certain Fourth Amendment to Loan Agreement dated as of
December 1, 2006, and that certain Fifth Amendment to Loan Agreement dated as of
October 3, 2008 (as so amended, the “Existing Loan Agreement”);
     WHEREAS, the Borrowers, the Lenders and the Agent desire to amend and
restate the Existing Loan Agreement in the manner hereinafter set forth;
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, the Lenders and the Agent hereby amend and restate
the Existing Loan Agreement so that so amended and restated it reads in its
entirety as follows:
     WHEREAS, (a) the Company has requested that the Lenders increase the
maximum amount of, extend the maturity date of and amend certain of the terms of
their existing revolving credit facility to the Company, (b) LaBarge Electronics
has requested that the Lenders increase the principal amount of, extend the
maturity date of and amend certain of the terms of their existing $9,500,000.00
term loan to LaBarge Electronics and (c) LaBarge Acquisition has applied to the
Lenders for a term loan in the aggregate principal amount of $35,000,000.00; and
     WHEREAS, the Lenders are willing to amend said revolving credit facility to
the Company, to amend said term loan to LaBarge Electronics and to make said
term loan to LaBarge Acquisition upon, and subject to, the terms, provisions and
conditions hereinafter set forth;
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company, LaBarge Electronics, LaBarge Acquisition, the Lenders
and the Agent hereby mutually covenant and agree as follows:
SECTION 1.  DEFINITIONS.
     1.01 Definitions. In addition to the terms defined elsewhere in this
Agreement or in any Exhibit or Schedule hereto, when used in this Agreement, the
following terms shall have the following meanings (such meanings shall be
equally applicable to the singular and plural forms of the terms used, as the
context requires):

 



--------------------------------------------------------------------------------



 



     Account Debtor shall mean any Person who is and/or may become obligated to
the Company, LaBarge Electronics, LaBarge Acquisition and/or LaBarge/STC under
or on account of any of the Accounts.
     Accounts shall mean all trade accounts receivable of each of the Company,
LaBarge Electronics, LaBarge Acquisition and LaBarge/STC arising out of the bona
fide sale of goods and/or performance of services in the ordinary course of such
Person’s business which have been invoiced by such Person.
     Acquisition shall mean any transaction or series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
Subsidiary directly or indirectly (a) acquires all or substantially all of the
assets comprising one or more business units of any other Person, whether
through purchase of assets, merger or otherwise or (b) acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least (i) a majority (in number of votes) of the stock and/or other securities
of a corporation having ordinary voting power for the election of directors
(other than stock and/or other securities having such power only by reason of
the happening of a contingency), (ii) a majority (by percentage of voting power)
of the outstanding partnership interests of a partnership, (iii) a majority (by
percentage of voting power) of the outstanding membership interests of a limited
liability company or (iv) a majority of the ownership interests in any
organization or entity other than a corporation, partnership or limited
liability company.
     Adjusted Base Rate shall mean the Base Rate plus the Applicable Base Rate
Margin. The Adjusted Base Rate shall be adjusted automatically on and as of the
effective date of any change in the Base Rate and/or the Applicable Base Rate
Margin.
     Affiliate shall mean any Person (a) which directly or indirectly through
one or more intermediaries controls, is controlled by or is under common control
with the Company or any Subsidiary, (b) which directly or indirectly through one
or more intermediaries beneficially owns or holds or has the power to direct the
voting power of Five Percent (5%) or more of any class of capital stock,
membership interests or other equity interests of the Company or any Subsidiary,
(c) which has Five Percent (5%) or more of any class of its capital stock,
membership interests or other equity interests beneficially owned or held,
directly or indirectly, by the Company or any Subsidiary or (d) who is a
director, officer or manager of the Company or any Subsidiary. For purposes of
this definition, “control” shall mean the power to direct the management and
policies of a Person, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise.
     Agent shall mean U.S. Bank National Association in its capacity as agent
for the Lenders under this Agreement and certain of the other Transaction
Documents and its successors in such capacity.
     Applicable Commitment Fee Rate, Applicable LIBOR Margin and Applicable Base
Rate Margin shall mean the per annum rate shown in the applicable column below
based on the applicable Consolidated Debt to Consolidated EBITDA Ratio:

                          If the Consolidated   Applicable         Debt to
Consolidated   Commitment Fee   Applicable LIBOR   Applicable Base EBITDA Ratio
is, then   Rate is   Margin is   Rate Margin is
³ 2.0 to 1.0
    0.500 %     2.75 %     1.25 %
 
                       
³ 1.5 to 1.0 but < 2.0 to 1.0
    0.375 %     2.25 %     0.75 %  
< 1.5 to 1.0
    0.250 %     2.00 %     0.50 %

- 2 -



--------------------------------------------------------------------------------



 



The determination of the Applicable Commitment Fee Rate, the Applicable LIBOR
Margin and the Applicable Base Rate Margin as of any date shall be based on the
Consolidated Debt to Consolidated EBITDA Ratio as of the end of the most
recently ended fiscal quarter of the Company for which financial statements of
the Company and its Subsidiaries have been delivered to the Agent and the
Lenders pursuant to Section 5.01(a), and shall be effective for purposes of
determining the Applicable Commitment Fee Rate, the Applicable LIBOR Margin and
the Applicable Base Rate Margin from and after the first day of the first month
immediately following the date on which delivery of such financial statements is
required until the first day of the first month immediately following the next
such date on which delivery of such financial statements of the Company and its
Subsidiaries is so required. Notwithstanding the foregoing, (a) if the
applicable financial statements for any fiscal quarter of the Company are not
delivered to the Agent and the Lenders when due in accordance with
Section 5.01(a), then (i) Applicable Commitment Fee Rate shall mean 0.500% per
annum, (ii) Applicable LIBOR Margin shall mean 2.75% per annum and
(iii) Applicable Base Rate Margin shall mean 1.25% per annum during the period
commencing on the date such financial statements were due and ending on the
first (1st) day of the first month immediately following the date on which such
financial statements are delivered to the Agent and the Lenders and (b) during
the period commencing on the date of this Agreement and ending August 31, 2009,
(i) Applicable Commitment Fee Rate shall mean 0.375% per annum, (ii) Applicable
LIBOR Margin shall mean 2.25% per annum and (iii) Applicable Base Rate Margin
shall mean 0.75% per annum.
     Assignee shall have the meaning ascribed thereto in Section 8.12(c).
     Assignment and Assumption Agreement shall have the meaning ascribed thereto
in Section 8.12(c).
     Attorneys’ Fees shall mean (a) the reasonable fees and costs, charges and
expenses related thereto (determined on the basis of such counsel’s generally
applicable rates, which may be higher than the rates such counsel charges the
Agent for certain matters) of the attorneys (and all paralegals, accountants and
other staff employed by such attorneys) employed by the Agent from time to time
in connection with (i) the negotiation, preparation, execution, administration
and/or enforcement of this Agreement and/or any of the other Transaction
Documents, (ii) the preparation, negotiation or execution of any amendment,
modification, extension, renewal and/or restatement of this Agreement or any of
the other Transaction Documents and/or (iii) the preparation, negotiation or
execution of any waiver or consent with respect to this Agreement or any of the
other Transaction Documents and (b) the reasonable fees and costs, charges and
expenses related thereto (determined on the basis of such counsel’s generally
applicable rates, which may be higher than the rates such counsel charges the
Agent or the applicable Lender, as the case may be, for certain matters) of the
attorneys (and all paralegals, accountants and other staff employed by such
attorneys) employed by the Agent and/or any Lender (i) in connection with the
enforcement of this Agreement and/or any of the other Transaction Documents,
(ii) in connection with any Default or Event of Default under this Agreement,
(iii) to represent the Agent and/or any Lender in any litigation, contest,
dispute, suit or proceeding, or to commence, defend or intervene in any
litigation, contest, dispute, suit or proceeding, or to file any petition,
complaint, answer, motion or other pleading or to take any other action in or
with respect to any litigation, contest, dispute, suit or proceeding (whether
instituted by the Agent, any Lender, any Borrower or any other Person and
whether in bankruptcy or otherwise) in any way or respect relating to this
Agreement or any of the other Transaction Documents, any Borrower, any other
Obligor or any Collateral (but excluding any such fees, costs, charges and/or
expenses incurred with respect to a dispute between the Agent and any Lender or
with respect to disputes between one or more of the Lenders), (iv) to protect,
collect, lease, sell, take possession of or liquidate any Collateral, (v) to
attempt to enforce any security interest in or other Lien upon any Collateral or
to give any advice with respect to

- 3 -



--------------------------------------------------------------------------------



 



such enforcement and/or (vi) to enforce any of the rights and/or remedies of the
Agent and/or any Lender to collect any of the Borrower’s Obligations owed by any
one or more of the Borrowers and/or any Guarantee of any of the Borrower’s
Obligations owed by any one or more of the Borrowers.
     Authorized Person shall have the meaning ascribed thereto in
Section 2.06(f).
     Base Rate shall mean, as of any Business Day, a rate of interest per annum
equal to the highest of (b) the Prime Rate as of such Business Day, (b) the sum
of the Fed Funds Rate as of such Business Day plus One-Half of One Percent
(1/2%) per annum or (c) the sum of the Daily LIBOR Rate as of such Business Day
plus Two Percent (2%) per annum. The Base Rate shall be reset daily on each
Business Day.
     Base Rate Loan shall mean any Loan or any portion of any Loan bearing
interest based on the Adjusted Base Rate.
     Borrower’s Obligations shall mean, with respect to each Borrower, any and
all present and future indebtedness (principal, interest, fees, collection costs
and expenses, and other amounts), liabilities and obligations (including,
without limitation, guaranty obligations, letter of credit reimbursement
obligations, indemnity obligations, obligations under a Swap Contract between
such Borrower and a Lender and obligations under a Treasury Management Agreement
between such Borrower and a Lender) of such Borrower to the Agent and/or any
Lender evidenced by or arising under or in respect of this Agreement, any Note
and/or any other Transaction Document, in each case whether now existing or
hereafter arising, absolute or contingent, joint and/or several, secured or
unsecured, direct or indirect, expressed or implied in law, contractual or
tortious, liquidated or unliquidated, at law or in equity, or otherwise, and
whether created directly or acquired by the Agent and/or any Lender by
assignment or otherwise, and any and all costs of collection and/or Attorneys’
Fees from time to time incurred in connection with any of the foregoing.
     Borrowing Base shall mean, as of the date of any determination thereof, the
sum of (a) Eighty-Five Percent (85%) of the face amount of the Eligible Accounts
of each of the Company, LaBarge Electronics, LaBarge Acquisition and LaBarge/STC
as of such date (less maximum discounts, credits and allowances which may be
taken by or granted to Account Debtors in connection therewith and/or
adjustments for reserves and allowances deemed appropriate by the Agent in its
good faith discretion) plus (b) Thirty-Five Percent (35%) of the Eligible
Inventory of each of the Company, LaBarge Electronics, LaBarge Acquisition and
LaBarge/STC as of such date, valued at the lower of cost or market in accordance
with GAAP; provided, however, that in no event may the portion of the Borrowing
Base comprised of Eligible Inventory exceed Fifty Percent (50%) of the total
Borrowing Base before giving effect to this proviso (for example, if (before
giving effect to this proviso) the portion of the Borrowing Base comprised of
Eligible Accounts was $10,000,000.00 and the portion of the Borrowing Base
comprised of Eligible Inventory was $15,000,000.00, the total Borrowing Base
(after giving effect to this proviso) would be $22,500,000.00 ($10,000,000.00 +
$12,500,000.00)). Notwithstanding any provision contained in this definition of
“Borrowing Base” to the contrary, the Lenders may at any time and from time to
time, in their sole and absolute discretion, loan to the Company more than the
above stated percentage of Eligible Accounts and/or more than the above stated
percentage of the value of Eligible Inventory, without notice to the Company;
provided, however, that no such over-advance shall establish a custom or course
of dealing or entitle the Company to any subsequent over-advance under the same
or different circumstances.
     Borrowing Base Certificate shall have the meaning ascribed thereto in
Section 2.01(b).
     Business Day shall mean any day except a Saturday, Sunday or legal holiday
observed by the Agent and/or any Lender.

- 4 -



--------------------------------------------------------------------------------



 



     Capital Expenditure shall mean any expenditure to purchase or otherwise
acquire a fixed asset (other than a Capitalized Lease Obligation) which, in
accordance with GAAP, is required to be capitalized on the balance sheet of the
Person making the same.
     Capitalized Lease shall mean any lease of Property, whether real and/or
personal, by a Person as lessee which in accordance with GAAP is required to be
capitalized on the balance sheet of such Person.
     Capitalized Lease Obligations of any Person shall mean, as of the date of
any determination thereof, the amount at which the aggregate rental obligations
due and to become due under all Capitalized Leases under which such Person is a
lessee would be reflected as a liability on a balance sheet of such Person in
accordance with GAAP.
     CERCLA shall mean the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and as the same may from
time to time be further amended.
     Change of Control Event shall mean the beneficial ownership or acquisition
by any Person or group of Persons who are Affiliates (in any transaction or
series of related transactions) of (a) more than Fifty Percent (50%) of the
Voting Stock of the Company, (b) the power to elect, appoint or cause the
election or appointment of at least a majority of the members of the Board of
Directors of the Company or (c) all or substantially all of the assets and
Properties of the Company.
     Citibank Supplier Agreement shall mean that certain Supplier Agreement
dated June 9, 2005, and executed by the Company and Citibank, N.A., under which
Citibank, N.A. agreed to purchase certain Accounts of the Company of which
Sikorsky Aircraft Corporation and/or any of its subsidiaries is the Account
Debtor.
     Code shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute of similar import, together with the regulations thereunder,
in each case as in effect from time to time. References to sections of the Code
shall be construed to also refer to any successor sections.
     Collateral shall mean any Property of the Company, LaBarge Electronics,
LaBarge Acquisition and/or any other Obligor which now or at any time hereafter
secures the payment or performance of any of the Borrower’s Obligations owed by
any one or more of the Borrowers and/or any Guarantee thereof.
     Company Patent, Trademark and License Security Agreement shall mean that
certain Patent, Trademark and License Security Agreement dated as of
February 17, 2004, and executed by the Company in favor of the Agent, as the
same may from time to time be amended, modified, extended, renewed or restated.
     Company Security Agreement shall mean that certain Security Agreement dated
as of February 17, 2004, and executed by the Company in favor of the Agent, as
the same may from time to time be amended, modified, extended, renewed or
restated.
     Company Stock Pledge Agreement shall mean that certain Stock Pledge
Agreement dated as of the date of this Agreement and executed by the Company in
favor of the Agent, as the same may from time to time be amended, modified,
extended, renewed or restated.
     Consolidated Debt shall mean, as of the date of any determination thereof,
all Debt of the Company and its Subsidiaries as of such date, determined on a
consolidated basis and in accordance with GAAP.

- 5 -



--------------------------------------------------------------------------------



 



     Consolidated Debt to Consolidated EBITDA Ratio shall mean, as of the last
day of any fiscal quarter of the Company, the ratio of (a) Consolidated Debt as
of such day to (b) Consolidated EBITDA for the four (4) consecutive fiscal
quarter period of the Company ending on such day.
     Consolidated EBITDA shall mean, for the period in question, the sum of (a)
Consolidated Net Income during such period plus (b) to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense during such period, plus (ii) all provisions for any Federal, state,
local and/or foreign income taxes made by the Company and its Subsidiaries
during such period (whether paid, accrued or deferred), plus (iii) all
depreciation and amortization expenses of the Company and its Subsidiaries
during such period, plus (iv) any extraordinary losses during such period
(including, without limitation, and whether or not such losses constitutes
extraordinary losses, losses in an aggregate amount not to exceed $7,600,000.00
incurred during the fiscal year of the Company ending June 28, 2009, with
respect to the write-down of certain Accounts owed to the Company by, and
certain inventory manufactured or acquired by the Company specifically for,
Eclipse Aviation Corporation), plus (v) any losses from the sale or other
disposition of Property other than in the ordinary course of business during
such period plus (vi) any non-cash charge required to be made by the Company
during such period for impairment of goodwill under U.S. Financial Accounting
Standard Number 142 entitled “Goodwill and Other Intangible Assets” minus (c) to
the extent added in determining such Consolidated Net Income, the sum of (i) any
extraordinary gains during such period plus (ii) any gains from the sale or
other disposition of Property other than in the ordinary course of business
during such period, all determined on a consolidated basis and in accordance
with GAAP.
     Consolidated Fixed Charge Coverage Ratio shall mean, for the period in
question, the ratio of (a) Consolidated Operating Cash Flow during such period
to (b) Consolidated Fixed Charges during such period, all determined on a
consolidated basis and in accordance with GAAP.
     Consolidated Fixed Charges shall mean, for the period in question, the sum
of (a) the aggregate amount of all principal payments required to be made by
Borrower and its Subsidiaries on all Debt during such period (including the
principal portion of payments in respect of Capitalized Leases but excluding
principal payments on the Revolving Credit Loans and the Swing Line Loans and
mandatory prepayments on the LaBarge Electronics Term Loan and/or the LaBarge
Acquisition Term Loan under Section 2.14 of this Agreement), plus
(b) Consolidated Interest Expense during such period plus (c) Consolidated
Operating Lease Expense during such period plus (d) the aggregate amount of
“Earnout Amount” (as defined therein) payments made by LaBarge Acquisition under
Section 7 of the Pensar Acquisition Agreement during such period, all determined
on a consolidated basis and in accordance with GAAP.
     Consolidated Interest Expense shall mean, for the period in question,
without duplication, all gross interest expense of the Company and its
Subsidiaries (including, without limitation, all commissions, discounts and/or
related amortization and other fees and charges owed by the Company and its
Subsidiaries with respect to letters of credit, the net costs associated with
interest swap obligations of the Company and its Subsidiaries, capitalized
interest expense, the interest portion of Capitalized Lease Obligations and the
interest portion of any deferred payment obligation) during such period, all
determined on a consolidated basis and in accordance with GAAP.
     Consolidated Net Income shall mean the after-tax net income (or loss) of
the Company and its Subsidiaries for the period in question, determined on a
consolidated basis and in accordance with GAAP.
     Consolidated Net Worth shall mean, as of the date of any determination
thereof, the amount of the capital stock accounts (net of treasury stock, at
cost) of the Company and its Subsidiaries as of such date

- 6 -



--------------------------------------------------------------------------------



 



plus (or minus in the case of a deficit) the surplus and retained earnings of
the Company and its Subsidiaries as of such date, all determined on a
consolidated basis and in accordance with GAAP.
     Consolidated Operating Cash Flow shall mean, for the period in question,
the sum of (a) Consolidated EBITDA during such period, plus (b) Consolidated
Operating Lease Expense during such period, minus (c) all Federal, state, local
and/or foreign income taxes paid by the Company and its Subsidiaries during such
period, minus (d) all Capital Expenditures (other than (i) any Capital
Expenditures made by the Company as part of the Pensar Acquisition and (ii) any
Capital Expenditures in the aggregate amount of up to $3,000,000.00 made by the
Company in connection with its purchase of the land and building located in
Tulsa, Oklahoma which is currently leased by the Company) made by the Company
and/or any Subsidiary during such period (net of any Debt incurred by the
Company and/or any Subsidiary (other than the Revolving Credit Loans and the
Swing Line Loans) to finance such Capital Expenditures) minus (e) all
Distributions paid by the Company on or with respect to its capital stock during
such period (including, without limitation, all payments by the Company for or
with respect to the redemption and/or repurchase of any capital stock of the
Company), all determined on a consolidated basis and in accordance with GAAP.
     Consolidated Operating Lease Expense shall mean, for the period in
question, the aggregate amount of all Operating Lease Expenses of the Company
and its Subsidiaries during such period, all determined on a consolidated basis
and in accordance with GAAP.
     Daily LIBOR Rate shall mean, as of any Business Day, the quotient of (a) a
rate per annum equal to the British Bankers’ Association interest settlement
rates for U.S. Dollar deposits for an interest period of one (1) month as of
11:00 a.m. (London time) on such Business Day (or, if such Business Day is not a
Eurodollar Business Day, as of 11:00 a.m. (London time) on the immediately
preceding Eurodollar Business Day) as published on Reuters Screen LIBOR01 Page,
or if Reuters Screen LIBOR01 Page is not available, as published by Bloomberg
Financial Services, Dow Jones Market Services, Telerate or any similar service
selected by the Agent divided by (b) one minus the applicable LIBOR Reserve
Percentage. The Daily LIBOR Rate shall be reset daily on each Business Day.
     Debt of any Person shall mean, as of the date of determination thereof, the
sum of (a) all Indebtedness of such Person for borrowed money or which has been
incurred in connection with the purchase or other acquisition of Property (other
than unsecured trade accounts payable incurred in the ordinary course of
business) plus (b) all Capitalized Lease Obligations of such Person plus (c) the
aggregate undrawn face amount of all letters of credit and/or surety bonds
issued for the account and/or upon the application of such Person together with
all unreimbursed drawings with respect thereto plus (d) all Guarantees by such
Person of Debt of others.
     Default shall mean any event or condition the occurrence of which would,
with the lapse of time or the giving of notice or both, become an Event of
Default.
     Defaulting Lender shall mean any Lender that (a) has failed to fund any
portion of any of the Loans, participations in any Swing Line Loans and/or
participations in any Letters of Credit required to be funded by it under this
Agreement within one (1) Business Day of the date required to be funded by it
under this Agreement, (b) has otherwise failed to pay over to the Agent or any
other Lender any other amount required to be paid by it under this Agreement
within one (1) Business Day of the date when due, unless the subject of a good
faith dispute or (c) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding.
     Distribution in respect of any corporation, limited liability company,
partnership or other entity shall mean (a) dividends or other distributions
(other than stock dividends and stock splits) on or in respect of any of the
capital stock, membership interests, partnership interests or other equity
interests of such

- 7 -



--------------------------------------------------------------------------------



 



corporation, limited liability company, partnership or other entity and (b) the
redemption, repurchase or other acquisition of any capital stock, membership
interests, partnership interests or other equity interests of such corporation,
limited liability company, partnership or other entity or of any warrants,
rights or other options to purchase any such capital stock, membership
interests, partnership interests or other equity interests.
     Eligible Accounts shall mean all Accounts of each of the Company, LaBarge
Electronics, LaBarge Acquisition and LaBarge/STC other than: (a) Accounts which
remain unpaid for more than ninety (90) days after their invoice dates and
Accounts which are not due and payable within ninety (90) days after their
invoice dates; (b) Accounts owing by a single Account Debtor, including a
currently scheduled Account, if Twenty-Five Percent (25%) or more of the balance
owing by said Account Debtor upon said Accounts is ineligible pursuant to clause
(a) above; (c) Accounts with respect to which the Account Debtor is a
shareholder, member or partner of the Company, LaBarge Electronics, LaBarge
Acquisition and/or LaBarge/STC or an Affiliate; (d) Accounts with respect to
which payment by the Account Debtor is or may be conditional and Accounts
commonly known as bill and hold Accounts or Accounts of a similar or like
arrangement; (e) Accounts with respect to which the Account Debtor is not a
resident or citizen of or otherwise located in the continental United States of
America, unless such Accounts are backed in full by an irrevocable letter of
credit in form and substance satisfactory to the Agent issued by a domestic
commercial bank acceptable to the Agent; (f) Accounts with respect to which the
Account Debtor is the United States of America, any state of the United States
or any other governmental body or any department, agency or instrumentality of
any of the foregoing, unless such Accounts are duly assigned to the Agent in
accordance with all applicable governmental and regulatory rules and regulations
(including, without limitation, the Federal Assignment of Claims Act of 1940, as
amended, if applicable) so that the Agent is recognized by the Account Debtor to
have all of the rights of an assignee of such Accounts; (g) Accounts with
respect to which the Company, LaBarge Electronics, LaBarge Acquisition or
LaBarge/STC, as the case may be, is or may become liable to the Account Debtor
for goods sold or services rendered by such Account Debtor to the Company,
LaBarge Electronics, LaBarge Acquisition or LaBarge/STC, as the case may be, but
only to the extent of the then aggregate liability of the Company, LaBarge
Electronics, LaBarge Acquisition or LaBarge/STC, as the case may be, to such
Account Debtor (i.e. the excess of the aggregate face amount of Accounts of such
Account Debtor over the aggregate liability of the Company, LaBarge Electronics,
LaBarge Acquisition or LaBarge/STC, as the case may be, to such Account Debtor
shall constitute an Eligible Account unless otherwise excepted under this
definition of Eligible Accounts); (h) Accounts with respect to which the goods
giving rise thereto have not been shipped and delivered to and accepted as
satisfactory by the Account Debtor thereof or with respect to which the services
performed giving rise thereto have not been completed and accepted as
satisfactory by the Account Debtor thereof; (i) Accounts which are not invoiced
(and dated as of such date) and sent to the Account Debtor thereof concurrently
with or not later than five (5) days after the shipment and delivery to said
Account Debtor of the goods giving rise thereto or the performance of the
services giving rise thereto; (j) Accounts with respect to which possession
and/or control of the goods sold giving rise thereto is held, maintained or
retained by the Company, LaBarge Electronics, LaBarge Acquisition or
LaBarge/STC, as the case may be (or by any agent or custodian of the Company,
LaBarge Electronics, LaBarge Acquisition or LaBarge/STC, as the case may be) for
the account of or subject to further and/or future direction from the Account
Debtor thereof; (k) Accounts arising from a consignment sale, a “sale on
approval” or a “sale or return”; (l) Accounts as to which the Agent, at any time
or times hereafter, determines, in good faith, that the prospects of payment or
performance by the Account Debtor is or will be impaired in any material
respect; (m) Accounts of an Account Debtor to the extent, but only to the
extent, that the same exceed a credit limit determined by the Agent in its good
faith discretion, at any time or times hereafter; (n) Accounts which are subject
to any dispute, offset, counterclaim, discount (except for prompt payment
discounts that do not exceed Two Percent (2%) of the invoice amount) or other
claim or defense on the part of the Account Debtor or to any claim on the part
of the Account Debtor contesting or denying liability under such Account;
(o) Accounts with respect to which the Account Debtor is located in the State of
New Jersey, the State of Minnesota or the State of West Virginia; provided,

- 8 -



--------------------------------------------------------------------------------



 



however, that such restriction shall not apply if the Company, LaBarge
Electronics, LaBarge Acquisition or LaBarge/STC, as the case may be, (i) has
filed and has effective (A) in respect of Account Debtors located in the State
of New Jersey, a Notice of Business Activities Report with the State of New
Jersey Division of Taxation for the then current year, (B) in respect of Account
Debtors located in the State of Minnesota, a Minnesota Business Activity Report
with the Minnesota Department of Revenue for the then current year or (C) in
respect of Account Debtors located in the State of West Virginia, a West
Virginia Business Activity Report with the West Virginia Department of Tax and
Revenue for the then current year, as applicable, or (ii) is otherwise exempt
from such reporting requirements under the laws of such State(s); and
(p) Accounts which are not subject to a first priority perfected security
interest and lien in favor of the Agent for the benefit of the Agent and the
Lenders.
     Eligible Inventory shall mean all Inventory of each of the Company, LaBarge
Electronics, LaBarge Acquisition and LaBarge/STC which consists of raw
materials, work-in-process or finished goods (specifically excluding any
Inventory of the Company, LaBarge Electronics, LaBarge Acquisition and/or
LaBarge/STC which consists of packaging materials and/or shipping materials)
other than: (a) any Inventory which is obsolete; (b) any Inventory which the
Agent has in good faith determined, in accordance with its customary business
practices, is unacceptable due to age, type, category, quality and/or quantity;
(c) any Inventory of the Company which is not located at a location owned by the
Company (including, without limitation, any Inventory in the possession of a
warehouseman or processor for the Company) unless the Company has obtained and
delivered to the Agent such landlord waivers, warehousemen waivers, bailee
letters, access and non-offset agreements and/or other agreements, documents or
notices as may be required by the Agent with respect to such Inventory; (d) any
Inventory of LaBarge Electronics which is not located at a location owned by
LaBarge Electronics (including, without limitation, any Inventory in the
possession of a warehouseman or processor for LaBarge Electronics) unless
LaBarge Electronics has obtained and delivered to the Agent such landlord
waivers, warehousemen waivers, bailee letters, access and non-offset agreements
and/or other agreements, documents or notices as may be required by the Agent
with respect to such Inventory; (e) any Inventory of LaBarge Acquisition which
is not located at a location owned by LaBarge Acquisition (including, without
limitation, any Inventory in the possession of a warehouseman or processor for
LaBarge Acquisition) unless LaBarge Acquisition has obtained and delivered to
the Agent such landlord waivers, warehousemen waivers, bailee letters, access
and non-offset agreements and/or other agreements, documents or notices as may
be required by the Agent with respect to such Inventory; (f) any Inventory of
LaBarge/STC which is not located at a location owned by LaBarge/STC (including,
without limitation, any Inventory in the possession of a warehouseman or
processor for LaBarge/STC unless LaBarge/STC has obtained and delivered to the
Agent such landlord waivers, warehousemen waivers, bailee letters, access and
non-offset agreements and/or other agreements, documents or notices as may be
required by the Agent with respect to such Inventory; (g) any Inventory which is
held by the Company, LaBarge Electronics, LaBarge Acquisition or LaBarge/STC on
a consignment, “sale on approval” or “sale or return” basis; (h) any Inventory
which is held by a third party on a consignment, “sale on approval” or “sale or
return” basis; (i) any Inventory which is not located in the continental United
States of America; (j) any Inventory of the Company which is not located at the
chief executive office of the Company, one of the locations listed on Exhibit A
to the Company Security Agreement or another location with respect to which the
Company has complied with all of the requirements of Section 2(h) of the Company
Security Agreement; (k) any Inventory of LaBarge Electronics which is not
located at the chief executive office of LaBarge Electronics, one of the
locations listed on Exhibit A to the LaBarge Electronics Security Agreement or
another location with respect to which LaBarge Electronics has complied with all
of the requirements of Section 2(h) of the LaBarge Electronics Security
Agreement; (l) any Inventory of LaBarge Acquisition which is not located at the
chief executive office of LaBarge Acquisition, one of the locations listed on
Exhibit A to the LaBarge Acquisition Security Agreement or another location with
respect to which LaBarge Acquisition has complied with all of the requirements
of Section 2(h) of the LaBarge Acquisition Security Agreement; (m) any Inventory
of LaBarge/STC which is not located at the chief executive office of
LaBarge/STC, one of the locations listed on Exhibit A to the LaBarge/STC
Security

- 9 -



--------------------------------------------------------------------------------



 



Agreement or another location with respect to which LaBarge/STC has complied
with all of the requirements of Section 2(h) of the LaBarge/STC Security
Agreement; and (n) any Inventory which is not subject to a first priority
perfected security interest and lien in favor of the Agent for the benefit of
the Agent and the Lenders.
     Environmental Claim shall mean any administrative, regulatory or judicial
action, judgment, order, consent decree, suit, demand, demand letter, claim,
Lien, notice of noncompliance or violation, investigation or other proceeding
arising (a) pursuant to any Environmental Law or governmental or regulatory
approval issued under any such Environmental Law, (b) from the presence, use,
generation, storage, treatment, Release, threatened Release, disposal,
remediation or other existence of any Hazardous Substance, (c) from any removal,
remedial, corrective or other response action pursuant to an Environmental Law
or the order of any governmental or regulatory authority or agency, (d) from any
third party seeking damages, contribution, indemnification, cost recovery,
compensation, injunctive or other relief in connection with a Hazardous
Substance or arising from alleged injury or threat of injury to health, safety,
natural resources or the environment or (e) from any Lien against any Property
owned, leased or operated by the Company or any Subsidiary in favor of any
governmental or regulatory authority or agency in connection with a Release,
threatened Release or disposal of a Hazardous Substance.
     Environmental Law shall mean any Federal, state, local, foreign or other
statute, law, rule, regulation, order, consent decree, judgment, permit,
license, code, covenant, deed restriction, common law, treaty, convention,
ordinance or other requirement relating to public health, safety or the
environment, including, without limitation, those relating to Releases,
discharges or emissions to air, water, land or groundwater, to the withdrawal or
use of groundwater, to the use and handling of polychlorinated biphenyls or
asbestos, to the disposal, treatment, storage or management of hazardous or
solid waste, Hazardous Substances or crude oil, or any fraction thereof, to
exposure to toxic or hazardous materials, to the handling, transportation,
discharge or release of gaseous or liquid Hazardous Substances and any rule,
regulation, order, notice or demand issued pursuant to such law, statute or
ordinance, in each case applicable to any of the Property owned, leased or
operated by the Company or any Subsidiary or the operation, construction or
modification of any such Property, including, without limitation, the following:
CERCLA, the Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and the Hazardous and Solid Waste Amendments of 1984,
the Hazardous Materials Transportation Act, as amended, the Federal Water
Pollution Control Act, as amended by the Clean Water Act of 1976, the Safe
Drinking Water Control Act, the Clean Air Act of 1966, as amended, the Toxic
Substances Control Act of 1976, the Occupational Safety and Health Act of 1970,
as amended, the Emergency Planning and Community Right-to-Know Act of 1986, the
National Environmental Policy Act of 1975, the Oil Pollution Act of 1990 and any
similar or implementing state or local law, and any state or local statute and
any further amendments to these laws providing for financial responsibility for
cleanup or other actions with respect to the Release or threatened Release of
Hazardous Substances or crude oil, or any fraction thereof and all rules,
regulations, guidance documents and publication promulgated thereunder.
     ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA shall be construed to also refer to any successor sections.
     ERISA Affiliate shall mean any corporation, limited liability company,
trade or business that is, along with the Company or any Subsidiary, a member of
a controlled group of corporations or a controlled group of trades or
businesses, as described in Sections 414(b) and 414(c), respectively, of the
Code or Section 4001 of ERISA.

- 10 -



--------------------------------------------------------------------------------



 



     Eurodollar Business Day shall mean any Business Day on which commercial
bank(s) are open for international business (including dealings in dollar
deposits) in London.
     Event of Default shall have the meaning ascribed thereto in Section 6.
     Existing Letters of Credit shall have the meaning ascribed thereto in
Section 2.05(g).
     Fed Funds Rate shall mean an annual rate equal to U.S. Bank’s quoted rate
as of the opening of business by U.S. Bank on each Business Day for purchasing
overnight federal funds in the national market, which Fed Funds Rate shall
fluctuate as and when said quoted rate shall change.
     GAAP shall mean, at any time, generally accepted accounting principles at
such time in the United States.
     Guarantee by any Person shall mean any obligation (other than endorsements
of negotiable instruments for deposit or collection in the ordinary course of
business), contingent or otherwise, of such Person guaranteeing, or in effect
guaranteeing, any Indebtedness, liability, dividend or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, all obligations incurred through an
agreement, contingent or otherwise, by such Person: (a) to purchase such
Indebtedness or obligation or any Property constituting security therefor,
(b) to advance or supply funds (i) for the purchase or payment of such
Indebtedness or obligation, (ii) to maintain working capital or other balance
sheet condition or otherwise to advance or make available funds for the purchase
or payment of such Indebtedness or obligation, (iii) to lease property or to
purchase securities or other property or services primarily for the purpose of
assuring the owner of such Indebtedness or obligation of the ability of the
primary obligor to make payment of the Indebtedness or obligation or
(iv) otherwise to assure the owner of the Indebtedness or obligation of the
primary obligor against loss in respect thereof. For the purposes of all
computations made under this Agreement, a Guarantee in respect of any
Indebtedness for borrowed money shall be deemed to be Indebtedness equal to the
then outstanding principal amount of such Indebtedness for borrowed money which
has been guaranteed or such lesser amount to which the maximum exposure of the
guarantor shall have been specifically limited, and a Guarantee in respect of
any other obligation or liability or any dividend shall be deemed to be
Indebtedness equal to the maximum aggregate amount of such obligation, liability
or dividend or such lesser amount to which the maximum exposure of the guarantor
shall have been specifically limited. Guarantee when used as a verb shall have a
correlative meaning.
     Hazardous Substance shall mean any hazardous or toxic material, substance
or waste, pollutant or contaminant which is regulated under any Environmental
Law or any other statute, law, ordinance, rule or regulation of any Federal,
state, local, foreign or other body, instrumentality, agency, authority or
official having jurisdiction over any of the Property owned, leased or operated
by the Company or any Subsidiary or its use, including, without limitation, any
material, substance or waste which is: (a) defined as a hazardous substance
under Section 311 of the Federal Water Pollution Control Act (33 U.S.C. §§1317),
as amended; (b) regulated as a hazardous waste under Section 1004 or
Section 3001 of the Federal Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act (42 U.S.C. §§6901 et seq.), as amended; (c)
defined as a hazardous substance under Section 101 of the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. §§9601 et
seq.), as amended; or (d) defined or regulated as a hazardous substance or
hazardous waste under any rules or regulations promulgated under any of the
foregoing statutes.
     Indebtedness shall mean, with respect to any Person, without duplication,
all indebtedness, liabilities and obligations of such Person which in accordance
with GAAP are required to be classified upon a balance sheet of such Person as
liabilities of such Person, and in any event shall include all (a) obligations
of such Person for borrowed money or which have been incurred in connection with
the

- 11 -



--------------------------------------------------------------------------------



 



purchase or other acquisition of Property, (b) obligations secured by any Lien
on, or payable out of the proceeds of or production from, any Property owned by
such Person, whether or not such Person has assumed or become liable for the
payment of such obligations, (c) indebtedness, liabilities and obligations of
third parties, including joint ventures and partnerships of which such Person is
a venturer or general partner, recourse to which may be had against such Person,
(d) obligations created or arising under any conditional sale or other title
retention agreement with respect to Property acquired by such Person,
notwithstanding the fact that the rights and remedies of the seller, lender or
lessor under such agreement in the event of default are limited to repossession
or sale of such Property, (e) Capitalized Lease Obligations of such Person,
(f) the aggregate undrawn face amount of all letters of credit and/or surety
bonds issued for the account of and/or upon the application of such Person
together with all unreimbursed drawings with respect thereto, (g) the Swap
Termination Value under any Swap Contract to which such Person is a party to the
extent such Swap Termination Value is owed or would be owed by such Person and
(h) indebtedness, liabilities and obligations of such Person under Guarantees.
     Interest Period shall mean:

  (a)   with respect to each Revolving Credit LIBOR Loan:

          (i) initially, the period commencing on the date of such Revolving
Credit LIBOR Loan and ending 1, 2, 3 or 6 months thereafter (or such other
period agreed upon in writing by the Company and each Lender), as the Company
may elect in the applicable Notice of Revolving Credit Borrowing; and
          (ii) thereafter, each period commencing on the last day of the
immediately preceding Interest Period applicable to such Revolving Credit LIBOR
Loan and ending 1, 2, 3 or 6 months thereafter (or such other period agreed upon
in writing by the Company and each Lender), as the Company may elect pursuant to
Section 2.08(a);
          provided that:
          (iii) subject to clauses (iv) and (v) below, any Interest Period which
would otherwise end on a day which is not a Eurodollar Business Day shall be
extended to the next succeeding Eurodollar Business Day unless such Eurodollar
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Eurodollar Business Day;
          (iv) subject to clause (v) below, any Interest Period which begins on
the last Eurodollar Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Eurodollar Business Day of a
calendar month; and
          (v) no Interest Period shall extend beyond the last day of the
Revolving Credit Period; and

  (b)   with respect to each Term LIBOR Loan which is a portion of the LaBarge
Electronics Term Loan:

          (i) initially, the period commencing on the date selected by LaBarge
Electronics in the applicable LaBarge Electronics Interest Rate Selection Notice
and ending 1, 2, 3 or 6 months thereafter (or such other period agreed upon in
writing by LaBarge Electronics and each Lender), as LaBarge Electronics may
elect in the applicable LaBarge Electronics Interest Rate Selection Notice; and

- 12 -



--------------------------------------------------------------------------------



 



          (ii) thereafter, each period commencing on the last day of the
immediately preceding Interest Period applicable to such Term LIBOR Loan and
ending 1, 2, 3 or 6 months thereafter (or such other period agreed upon in
writing by LaBarge Electronics and each Lender), as LaBarge Electronics may
elect in the applicable LaBarge Electronics Interest Rate Selection Notice;
provided that:
          (iii) no Interest Period for a Term LIBOR Loan which is a portion of
the LaBarge Electronics Term Loan shall extend beyond a date on which LaBarge
Electronics is required to make a scheduled payment of principal on the LaBarge
Electronics Term Loan unless the sum of (A) the aggregate principal amount of
outstanding Term Base Rate Loans which are portions of the LaBarge Electronics
Term Loan plus (B) the aggregate principal amount of outstanding Term LIBOR
Loans which are portions of the LaBarge Electronics Term Loan with Interest
Periods expiring on or before the date such scheduled principal payment is due
equals or exceeds the aggregate principal amount to be paid on the LaBarge
Electronics Term Loan on such principal payment date;
          (iv) subject to clauses (v) and (vi) below, any Interest Period which
would otherwise end on a day which is not a Eurodollar Business Day shall be
extended to the next succeeding Eurodollar Business Day unless such Eurodollar
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Eurodollar Business Day;
          (v) subject to clause (vi) below, any Interest Period which begins on
the last Eurodollar Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Eurodollar Business Day of a
calendar month; and
          (vi) no Interest Period shall extend beyond the maturity date of the
LaBarge Electronics Term Loan; and

  (c)   with respect to each Term LIBOR Loan which is a portion of the LaBarge
Acquisition Term Loan:

          (i) initially, the period commencing on the date selected by LaBarge
Acquisition in the applicable LaBarge Acquisition Interest Rate Selection Notice
and ending 1, 2, 3 or 6 months thereafter (or such other period agreed upon in
writing by LaBarge Acquisition and each Lender), as LaBarge Acquisition may
elect in the applicable LaBarge Acquisition Interest Rate Selection Notice; and
          (ii) thereafter, each period commencing on the last day of the
immediately preceding Interest Period applicable to such Term LIBOR Loan and
ending 1, 2, 3 or 6 months thereafter (or such other period agreed upon in
writing by LaBarge Acquisition and each Lender), as LaBarge Acquisition may
elect in the applicable LaBarge Acquisition Interest Rate Selection Notice;
          provided that:
          (iii) no Interest Period for a Term LIBOR Loan which is a portion of
the LaBarge Acquisition Term Loan shall extend beyond a date on which LaBarge
Acquisition

- 13 -



--------------------------------------------------------------------------------



 



is required to make a scheduled payment of principal on the LaBarge Acquisition
Term Loan unless the sum of (A) the aggregate principal amount of outstanding
Term Base Rate Loans which are portions of the LaBarge Acquisition Term Loan
plus (B) the aggregate principal amount of outstanding Term LIBOR Loans which
are portions of the LaBarge Acquisition Term Loan with Interest Periods expiring
on or before the date such scheduled principal payment is due equals or exceeds
the aggregate principal amount to be paid on the LaBarge Acquisition Term Loan
on such principal payment date;
          (iv) subject to clauses (v) and (vi) below, any Interest Period which
would otherwise end on a day which is not a Eurodollar Business Day shall be
extended to the next succeeding Eurodollar Business Day unless such Eurodollar
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Eurodollar Business Day;
          (v) subject to clause (vi) below, any Interest Period which begins on
the last Eurodollar Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Eurodollar Business Day of a
calendar month; and
          (vi) no Interest Period shall extend beyond the maturity date of the
LaBarge Acquisition Term Loan.
     Inventory shall mean all goods owned by the Company, LaBarge Electronics,
LaBarge Acquisition or LaBarge/STC, Inc. and held for sale or lease in the
ordinary course of such Person’s business.
     Investment shall mean any investment (including, without limitation, any
loan or advance) by the Company or any Subsidiary in or to any Person, whether
payment therefor is made in cash or capital stock, membership interests or other
equity interests of the Company or any Subsidiary, and whether such investment
is by acquisition of capital stock, membership interests or other equity
interests or Indebtedness, or by loan, advance, transfer of Property, capital
contribution, equity or profit sharing interest, extension of credit on terms
other than those normal in the ordinary course of business or otherwise.
     LaBarge Acquisition Collateral Assignment of Asset Purchase Agreement shall
mean that certain Collateral Assignment of Asset Purchase Agreement dated as of
the date of this Agreement and executed by LaBarge Acquisition in favor of the
Agent, as the same may from time to time be amended, modified, extended, renewed
or restated.
     LaBarge Acquisition Interest Rate Selection Notice shall have the meaning
ascribed thereto in Section 2.08(c).
     LaBarge Acquisition Patent, Trademark and License Security Agreement shall
mean that certain Patent, Trademark and License Security Agreement dated as of
the date of this Agreement and executed by LaBarge Acquisition in favor of the
Agent, as the same may from time to time be amended, modified, extended, renewed
or restated.
     LaBarge Acquisition Security Agreement shall mean that certain Security
Agreement dated as of the date of this Agreement and executed by LaBarge
Acquisition in favor of the Agent, as the same may from time to time be amended,
modified, extended, renewed or restated.
     LaBarge Acquisition Term Loan shall have the meaning ascribed thereto in
Section 2.04.

- 14 -



--------------------------------------------------------------------------------



 



     LaBarge Acquisition Term Loan Guaranty shall mean that certain Guaranty
dated as of the date of this Agreement and executed by the Company, LaBarge
Electronics and LaBarge/STC in favor of the Agent and the Lenders with respect
to the Borrower’s Obligations owed by LaBarge Acquisition, as the same may from
time to time be amended, modified, extended, renewed or restated.
     LaBarge Acquisition Term Loan Notes shall have the meaning ascribed thereto
in Section 2.07(d).
     LaBarge Electronics Interest Rate Selection Notice shall have the meaning
ascribed thereto in Section 2.08(b).
     LaBarge Electronics Patent, Trademark and License Security Agreement shall
mean that certain Patent, Trademark and License Security Agreement dated as of
February 17, 2004, and executed by LaBarge Electronics in favor of the Agent, as
the same may from time to time be amended, modified, extended, renewed or
restated.
     LaBarge Electronics Security Agreement shall mean that certain Security
Agreement dated as of February 17, 2004, and executed by LaBarge Electronics in
favor of the Agent, as the same may from time to time be amended, modified,
extended, renewed or restated.
     LaBarge Electronics Term Loan shall have the meaning ascribed thereto in
Section 2.03.
     LaBarge Electronics Term Loan Guaranty shall mean that certain Guaranty
dated as of the date of this Agreement and executed by the Company, LaBarge
Acquisition and LaBarge/STC in favor of the Agent and the Lenders with respect
to the Borrower’s Obligations owed by LaBarge Electronics, as the same may from
time to time be amended, modified, extended, renewed or restated.
     LaBarge Electronics Term Loan Notes shall have the meaning ascribed thereto
in Section 2.07(c).
     LaBarge/STC shall mean LaBarge/STC, Inc., a Texas corporation.
     LaBarge/STC Patent, Trademark and License Security Agreement shall mean
that certain Patent, Trademark and License Security Agreement dated as of
February 17, 2004, and executed by LaBarge/STC in favor of the Agent, as the
same may from time to time be amended, modified, extended, renewed or restated.
     LaBarge/STC Security Agreement shall mean that certain Security Agreement
dated as of February 17, 2004, and executed by LaBarge/STC in favor of the
Agent, as the same may from time to time be amended, modified, extended, renewed
or restated.
     Lender(s) shall mean U.S. Bank (including U.S. Bank in its capacities as
the maker of the Swing Line Loans and the issuer of the Letters of Credit) and
Wells Fargo Bank, National Association and their respective successors and
permitted assigns; provided, however, that for purposes of this Agreement and
each other Transaction Document “Lender” shall also include each affiliate of a
Lender which has entered into a Swap Contract or a Treasury Management Agreement
with the Company and/or any of its Subsidiaries and its successors and assigns
and each such affiliate and its successors and assigns shall be deemed to be a
Lender party to this Agreement.
     Letter of Credit and Letters of Credit shall have the respective meanings
ascribed thereto in Section 2.05(a).
     Letter of Credit Application shall mean an application and agreement for
irrevocable standby letter of credit in such form as may then be U.S. Bank’s
standard form of application and agreement for

- 15 -



--------------------------------------------------------------------------------



 



irrevocable standby letter of credit or an application and agreement for
irrevocable commercial letter of credit in such form as may then be U.S. Bank’s
standard form of application and agreement for irrevocable commercial letter of
credit, as the case may be, in either case executed by the Company, as applicant
and account party, and delivered to U.S. Bank pursuant to Section 2.05, as the
same may from time to time be amended, modified, extended, renewed or restated.
     Letter of Credit Commitment Fee shall have the meaning ascribed thereto in
Section 2.05(d).
     Letter of Credit Issuance Fee shall have the meaning ascribed thereto in
Section 2.05(d).
     Letter of Credit Request shall have the meaning ascribed thereto in
Section 2.05(a).
     Letter of Credit Reimbursement Agreement shall mean that certain Continuing
Reimbursement Agreement for Letters of Credit dated as of February 17, 2004, and
executed by the Company in favor of U.S. Bank, as the same may from time to time
be amended, modified, extended, renewed or restated.
     LIBOR Base Rate shall mean, with respect to the applicable Interest Period,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available or
(b) if the LIBOR Index Rate is not available, the average (rounded upward, if
necessary, to the next higher 1/16 of 1%) of the respective rates per annum of
interest at which deposits in U.S. Dollars are offered to U.S. Bank in the
London interbank market by two (2) Eurodollar dealers of recognized standing,
selected by U.S. Bank in its sole discretion, at or about 11:00 a.m. (London
time) on the date two (2) Eurodollar Business Days before the first day of such
Interest Period, for delivery on the first day of the applicable Interest Period
for a number of days comparable to the number of days in such Interest Period
and in an amount approximately equal to the principal amount of the LIBOR Loan
to which such Interest Period is to apply.
     LIBOR Index Rate shall mean, with respect to the applicable Interest
Period, a rate per annum (rounded upwards, if necessary, to the next higher 1/16
of 1%) equal to the British Bankers’ Association interest settlement rates for
U.S. Dollar deposits for such Interest Period as of 11:00 a.m. (London time) on
the day two (2) Eurodollar Business Days before the first day of such Interest
Period as published on Reuters Screen LIBOR01 Page, or if Reuters Screen LIBOR01
Page is not available, as published by Bloomberg Financial Services, Dow Jones
Market Services, Telerate or any similar service selected by the Agent.
     LIBOR Loan shall mean any Loan or portion of any Loan bearing interest
based on the LIBOR Rate.
     LIBOR Rate shall mean (a) the quotient of the (i) LIBOR Base Rate divided
by (ii) one minus the applicable LIBOR Reserve Percentage plus (b) the
Applicable LIBOR Margin. The LIBOR Rate shall be adjusted automatically on and
as of the effective date of any change in the LIBOR Reserve Percentage and/or
the Applicable LIBOR Margin.
     LIBOR Reserve Percentage shall mean for any day that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by The Board of
Governors of the Federal Reserve System (or any successor), for determining the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special or marginal reserves) with respect to
“Eurocurrency liabilities” as defined in Regulation D or with respect to any
other category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined, whether or not any Lender has any
Eurocurrency liabilities subject to such reserve requirement at such time. LIBOR
Loans shall be deemed to constitute Eurocurrency liabilities and as such shall
be deemed

- 16 -



--------------------------------------------------------------------------------



 



subject to reserve requirements without the benefit of any credits for
proration, exceptions or offsets which may be available from time to time to any
Lender. The LIBOR Rate shall be adjusted automatically on and as of the
effective date of any change in the LIBOR Reserve Percentage.
     Lien shall mean any interest in any Property securing an obligation owed
to, or a claim by, a Person other than the owner of the Property, whether such
interest is based on common law, statute or contract, including, without
limitation, any security interest, mortgage, deed of trust, pledge,
hypothecation, judgment lien or other lien or encumbrance of any kind or nature
whatsoever, any conditional sale or trust receipt, any lease, consignment or
bailment for security purposes and any Capitalized Lease. The term “Lien” shall
include reservations, exceptions, encroachments, easements, rights-of-way,
covenants, conditions, restrictions, leases and other title exceptions and
encumbrances affecting Property.
     Loan shall mean each Revolving Credit Loan, each Swing Line Loan, the
LaBarge Electronics Term Loan and the LaBarge Acquisition Term Loan; and Loans
shall mean any or all of the foregoing.”
     Material Adverse Effect shall mean (a) a material adverse effect on the
Properties, assets, liabilities, business, operations, prospects, income or
condition (financial or otherwise) of the Company, LaBarge Electronics, LaBarge
Acquisition and/or the Company and its Subsidiaries taken as a whole,
(b) material impairment of the ability of the Company, LaBarge Electronics,
LaBarge Acquisition and/or any other Obligor to perform any of its obligations
under this Agreement, any Note and/or any other Transaction Document or
(c) material impairment of the enforceability of the rights of, or benefits
available to, the Agent and/or any Lender under this Agreement, any Note and/or
any other Transaction Document.
     Maximum Swing Line Amount shall mean $5,000,000.00.
     Moody’s shall mean Moody’s Investors Service, Inc.
     Multi-Employer Plan shall mean a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is maintained for employees of the Company,
any Subsidiary or any ERISA Affiliate or to which the Company, any Subsidiary or
any ERISA Affiliate has contributed in the past or currently contributes.
     Note shall mean each Revolving Credit Note, the Swing Line Note, each
LaBarge Electronics Term Loan Note and each LaBarge Acquisition Term Loan Note;
and Notes shall mean all of the foregoing.
     Notice of Revolving Credit Borrowing shall have the meaning ascribed
thereto in Section 2.06(a).
     Notice of Swing Line Borrowing shall have the meaning ascribed thereto in
Section 2.06(d).
     Obligor shall mean the Company, LaBarge Electronics, LaBarge Acquisition,
LaBarge/STC and each other Person who is or shall at any time hereafter become
primarily or secondarily liable on any of the Borrower’s Obligations owed by any
one or more of the Borrowers or who grants the Agent for the benefit of the
Agent and the Lenders a Lien upon any of the Property of such Person as security
for any of the Borrower’s Obligations owed by any one or more of the Borrowers
and/or any Guarantee thereof.
     Occupational Safety and Health Laws shall mean the Occupational Safety and
Health Act of 1970, as amended, and any other Federal, state or local statute,
law, ordinance, code, rule, regulation, order or decree regulating, relating to
or imposing liability or standards of conduct concerning employee health and/or
safety, as now or at any time hereafter in effect.

- 17 -



--------------------------------------------------------------------------------



 



     Operating Lease shall mean any lease of Property, whether real and/or
personal, by a Person as lessee which is not a Capitalized Lease.
     Operating Lease Expenses shall mean with respect to any Person, for the
period in question, the aggregate amount of rental and other expenses incurred
by such Person in respect of Operating Leases during such period, all determined
in accordance with GAAP.
     Other Taxes shall have the meaning ascribed thereto in Section 2.26.
     Participant shall have the meaning ascribed thereto in Section 8.12(b).
     PBGC shall mean the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.
     Pensar Acquisition shall mean the acquisition by LaBarge Acquisition of
substantially all of the assets of Pensar Electronic Solutions, LLC pursuant to,
and in accordance with, the terms of the Pensar Acquisition Agreement.
     Pensar Acquisition Agreement shall mean that certain Asset Purchase
Agreement dated as of December 22, 2008, by and among Pensar Electronic
Solutions, LLC, as seller, the members of Pensar Electronic Solutions, LLC and
LaBarge Acquisition, as buyer.
     Pension Plan shall mean a “pension plan,” as such term is defined in
Section 3(2) of ERISA, which is established or maintained by the Company, any
Subsidiary or any ERISA Affiliate, other than a Multi-Employer Plan.
     Permitted Liens shall mean any of the following:
     (a) Liens in favor of the Agent for the benefit of the Agent and the
Lenders;
     (b) Liens in favor of U.S. Bank under the Letter of Credit Reimbursement
Agreement and/or any Letter of Credit Application;
     (c) Liens on Property of a Subsidiary to secure obligations of such
Subsidiary to the Company;
     (d) Liens for property taxes and assessments or governmental charges or
levies and Liens securing claims or demands of mechanics and materialmen,
provided payment thereof is not at the time required by Section 5.01(d) and/or
5.01(e);
     (e) Liens (other than any Liens imposed by ERISA) incidental to the conduct
of business or the ownership of Properties (including Liens in connection with
worker’s compensation, unemployment insurance and other like laws,
warehousemen’s and attorneys’ liens and statutory landlords’ liens) and Liens to
secure the performance of bids, tenders or trade contracts, or to secure
statutory obligations, surety or appeal bonds or other Liens of like general
nature incurred in the ordinary course of business and not in connection with
the borrowing of money or the purchase or other acquisition of Property;
provided in each case the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate actions or proceedings being
diligently conducted and for which adequate reserves in accordance with GAAP
have been set aside;

- 18 -



--------------------------------------------------------------------------------



 



     (f) survey exceptions, easements, reservations, rights of others for
rights-of-way, utilities and other similar purposes and/or zoning or other
restrictions as to the use of real properties, which are necessary or desirable
for the conduct of the activities of the Company and its Subsidiaries or which
customarily exist on properties of Persons engaged in similar activities and
similarly situated and which do not in any event materially impair the use of
such real properties in the operation of the business of the Company and its
Subsidiaries;
     (g) Liens existing as of the date of this Agreement and listed on
Schedule 4.12 attached hereto (without giving effect to any changes to
Schedule 4.12 made after the date of this Agreement);
     (h) purchase money Liens granted to a Person financing a Capital
Expenditure so long as (i) the Lien granted is limited to the specific fixed
assets acquired and the proceeds thereof, (ii) the aggregate principal amount of
Debt secured by the Lien is not more than the acquisition cost of the specific
fixed assets on which the Lien is granted and (iii) the transaction does not
violate any other provision of this Agreement;
     (i) Capitalized Leases; and
     (j) Liens in favor of Citibank, N.A. on the Accounts of the Company of
which Sikorsky Aircraft Corporation and/or any of its subsidiaries is the
Account Debtor, but only to the extent described in the Citibank Supplier
Agreement.
     Person shall mean any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, entity or government (whether national,
Federal, state, county, city, municipal or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof).
     Prime Rate shall mean the interest rate announced from time to time by U.S.
Bank as its “prime rate” (which rate shall fluctuate as and when said prime rate
shall change). The Company acknowledges that such “prime rate” is a reference
rate and does not necessarily represent the lowest or best rate offered by U.S.
Bank or any other Lender to its customers.
     Property shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible. Properties shall mean the
plural of Property. For purposes of this Agreement, the Company and each
Subsidiary shall be deemed to be the owner of any Property which it has acquired
or holds subject to a conditional sale agreement, financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person for security purposes.
     Pro Rata Share shall mean for the item at issue, with respect to each
Lender, a percentage, the numerator of which is the portion of such item owned
or held by such Lender and the denominator of which is the total amount of such
item owned or held by all of the Lenders. For example, (a) if the amount of the
Revolving Credit Commitment of a Lender is $1,000,000.00 and the total amount of
the Revolving Credit Commitments of all of the Lenders is $5,000,000.00, such
Lender’s Pro Rata Share of the Revolving Credit Commitments would be Twenty
Percent (20%) and (b) if the original principal amount of a Loan is
$5,000,000.00 and the portion of such Loan made by one Lender is $500,000.00,
such Lender’s Pro Rata Share of such Loan would be Ten Percent (10%). As of the
date of this Agreement, the Pro Rata Shares of the Lenders with respect to the
Revolving Credit Commitments, the Revolving Credit Loans and the Term Loan are
as follows: (a) U.S. Bank – 53.3333333333%; and (b) Wells Fargo Bank, National
Association – 46.6666666667%.

- 19 -



--------------------------------------------------------------------------------



 



     RCRA shall mean the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.
     Regulation D shall mean Regulation D of the Board of Governors of the
Federal Reserve System, as from time to time amended.
     Regulatory Change shall have the meaning ascribed thereto in Section 2.19.
     Release shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping or disposing into
the environment, including, without limitation, the abandonment or discarding of
barrels, drums, containers, tanks and/or other receptacles containing (or
containing traces of) any Hazardous Substance.
     Reportable Event shall have the meaning given to such term in ERISA.
     Required Lenders shall mean at any time Lenders having more than
(a) Fifty-One Percent (51%) of the total Revolving Credit Commitments (whether
used on unused) or, if all of the Revolving Credit Commitments have been
terminated or reduced to $0.00, more than Fifty-One Percent (51%) of the Total
Revolving Credit Outstandings (whether by way of participation or otherwise),
(b) Fifty-One Percent (51%) of the aggregate outstanding principal amount of the
LaBarge Electronics Term Loan and (c) Fifty-One Percent (51%) of the aggregate
outstanding principal amount of the LaBarge Acquisition Term Loan; provided,
however, that if there are three (3) or fewer Lenders, Required Lenders shall
mean all of the Lenders. The Revolving Credit Commitment of, and the Total
Revolving Credit Outstandings and portions of the LaBarge Electronics Term Loan
and/or LaBarge Acquisition Term Loan held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
     Restricted Investment shall mean any Investment, or any expenditure or any
incurrence of any liability to make any expenditure for an Investment, other
than:
     (a) loans and/or advances by the Company to any Subsidiary;
     (b) loans and/or advances by any Subsidiary to the Company which are
subordinated in writing to the payment of the Borrower’s Obligations owed by the
Company in form and substance satisfactory to the Required Lenders;
     (c) direct obligations of the United States of America or any
instrumentality or agency thereof, the payment of which is unconditionally
guaranteed by the United States of America or any instrumentality or agency
thereof (all of which Investments must mature within twelve (12) months from the
time of acquisition thereof);
     (d) Investments in readily marketable commercial paper which, at the time
of acquisition thereof by the Company or any Subsidiary, is rated A-1 or better
by S&P and P-1 or better by Moody’s and which matures within 270 days from the
date of acquisition thereof, provided that the issuer of such commercial paper
shall, at the time of acquisition of such commercial paper, have a senior
long-term debt rating of at least A by S&P and Moody’s;
     (e) negotiable certificates of deposit or negotiable bankers acceptances
issued by any Lender or any other bank or trust company organized under the laws
of the United States of America or any state thereof, which bank or trust
company (other than the Lenders to which such restrictions shall not apply) is a
member of both the Federal Deposit Insurance Corporation and

- 20 -



--------------------------------------------------------------------------------



 



the Federal Reserve System and has a Thomson BankWatch Global Issuer Rating of
“B” or better (all of which Investments must mature within twelve (12) months
from the time of acquisition thereof);
     (f) repurchase agreements, which shall be collateralized for at least 102%
of face value, issued by any Lender or any other bank or trust company organized
under the laws of the United States or any state thereof, which bank or trust
company (other than the Lenders to which such restrictions shall not apply) is a
member of both the Federal Deposit Insurance Corporation and the Federal Reserve
System and has a Thomson BankWatch Global Issuer Rating of “B” or better (all of
which Investments must mature within twelve (12) months from the time of
acquisition thereof);
     (g) Investments existing as of the date of this Agreement and listed on
Schedule 4.18 attached hereto (without giving effect to any changes to
Schedule 4.18 made after the date of this Agreement), and any future retained
earnings in respect thereof; and
     (h) in addition to any such loans and advances existing as of the date of
this Agreement and listed on Schedule 4.18 attached hereto (without giving
effect to any changes to Schedule 4.18 made after the date of this Agreement),
loans or advances in the usual and ordinary course of business to officers
and/or employees of the Company or a Subsidiary for business expenses in the
aggregate principal amount of up to $200,000.00 at any one time outstanding.
     Revolving Credit Commitment shall mean, subject to any reduction of the
Revolving Credit Commitments pursuant to Section 2.01(e) and to any assignments
of the Revolving Credit Commitments by the Lenders to the extent permitted by
Section 8.12: (a) with respect to U.S. Bank - $16,000,000.00; and (b) with
respect to Wells Fargo Bank, National Association — $14,000,000.00.
     Revolving Credit Guaranty shall mean that certain Guaranty dated as of the
date of this Agreement and executed by LaBarge Electronics, LaBarge Acquisition
and LaBarge/STC in favor of the Agent and the Lenders with respect to the
Borrower’s Obligations owed by the Company, as the same may from time to time be
amended, modified, extended, renewed or restated.
     Revolving Credit Base Rate Loan shall mean any Revolving Credit Loan
bearing interest based on the Adjusted Base Rate.
     Revolving Credit LIBOR Loan shall mean any Revolving Credit Loan bearing
interest based on the LIBOR Rate.
     Revolving Credit Loan and Revolving Credit Loans shall have the respective
meanings ascribed thereto in Section 2.01(a).
     Revolving Credit Notes shall have the meaning ascribed thereto in
Section 2.07(a).
     Revolving Credit Period shall mean the period commencing February 17, 2004,
and ending December 22, 2011; provided, however, that the Revolving Credit
Period shall end on the date the Revolving Credit Commitments are terminated
pursuant to Section 6 or otherwise.
     S&P shall mean Standard and Poor’s Ratings Group.
     Subsidiary shall mean any corporation, limited liability company,
partnership or other entity of which more than Fifty Percent (50%) of the issued
and outstanding capital stock, membership interests,

- 21 -



--------------------------------------------------------------------------------



 



partnership interests or other equity interests entitled to vote for the
election of directors, managing partners or other persons performing similar
functions (other than by reason of default in the payment of dividends or other
distributions) is at the time owned directly or indirectly by the Company and/or
any Subsidiary.
     Swap Contract shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     Swap Termination Value shall mean, in respect of any Swap Contract, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contract, (a) for any date on or after the date such Swap
Contract has been closed out and a termination value determined in accordance
therewith, such termination value and (b) for any date prior to the date
referenced in clause (a), the amount determined as the mark-to-market value for
such Swap Contract, as determined based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in such Swap
Contract (which may include a Lender or any affiliate of a Lender).
     Swing Line Loan and Swing Line Loans shall have the meanings ascribed
thereto in Section 2.02(a).
     Swing Line Note shall have the meaning ascribed thereto in Section 2.07(b).
     Taxes shall have the meaning ascribed thereto in Section 2.26.
     Term Base Rate Loan shall mean any portion of the LaBarge Electronics Term
Loan or the LaBarge Acquisition Term Loan bearing interest based on the Adjusted
Base Rate.
     Term LIBOR Loan shall mean any portion of the LaBarge Electronics Term Loan
or the LaBarge Acquisition Term Loan bearing interest based on the LIBOR Rate.
     Total Revolving Credit Outstandings shall mean, as of any date, the sum of
(a) the aggregate principal amount of all Revolving Credit Loans outstanding as
of such date, plus (b) the aggregate principal amount of all Swing Line Loans
outstanding as of such date plus (c) the aggregate undrawn face amount of all
Letters of Credit outstanding as of such date plus all unreimbursed drawings
with respect thereto.
     Transaction Documents shall mean this Agreement, the Notes, the Letter of
Credit Reimbursement Agreement, the Letter of Credit Applications, the Revolving
Credit Guaranty, the LaBarge Electronics Term Loan Guaranty, the LaBarge
Acquisition Term Loan Guaranty, the Company Patent, Trademark and License
Security Agreement, the Company Security Agreement, the Company Stock Pledge
Agreement, the LaBarge Acquisition Patent, Trademark and License Security
Agreement,

- 22 -



--------------------------------------------------------------------------------



 



the LaBarge Acquisition Security Agreement, the LaBarge Acquisition Collateral
Assignment of Asset Purchase Agreement, the LaBarge Electronics Patent,
Trademark and License Security Agreement, the LaBarge Electronics Security
Agreement, the LaBarge/STC Patent, Trademark and License Security Agreement, the
LaBarge/STC Security Agreement, any Swap Contract and/or Treasury Management
Agreement heretofore, now or hereafter executed by a Borrower with or in favor
of a Lender and any and all other agreements, documents and instruments
heretofore, now or hereafter delivered to the Agent and/or any Lender with
respect to or in connection with or pursuant to this Agreement, any Loans made
hereunder, any Letters of Credit issued hereunder, any of the Borrower’s
Obligations owed by any one or more of the Borrowers, any Guarantee of any of
the Borrower’s Obligations owed by any one or more of the Borrowers, and
executed by or on behalf of the Company, LaBarge Electronics, LaBarge
Acquisition and/or any other Obligor, each as the same may from time to time be
amended, modified, extended, renewed or restated.
     Treasury Management Agreement shall mean any agreement, document or
instrument governing the provision of depository, treasury and/or cash
management services, including, without limitation, deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.
     USA Patriot Act shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56, as from time to time amended.
     U.S. Bank shall mean U.S. Bank National Association, a national banking
association, in its individual corporate capacity as a Lender under this
Agreement and the other Transaction Documents and not as Agent under this
Agreement and the other Transaction Documents.
     Voting Stock shall mean, with respect to any corporation, any shares of
stock of such corporation whose holders are entitled under ordinary
circumstances to vote for the election of directors of such corporation
(irrespective of whether at the time stock of any other class or classes shall
have or might have voting power by reason of the happening of any contingency).
     Welfare Plan shall mean a “welfare plan” as such term is defined in
Section 3(1) of ERISA, which is established or maintained by the Company, any
Subsidiary or any ERISA Affiliate, other than a Multi-Employer Plan.
     1.02 Continuance of an Event of Default. For purposes of this Agreement and
the other Transaction Documents, an Event of Default shall deemed to be
continuing until it is waived in writing by the Lenders as required by
Section 8.10 of this Agreement.
     1.03 Accounting Terms and Determinations. Except as otherwise specified in
this Agreement, all accounting terms used in this Agreement shall be
interpreted, all accounting determinations under this Agreement shall be made
and all financial statements required to be delivered under this Agreement shall
be prepared in accordance with GAAP as in effect from time to time, applied on a
basis consistent (except for changes approved by the Company’s independent
certified public accountants and by the Required Lenders) with the most recent
audited financial statements of the Company delivered to the Agent and the
Lenders.
SECTION 2. LOANS AND LETTERS OF CREDIT.
     2.01 Revolving Credit Commitments.

- 23 -



--------------------------------------------------------------------------------



 



     (a) Subject to the terms and conditions set forth in this Agreement and so
long as no Default or Event of Default has occurred and is continuing, during
the Revolving Credit Period, each Lender severally agrees to make such loans to
the Company (individually, a “Revolving Credit Loan” and collectively, the
“Revolving Credit Loans”) as the Company may from time to time request pursuant
to Section 2.06. Each Revolving Credit Loan under this Section 2.01(a) which is
a Revolving Credit Base Rate Loan shall be for an aggregate principal amount of
at least $100,000.00 or any larger multiple of $25,000.00. Each Revolving Credit
Loan under this Section 2.01(a) which is a Revolving Credit LIBOR Loan shall be
for an aggregate principal amount of at least $1,000,000.00 or any larger
multiple of $250,000.00. The aggregate principal amount of Revolving Credit
Loans which each Lender shall be required to have outstanding under this
Agreement as of any date shall not exceed the product of (i) such Lender’s Pro
Rata Share of the total Revolving Credit Commitments of all of the Lenders
multiplied by (ii) the sum of (A) the lesser of (1) the total Revolving Credit
Commitments of all of the Lenders as of such date or (2) the Borrowing Base as
of such date minus (B) the aggregate principal amount of Swing Line Loans
outstanding as of such date minus (C) the aggregate undrawn face amount of all
Letters of Credit outstanding as of such date plus all unreimbursed drawings
with respect thereto; provided, however, that in no event shall (i) the Total
Revolving Credit Outstandings as of any date exceed the lesser of (A) the total
Revolving Credit Commitments of all of the Lenders as of such date or (B) the
Borrowing Base as of such date or (ii) the sum of (A) the aggregate principal
amount of all outstanding Revolving Credit Loans made by any Lender, plus
(B) such Lender’s Pro Rata Share of the aggregate principal amount of Swing Line
Loans then outstanding plus (C) such Lender’s Pro Rata Share of the aggregate
undrawn face amount of all outstanding Letters of Credit plus all unreimbursed
drawings with respect thereto exceed the amount of such Lender’s Revolving
Credit Commitment. Each Revolving Credit Loan under this Section 2.01 shall be
made from the several Lenders ratably in proportion to their respective Pro Rata
Shares. Within the foregoing limits, the Company may borrow under this
Section 2.01(a), prepay under Section 2.13 and reborrow at any time during the
Revolving Credit Period under this Section 2.01(a). All Revolving Credit Loans
not paid prior to the last day of the Revolving Credit Period, together with all
accrued and unpaid interest thereon and all fees and other amounts owing by the
Company to the Agent and/or the Lenders with respect thereto, shall be due and
payable on the last day of the Revolving Credit Period. The failure of any
Lender to make any Revolving Credit Loan required under this Agreement shall not
release any other Lender from its obligation to make Revolving Credit Loans as
provided herein.
     (b) The Company shall deliver to the Agent and each Lender on or before the
date of this Agreement (with respect to the fiscal month of the Company ended
November 30, 2008) and on or before the fifteenth (15th) day of each month
thereafter commencing January 15, 2009, a borrowing base certificate in the form
of Exhibit A attached hereto and incorporated herein by reference (a “Borrowing
Base Certificate”) (together with such supporting information as the Agent or
any Lender may reasonably request in connection therewith) setting forth:
     (i) the Borrowing Base and its components as of the end of the immediately
preceding fiscal month of the Company;
     (ii) the aggregate principal amount of all Revolving Credit Loans
outstanding as of the end of the immediately preceding fiscal month of the
Company;
     (iii) the aggregate principal amount of all Swing Line Loans outstanding as
of the end of the immediately preceding fiscal month of the Company;
     (iv) the aggregate undrawn face amount of all Letters of Credit outstanding
as of the end of the immediately preceding fiscal month of the Company plus all
unreimbursed drawings with respect thereto; and

- 24 -



--------------------------------------------------------------------------------



 



     (v) the difference, if any, between the Borrowing Base and the Total
Revolving Credit Outstandings as of the end of the immediately preceding fiscal
month of the Company.
The Borrowing Base shown in such Borrowing Base Certificate shall be and remain
the Borrowing Base hereunder until the next Borrowing Base Certificate is
delivered to the Agent and each Lender, at which time the Borrowing Base shall
be the amount shown in such subsequent Borrowing Base Certificate. Each
Borrowing Base Certificate shall be certified (subject to normal year-end
adjustments) as being true, correct and complete in all material respects by the
President or the Chief Financial Officer of the Company.
     (c) If at any time the Total Revolving Credit Outstandings are greater than
the Borrowing Base as shown on the most recent Borrowing Base Certificate, the
Company shall be automatically required (without demand or notice of any kind by
the Agent or any Lender, all of which are hereby expressly waived by the
Company) to immediately repay the Revolving Credit Loans and/or the Swing Line
Loans and/or surrender for cancellation the outstanding Letters of Credit, in
either case in an amount sufficient to reduce the amount of the Total Revolving
Credit Outstandings to the amount of the Borrowing Base.
     (d) If the total Revolving Credit Commitments of all of the Lenders on any
date should be less than the Total Revolving Credit Outstandings on such date,
whether as a result of the Company’s election to decrease the amount of the
Revolving Credit Commitments of the Lenders pursuant to Section 2.01(e) or
otherwise, the Company shall be automatically required (without demand or notice
of any kind by the Agent or any Lender, all of which are hereby expressly waived
by the Company) to immediately repay the Revolving Credit Loans and/or the Swing
Line Loans and/or surrender for cancellation the outstanding Letters of Credit,
in either case in an amount sufficient to reduce the amount of the Total
Revolving Credit Outstandings to an amount equal to or less than the total
Revolving Credit Commitments of all of the Lenders.
     (e) The Company may, upon three (3) Business Days’ prior written notice to
the Agent and each Lender, terminate entirely at any time, or proportionately
reduce from time to time on a pro rata basis among the Lenders based on their
respective Pro Rata Shares by an aggregate amount of $1,000,000.00 or any larger
multiple of $250,000.00 the unused portions of the Revolving Credit Commitments;
provided, however, that (i) at no time shall the Revolving Credit Commitments be
reduced to a figure less than the Total Revolving Credit Outstandings, (ii) at
no time shall the Revolving Credit Commitments be reduced to less than
$10,000,000.00 and (iii) any such termination or reduction shall be permanent
and the Company shall have no right to thereafter reinstate or increase, as the
case may be, the Revolving Credit Commitment of any Lender.
     2.02 Swing Line Loan.
     (a) Subject to the terms and conditions set forth in this Agreement and so
long as no Default or Event of Default has occurred and is continuing (provided,
however, that U.S. Bank shall have no liability to any other Lender for making a
Swing Line Loan to the Company after the occurrence or during the continuance of
any Default or Event of Default unless U.S. Bank has previously received notice
in writing from the Company or any other Lender of, or has actual knowledge of,
the occurrence of such Default or Event of Default), during the Revolving Credit
Period, U.S. Bank may from time to time in its sole discretion (but in no event
shall U.S. Bank be obligated to), make such loans to the Company (individually,
a “Swing Line Loan” and collectively, the “Swing Line Loans”) as the Company may
from time to time request pursuant to Section 2.06. Notwithstanding any
provision contained in this Agreement to the contrary, the making of any Swing
Line Loan requested by the Company shall be at the sole discretion of U.S. Bank
and U.S. Bank shall have no commitment to make Swing Line Loans to the Company.
Each Swing Line Loan requested by way of a Notice of Swing Line Borrowing shall
be for an aggregate principal amount of at least $100,000.00 or any larger
multiple of $25,000.00. The

- 25 -



--------------------------------------------------------------------------------



 



aggregate principal amount of Swing Line Loans outstanding under this Agreement
as of any date shall not exceed the Maximum Swing Line Amount; provided,
however, that in no event shall the Total Revolving Credit Outstandings as of
any date exceed the sum of (i) the lesser of (A) total Revolving Credit
Commitments of all of the Lenders as of such date or (B) the Borrowing Base as
of such date. Within the foregoing limits, the Company may request Swing Line
Loans under this Section 2.02, prepay Swing Line Loans under Section 2.13 and
request additional Swing Line Loans at any time during the Revolving Credit
Period under this Section 2.02. All Swing Line Loans not paid prior to the last
day of the Revolving Credit Period, together with all accrued and unpaid
interest thereon and all fees and other amounts owing by the Company to U.S.
Bank with respect thereto, shall be due and payable on the last day of the
Revolving Credit Period. Immediately upon the making of a Swing Line Loan, each
Lender (other than U.S. Bank) shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from U.S. Bank a risk participation in such
Swing Line Loan in an amount equal to such Lender’s Pro Rata Share (based on
such Lender’s Pro Rata Share of the Revolving Credit Commitments) of such Swing
Line Loan.
     (b) U.S. Bank may at any time in its sole and absolute discretion request,
on behalf of the Company (and the Company hereby irrevocably requests and
authorizes U.S. Bank to so request on its behalf), that each Lender make a
Revolving Credit Base Rate Loan in an amount equal to such Lender’s Pro Rata
Share of the amount of Swing Line Loans then outstanding. Such request shall (i)
be made in writing (which written request shall be deemed to be a Notice of
Revolving Credit Borrowing for purposes hereof) and in accordance with the
requirements of Section 2.06(a), (ii) not be subject to the minimum and
multiples specified in Section 2.01(a) for the principal amount of the Revolving
Credit Base Rate Loans and (iii) be subject to the conditions set forth in
Section 3. U.S. Bank shall furnish the Company with a copy of the applicable
Notice of Revolving Credit Borrowing promptly after delivering such notice to
the Agent. Each Lender shall make an amount equal to its Pro Rata Share of the
amount specified in such Notice of Revolving Credit Borrowing available in
immediately available funds to the Agent for the account of U.S. Bank at the
Agent’s address specified in or pursuant to Section 8.07 not later than 12:00
noon (St. Louis, Missouri time) on the day specified in such Notice of Revolving
Credit Borrowing, whereupon, subject to Section 2.02(c), each Lender that so
makes funds available shall be deemed to have made a Revolving Credit Base Rate
Loan to the Company in such amount. The Agent shall remit the funds so received
to U.S. Bank.
     (c) If for any reason any Swing Line Loan cannot be refinanced by such a
borrowing of Revolving Credit Base Rate Loans in accordance with Section 2.02(b)
(whether as a result of a failure to satisfy one or more of the conditions set
forth in Section 3 or otherwise), the request for a Revolving Credit Base Rate
Loan submitted by U.S. Bank as set forth herein shall be deemed to be a request
by U.S. Bank that each of the other Lenders fund its risk participation in the
relevant Swing Line Loan(s) and each such Lender’s payment to the Agent for the
account of U.S. Bank pursuant to Section 2.02(b) shall be deemed payment in
respect of such participation.
     (d) If any Lender fails to make available to U.S. Bank any amount required
to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.02 by the time specified in Section 2.02, U.S. Bank shall be entitled
to recover from such Lender, on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to U.S. Bank at a rate per annum equal to the
Fed Funds Rate. A certificate of U.S. Bank submitted to any Lender with respect
to any amounts owing under this Section 2.02 shall be conclusive absent
demonstrable error.
     (e) Each Lender’s obligation to make Revolving Credit Base Rate Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.02 shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any set-off, counterclaim, recoupment, defense
or other right that such Lender may have against U.S. Bank, the Company or any

- 26 -



--------------------------------------------------------------------------------



 



other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or Event of Default or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Base Rate Loans pursuant to this
Section 2.02 (but not such Lender’s obligation to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.02) is subject to
the conditions set forth in Section 3. No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.
     (f) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if U.S. Bank receives any payment on account
of such Swing Line Loan, U.S. Bank will distribute to such Lender its Pro Rata
Share of such payment (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s risk participation was
funded) in the same funds as those received by U.S. Bank.
     (g) If any payment received by U.S. Bank in respect of principal or
interest on any Swing Line Loan is required to be returned by U.S. Bank to the
Company or any other Person for any reason, each Lender shall pay to U.S. Bank
its Pro Rata Share thereof on the demand of U.S. Bank, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Fed Funds Rate.
     (h) Until a Lender funds its Revolving Credit Base Rate Loans or risk
participation pursuant to this Section 2.02 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of U.S. Bank.
     (i) The Company shall make all payments of principal and interest in
respect of the Swing Line Loans directly to U.S. Bank.
     2.03 LaBarge Electronics Term Loan. The Lenders have heretofore made
LaBarge Electronics a term loan, the aggregate outstanding principal amount of
which as of the date of this Agreement (before giving effect to this Agreement)
is $9,500,000.00 (the “LaBarge Electronics Term Loan”). LaBarge Electronics
desires to borrow an additional aggregate principal amount of $500,000.00 from
the Lenders on the date of this Agreement, thereby increasing the aggregate
outstanding principal amount of the LaBarge Electronics Term Loan from
$9,500,000.00 to $10,000,000.00. Subject to the terms and conditions set forth
in this Agreement, and so long as no Default or Event of Default has occurred
and is continuing, each Lender severally agrees to make an additional advance on
the LaBarge Electronics Term Loan to LaBarge Electronics on the date of this
Agreement in a principal amount equal to such Lender’s Pro Rata Share of
$500,000.00. The LaBarge Electronics Term Loan shall mature on December 22,
2011. Principal on the LaBarge Electronics Term Loan shall be due and payable in
ten (10) consecutive quarterly installments as follows:

          Date of Principal Payment   Amount of Principal Payment
September 30, 2009
  $444,444.44  
December 31, 2009
  $444,444.44  
March 31, 2010
  $444,444.44  
June 30, 2010
  $444,444.44  
September 30, 2010
  $555,555.56  
December 31, 2010
  $555,555.56  
March 31, 2011
  $555,555.56  
June 30, 2011
  $555,555.56  
September 30, 2011
  $600,000.00  
December 22, 2011
  Entire Outstanding Principal Balance

- 27 -



--------------------------------------------------------------------------------



 



All principal payments and prepayments on the LaBarge Electronics Term Loan
shall, unless otherwise directed by LaBarge Electronics in writing at or prior
to the time of such payment or prepayment, be applied first to that portion of
the LaBarge Electronics Term Loan, if any, accruing interest based on the
Adjusted Base Rate and then to those portions of the LaBarge Electronics Term
Loan, if any, accruing interest based on the LIBOR Rate (and among those
portions of the LaBarge Electronics Term Loan, if any, accruing interest based
on the LIBOR Rate, being applied to the Interest Periods in the order of their
respective expiration dates (i.e. earliest expiration date first)).
     2.04 LaBarge Acquisition Term Loan. Subject to the terms and conditions set
forth in this Agreement and so long as no Default or Event of Default has
occurred and is continuing, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make a term loan to LaBarge
Acquisition on or about the date of this Agreement in an original principal
amount equal to such Lender’s Pro Rata Share of $35,000,000.00 (collectively,
the “LaBarge Acquisition Term Loan”). The LaBarge Acquisition Term Loan shall
mature on December 22, 2011. Principal on the LaBarge Acquisition Term Loan
shall be due and payable in ten (10) consecutive quarterly installments as
follows:

          Date of Principal Payment   Amount of Principal Payment
September 30, 2009
  $1,555,555.56  
December 31, 2009
  $1,555,555.56  
March 31, 2010
  $1,555,555.56  
June 30, 2010
  $1,555,555.56  
September 30, 2010
  $1,944,444.44  
December 31, 2010
  $1,944,444.44  
March 31, 2011
  $1,944,444.44  
June 30, 2011
  $1,944,444.44  
September 30, 2011
  $2,100,000.00  
December 22, 2011
  Entire Outstanding Principal Balance

All principal payments and prepayments on the LaBarge Acquisition Term Loan
shall, unless otherwise directed by LaBarge Acquisition in writing at or prior
to the time of such payment or prepayment, be applied first to that portion of
the LaBarge Acquisition Term Loan, if any, accruing interest based on the
Adjusted Base Rate and then to those portions of the LaBarge Acquisition Term
Loan, if any, accruing interest based on the LIBOR Rate (and among those
portions of the Acquisition Term Loan, if any, accruing interest based on the
LIBOR Rate, being applied to the Interest Periods in the order of their
respective expiration dates (i.e. earliest expiration date first)).
     2.05 Letter of Credit Commitment. (a) Subject to the terms and conditions
of this Agreement and so long as no Default or Event of Default has occurred and
is continuing (provided, however, that U.S. Bank shall have no liability to any
other Lender for issuing a Letter of Credit after the occurrence or during the
continuance of any Default or Event of Default unless U.S. Bank has previously
received notice in writing from the Company or any other Lender of, or has
actual knowledge of, the occurrence of such Default or Event of Default), during
the Revolving Credit Period, U.S. Bank hereby agrees to issue irrevocable
standby letters of credit and/or irrevocable commercial letters of credit for
the account of the Company (individually, a “Letter of Credit” and collectively,
the “Letters of Credit”) in an amount and for the term specifically requested by
the Company by notice in writing to U.S. Bank in the form of Exhibit F attached
hereto and incorporated herein by reference (a “Letter of Credit Request”);
provided, however, that:
     (i) the Company shall have executed and delivered to U.S. Bank a Letter of
Credit Application with respect to such Letter of Credit;

- 28 -



--------------------------------------------------------------------------------



 



     (ii) the date of issuance of such Letter of Credit must be a Business Day
which is at least thirty (30) Business Days before the last day of the Revolving
Credit Period;
     (iii) the term of any such Letter of Credit shall not extend beyond the
earlier of (A) the date one (1) year after the date of issuance thereof or
(B) three (3) Business Days before the last day of the Revolving Credit Period;
     (iv) any Letter of Credit may only be utilized to guaranty the payment of
obligations of the Company or a Subsidiary to third parties;
     (v) after giving effect to the issuance of the requested Letter of Credit:
(A) the Total Revolving Credit Outstandings must not exceed the lesser of
(1) the total Revolving Credit Commitments of all of the Lenders at such time or
(2) the Borrowing Base at such time and (B) the sum of the aggregate undrawn
face amount of all outstanding Letters of Credit plus all unreimbursed drawings
with respect thereto must not exceed the lesser of (1) the lesser of (x) the
total Revolving Credit Commitments of all of the Lenders at such time or (y) the
Borrowing Base at such time or (2) $10,000,000.00; and
     (vi) the text of any such Letter of Credit is provided to U.S. Bank no less
than five (5) Business Days prior to the requested issuance date, which text
must be acceptable to U.S. Bank in its sole and absolute discretion.
     (b) The payment of drafts under each Letter of Credit shall be made in
accordance with the terms thereof and, in that connection, U.S. Bank shall be
entitled to honor any drafts and accept any documents presented to it by the
beneficiary of such Letter of Credit in accordance with the terms of such Letter
of Credit and believed in good faith by U.S. Bank to be genuine. U.S. Bank
agrees to use commercially reasonable efforts to give the Company oral or
written notice prior to making a payment on or with respect to any draw on any
Letter of Credit; provided, however, that the failure to give such notice shall
not affect the Company’s obligation to reimburse U.S. Bank for any such payment.
U.S. Bank shall not have any duty to inquire as to the accuracy or authenticity
of any draft or other drawing document that may be presented to it other than
the duties contemplated by the Letter of Credit Reimbursement Agreement and the
applicable Letter of Credit Application. If U.S. Bank shall have received
documents that in its good faith judgment constitute all of the documents that
are required to be presented before payment or acceptance of a draft under a
Letter of Credit, it shall be entitled to pay or accept such draft provided such
documents substantially conform on their face to the requirements of such Letter
of Credit.
     (c) In the event of any payment by U.S. Bank of a draft presented under a
Letter of Credit, the Company agrees to pay to U.S. Bank in immediately
available funds at the time of such drawing an amount equal to the sum of such
drawing plus U.S. Bank’s customary published negotiation, processing and other
fees related thereto. The Company hereby authorizes U.S. Bank to charge or cause
to be charged the Company’s bank accounts at U.S. Bank to the extent there are
balances of immediately available funds therein, in an amount equal to the sum
of such drawing plus U.S. Bank’s customary published negotiation, processing and
other fees related thereto (and U.S. Bank agrees to give the Company prompt
written notice of any amount so charged to any bank account of the Company at
U.S. Bank), and the Company agrees to pay the amount of any such drawing (and/or
U.S. Bank’s customary published negotiation, processing and other fees related
thereto) not so charged prior to the close of business of U.S. Bank on the day
of such drawing. In the event any payment under a Letter of Credit is made by
U.S. Bank prior to receipt of payment from the Company, such payment by U.S.
Bank shall constitute a request by the Company for a Revolving Credit Base Rate
Loan under Section 2.01(a) above (and, unless the Required Lenders elect not to
make such Loan, the Lenders will

- 29 -



--------------------------------------------------------------------------------



 



make such Revolving Credit Base Rate Loan to the Company regardless of whether
any Default or Event of Default has occurred and is continuing and regardless of
whether such Revolving Credit Base Rate Loan would otherwise be permitted under
the requirements of Sections 2.01(a) of this Agreement) and the proceeds of such
Revolving Credit Base Rate Loan shall be paid directly to U.S. Bank and applied
by U.S. Bank to the payment of any amounts owed by the Company to U.S. Bank
under this Section 2.05. Unreimbursed drawings on Letters of Credit shall bear
interest from the date paid by U.S. Bank until reimbursed in full by the Company
at a rate per annum equal to Three Percent (3%) over and above the Adjusted Base
Rate (fluctuating as and when the Adjusted Base Rate shall change and calculated
on an actual day, 360-day year basis).
     (d) The Company hereby further agrees to pay to the order of U.S. Bank:
     (i) with respect to each Letter of Credit, a nonrefundable issuance fee in
an amount equal to One-Eighth of One Percent (1/8%) of the face amount of each
such Letter of Credit (the “Letter of Credit Issuance Fees”), which Letter of
Credit Issuance Fees shall be due and payable annually in advance on the date of
the issuance of each such Letter of Credit and on each anniversary date of each
such Letter of Credit;
     (ii) with respect to each Letter of Credit, a nonrefundable commitment fee
at a rate per annum equal to (A) so long as no Event of Default has occurred and
is continuing, the Applicable LIBOR Margin (calculated on an actual day, 360-day
year basis) and (B) so long as any Event of Default has occurred and is
continuing, Three Percent (3%) per annum over and above the Applicable LIBOR
Margin (calculated on an actual day, 360-day year basis), on the undrawn face
amount of each such Letter of Credit (“Letter of Credit Commitment Fees”), which
Letter of Credit Commitment Fees shall be due and payable quarterly in arrears
on each March 31, June 30, September 30 and December 31 during the Revolving
Credit Period and on the last day of the Revolving Credit Period; and
     (iii) such other fees (other than additional issuance fees and/or
additional commitment fees) as may be charged by U.S. Bank from time to time in
accordance with U.S. Bank’s published schedule of fees in effect from time to
time, which fees shall be due and payable on demand by U.S. Bank.
     (e) Upon the issuance of a Letter of Credit by U.S. Bank, an undivided
participation interest therein (including, without limitation, an undivided
participation interest in the reimbursement risk relating to such Letter of
Credit, in all payments made by U.S. Bank in connection with such Letter of
Credit and in all collateral for such Letter of Credit) shall automatically be
granted by U.S. Bank to and accepted by each other Lender in an amount equal to
such other Lender’s Pro Rata Share (based on such other Lender’s Pro Rata Share
of the total Revolving Credit Commitments) of the face amount of such Letter of
Credit. U.S. Bank agrees to give the Agent and each other Lender prompt written
notice of the issuance, amendment and/or termination of any Letter of Credit. If
U.S. Bank shall make payment on any draft presented or accepted under a Letter
of Credit, U.S. Bank shall give notice of such payment to the other Lenders, and
each other Lender hereby authorizes and requests U.S. Bank to advance for their
respective accounts, pursuant to the terms hereof, their respective shares of
any such payment based upon their respective Pro Rata Shares of such Letter of
Credit. If such drawing is not paid by the Company in immediately available
funds prior to the close of business of U.S. Bank on the date of such drawing,
U.S. Bank shall promptly so notify the other Lenders and each other Lender
agrees to immediately reimburse U.S. Bank in immediately available funds for its
Pro Rata Share of the amount of such drawing, plus interest calculated on its
Pro Rata Share of such amount at a rate per annum equal to the Fed Funds Rate
calculated from the date of such payment by U.S. Bank to but excluding the date
of reimbursement by such other Lender and on an actual-day, 360-day year basis.
Each other Lender will be entitled to its Pro Rata Share of any Letter of Credit
Commitment Fees paid

- 30 -



--------------------------------------------------------------------------------



 



by the Company, but such other Lender shall have no right to share in any Letter
of Credit Issuance Fees or any other fees paid by the Company to U.S. Bank in
connection with any of the Letters of Credit.
     (f) Notwithstanding any provision contained in this Agreement to the
contrary, if any Letters of Credit remain outstanding on the last day of the
Revolving Credit Period, the Company shall, on or before 2:00 p.m. (St. Louis
time) on the last day of the Revolving Credit Period, (i) surrender the
originals of the applicable Letter(s) of Credit to U.S. Bank for cancellation or
(ii) provide U.S. Bank with cash collateral (or other collateral acceptable to
the Required Lenders in their sole and absolute discretion) in an amount at
least equal to One Hundred Five Percent (105%) of the aggregate undrawn face
amount of all outstanding Letter(s) of Credit plus all unreimbursed drawings
with respect thereto and execute and deliver to U.S. Bank such agreements as
U.S. Bank or the Required Lenders may require to grant U.S. Bank a first
priority perfected security interest in such cash or other collateral. Any such
cash collateral received by U.S. Bank pursuant to this Section 2.05(f) shall be
held by U.S. Bank in one or more separate bank accounts at U.S. Bank
appropriately designated as cash collateral accounts in relation to this
Agreement and the Letters of Credit and retained by U.S. Bank as collateral
security for the payment of the Borrower’s Obligations owed by the Company. Cash
amounts delivered to U.S. Bank pursuant to the foregoing requirements of this
Section 2.05(f) shall be invested, at the request and for the account of the
Company in investments of a type and nature and with a term acceptable to the
Required Lenders. Such amounts, including in the case of cash amounts invested
in the manner set forth above, shall not be used by U.S. Bank to pay any amounts
drawn or paid under or pursuant to any Letter of Credit, but may be applied to
reimburse U.S. Bank for drawings or payments under or pursuant to such Letters
of Credit which U.S. Bank has paid, or if no such reimbursement is required to
the payment of such of the other Borrower’s Obligations owed by the Company as
the Required Lenders shall determine. Any amounts remaining in any cash
collateral account established pursuant to this Section 2.05(f) after the
payment in full of all of the Borrower’s Obligations owed by the Company and the
expiration or cancellation of all of the Letters of Credit shall be returned to
the Company (after deduction of the reasonable expenses of U.S. Bank, if any).
     (g) Notwithstanding any provision contained in this Agreement to the
contrary, (i) all references in this Agreement to Letters of Credit shall
include the irrevocable standby and/or commercial letters of credit listed on
Schedule 2.03(g) attached hereto which have heretofore been issued by U.S. Bank
for the account of the Company (the “Existing Letters of Credit”) and (ii) all
references in this Agreement to the Letter of Credit Applications shall include
the applications and agreements for irrevocable standby and commercial letters
of credit heretofore executed by the Company, as account party, with respect to
the Existing Letters of Credit.
     (h) Notwithstanding any provision contained in this Agreement to the
contrary, U.S. Bank shall have no obligation to issue, amend or extend any
Letter of Credit if on the date of the issuance, amendment or extension of such
Letter of Credit any Lender (other than U.S. Bank) is at such time a Defaulting
Lender, unless U.S. Bank has entered into arrangements with the Borrower or such
Defaulting Lender on terms satisfactory to U.S. Bank to eliminate U.S. Bank’s
risk with respect to such Defaulting Lender.
     2.06 Method of Borrowing.
     (a) The Company shall give notice (a “Notice of Revolving Credit
Borrowing”) to the Agent by 12:00 noon (St. Louis time) on the Business Day of
each Revolving Credit Base Rate Loan to be made to the Company, and by 12:00
noon (St. Louis time) at least two (2) Eurodollar Business Days before each
Revolving Credit LIBOR Loan to be made to the Company, specifying:

- 31 -



--------------------------------------------------------------------------------



 



     (i) the date of such Revolving Credit Loan, which shall be a Business Day
during the Revolving Credit Period in the case of a Revolving Credit Base Rate
Loan and a Eurodollar Business Day during the Revolving Credit Period in the
case of a Revolving Credit LIBOR Loan,
     (ii) the aggregate principal amount of such Revolving Credit Loan,
     (iii) whether such Revolving Credit Loan is to be a Revolving Credit Base
Rate Loan or a Revolving Credit LIBOR Loan, and
     (iv) in the case of a Revolving Credit LIBOR Loan, the duration of the
initial Interest Period applicable thereto, subject to the provisions of the
definition of Interest Period.
     (b) Upon receipt of a Notice of Revolving Credit Borrowing given to it, the
Agent shall notify each Lender by 1:00 p.m. (St. Louis time) on the date of
receipt of such Notice of Revolving Credit Borrowing by the Agent (which must be
a Business Day) of the contents thereof and of such Lender’s Pro Rata Share of
such Revolving Credit Loan. A Notice of Revolving Credit Borrowing shall not be
revocable by the Company.
     (c) Not later than 2:00 p.m. (St. Louis time) on the date of each Revolving
Credit Loan, each Lender shall make available its Pro Rata Share of such
Revolving Credit Loan, in Federal or other funds immediately available in St.
Louis, Missouri, to the Agent at its address specified in or pursuant to
Section 8.07. Unless the Agent determines that any applicable condition
specified in Section 3 has not been satisfied, the Agent will make the funds so
received from the Lenders available to the Company by 3:00 p.m. (St. Louis time)
by crediting such funds to a demand deposit account of the Company at U.S. Bank
specified by the Company (or such other account mutually agreed upon in writing
between the Agent and the Company). The Agent shall not be required to make any
amount available to the Borrower under this Agreement except to the extent the
Agent shall have received such amounts from the Lenders as set forth herein,
provided, however, that unless the Agent shall have been notified by a Lender
prior to the time a Revolving Credit Loan is to be made hereunder that such
Lender does not intend to make its Pro Rata Share of such Revolving Credit Loan
available to the Agent, the Agent may assume that such Lender has made such Pro
Rata Share available to the Agent prior to such time, and the Agent may in
reliance upon such assumption make available to the Borrower a corresponding
amount. If such corresponding amount is not in fact made available to the Agent
by such Lender and the Agent has made such amount available to the Borrower,
then such Lender and the Borrower severally agree to pay to the Agent forthwith
on demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount was made available
by the Agent to the Borrower to but excluding the date of payment to the Agent,
at (a) in the case of a payment to be made by such Lender, the Fed Funds Rate
plus any administrative processing or similar fees customarily charged by the
Agent in connection with the foregoing and (B) in the case of a payment to be
made by the Borrower, the Adjusted Base Rate. If both the Borrower and the
applicable Lender shall pay such interest to the Agent for the same or an
overlapping period, the Agent shall promptly remit to the Borrower the amount of
such interest paid by the Borrower for such period. If the applicable Lender
pays its Pro Rata Share of the applicable Revolving Credit Loan to the Agent,
then the amount so paid shall constitute such Lender’s Pro Rata Share of such
Revolving Credit Loan. Any payment by the Borrower shall be without prejudice to
any claim the Borrower may have against a Lender that shall have failed to make
such payment to the Agent.
     (d) Except as set forth in this Section 2.06(d), the Company shall give
notice (a “Notice of Swing Line Borrowing”) to U.S. Bank by 12:00 noon (St.
Louis time) on the Business Day of each Swing Line Loan, specifying:

- 32 -



--------------------------------------------------------------------------------



 



     (i) the date of such Swing Line Loan, which must be a Business Day during
the Revolving Credit Period; and
     (ii) the principal amount of such Swing Line Loan.
A Notice of Swing Line Borrowing shall not be revocable by the Company.
Pursuant to a certain U.S. Bank Treasury Management Service Agreement by and
between the Company and U.S. Bank and any and all other terms and conditions,
agreements, documents and/or instruments related thereto, as the same may from
time to time be amended, modified, restated or replaced, the Company has
requested and authorized U.S. Bank to (A) to apply any collected balances (after
funding advances) in excess of a mutually predetermined amount (the “Target
Balance”) remaining at the end of any day in the Company’s Account
No. 4349567042 at U.S. Bank (the “Company’s Operating Account”) to the repayment
of any outstanding Swing Line Loans and (B) subject to all of the other terms
and conditions of this Agreement (including the preconditions to Loans set forth
in Section 3.02), make a Swing Line Loan to the Company at the end of any day on
which the Company shall have an overdraft (negative collected balance) or a
collected balance otherwise less than the Target Balance in the Company’s
Operating Account (a “Deficiency Amount”) after crediting all deposits received
in immediately available funds and debiting all withdrawals made and checks
presented against the Company’s Operating Account and honored by U.S. Bank as of
such date, which Swing Line Loan shall be in the amount of the Deficiency
Amount, without any other request or authorization therefor from the Company and
without notice to the Company. A Notice of Swing Line Borrowing shall not be
required in connection with a Swing Line Loan made to cover any Deficiency
Amount in the Company’s Operating Account as set forth in the immediately
preceding sentence. U.S. Bank may, in its sole discretion, elect to make or not
make any such Swing Line Loan to cover any Deficiency Amount in the Company’s
Operating Account.
     (e) Unless U.S. Bank determines that any applicable condition specified in
Section 3 has not been satisfied, with respect to each Swing Line Loan which
U.S. Bank, in its sole discretion, elects to make to the Company, U.S. Bank will
make the proceeds of each Swing Line Loan available to the Company by 3:00 p.m.
(St. Louis time) by crediting such funds to the Company’s Operating Account.
     (f) The Company hereby irrevocably authorizes the Agent and each Lender to
rely on telephonic, facsimile, telegraphic, telex or written instructions of any
person identifying himself or herself as one of the individuals listed on
Schedule 2.04 attached hereto (or any other individual from time to time
authorized to act on behalf of the Company pursuant to a resolution adopted by
the Board of Directors of the Company and certified by the Secretary of the
Company and delivered to the Agent and each Lender) (each, an “Authorized
Person”) with respect to any request to make a Revolving Credit Loan or a Swing
Line Loan or a repayment hereunder, and on any signature which the Agent or such
Lender, as the case may be, believes in good faith to be genuine, and the
Company shall be bound thereby in the same manner as if such individual were
actually authorized or such signature were genuine. The Company also hereby
agrees to defend and indemnify the Agent and each Lender and hold the Agent and
each Lender harmless from and against any and all claims, demands, damages,
liabilities, losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) relating to or arising out of or in
connection with the acceptance of any notices or instructions believed by the
Agent or such Lender, as the case may be, in good faith to have been sent or
delivered by an Authorized Person, regardless of whether such notice or
instruction was in fact delivered by an Authorized Person.
     2.07 Notes.
     (a) The Revolving Credit Loans of each Lender to the Company shall be
evidenced by a Revolving Credit Note of the Company payable to the order of such
Lender in a principal amount equal to

- 33 -



--------------------------------------------------------------------------------



 



the amount of such Lender’s Revolving Credit Commitment, each of which Revolving
Credit Notes shall be in substantially the form of Exhibit B attached hereto and
incorporated herein by reference (with appropriate insertions) (collectively, as
the same may from time to time be amended, modified, extended, renewed, restated
or replaced (including, without limitation, any Revolving Credit Note issued in
full or partial replacement of an existing Revolving Credit Note as a result of
an assignment by a Lender), the “Revolving Credit Notes”).
     (b) The Swing Line Loans of U.S. Bank to the Company shall be evidenced by
a Swing Line Note of the Company payable to the order of U.S. Bank in a
principal amount equal to the Maximum Swing Line Amount, which Swing Line Note
shall be in substantially the form of Exhibit C attached hereto and incorporated
herein by reference (with appropriate insertions) (as the same may from time to
time be amended, modified extended, renewed or restated, the “Swing Line Note”).
     (c) The portion of the LaBarge Electronics Term Loan made by each Lender
shall be evidenced by a Term Loan Promissory Note of LaBarge Electronics payable
to the order of such Lender in an original principal amount equal to the amount
of such Lender’s Pro Rata Share of $10,000,000.00, each of which Term Loan
Promissory Notes shall be in substantially the form of Exhibit D attached hereto
and incorporated herein by reference (with appropriate insertions)
(collectively, as the same may from time to time be amended, modified, extended,
renewed, restated or replaced (including, without limitation, any LaBarge
Electronics Term Loan Note issued in full or partial replacement of an existing
LaBarge Electronics Term Loan Note as a result of an assignment by a Lender),
the “LaBarge Electronics Term Loan Notes”).
     (d) The portion of the LaBarge Acquisition Term Loan made by each Lender
shall be evidenced by a Term Loan Promissory Note of LaBarge Acquisition payable
to the order of such Lender in an original principal amount equal to the amount
of such Lender’s Pro Rata Share of $35,000,000.00, each of which Term Loan
Promissory Notes shall be in substantially the form of Exhibit E attached hereto
and incorporated herein by reference (with appropriate insertions)
(collectively, as the same may from time to time be amended, modified, extended,
renewed, restated or replaced (including, without limitation, any LaBarge
Acquisition Term Loan Note issued in full or partial replacement of an existing
LaBarge Acquisition Term Loan Note as a result of an assignment by a Lender),
the “LaBarge Acquisition Term Loan Notes”).
     (e) Each Lender shall record in its books and records the date, amount,
type and Interest Period (if any) of each Revolving Credit Loan made by it to
the Company and the date and amount of each payment of principal and/or interest
made by the Company with respect thereto; provided, however, that the obligation
of the Company to repay each Revolving Credit Loan made to the Company under
this Agreement shall be absolute and unconditional, notwithstanding any failure
of such Lender to make any such recordation or any mistake by such Lender in
connection with any such recordation. The books and records of each Lender
showing the account between such Lender and the Company shall be conclusive
evidence of the items set forth therein in the absence of demonstrable error.
     (f) U.S. Bank shall record in its books and records the date and amount of
each Swing Line Loan made by it and the date and amount of each payment of
principal and/or interest made by the Company with respect thereto; provided,
however, that the obligation of the Company to repay each Swing Line Loan
actually made by U.S. Bank to the Company under this Agreement shall be absolute
and unconditional, notwithstanding any failure of U.S. Bank to make any such
recordation or any mistake by U.S. Bank in connection with any such recordation.
The books and records of U.S. Bank showing the account between U.S. Bank and the
Company shall be conclusive evidence of the items set forth therein in the
absence of demonstrable error.

- 34 -



--------------------------------------------------------------------------------



 



     (g) Each Lender shall record in its books and records the date, amount,
type and Interest Period (if any) of the portion of the LaBarge Electronics Term
Loan made by it and the date and amount of each payment of principal and/or
interest made by LaBarge Electronics with respect thereto; provided, however,
that the obligation of LaBarge Electronics to repay the portion of the LaBarge
Electronics Term Loan made by such Lender under this Agreement shall be absolute
and unconditional, notwithstanding any failure of such Lender to make any such
recordation or any mistake by such Lender in connection with any such
recordation. The books and records of each Lender showing the account between
such Lender and LaBarge Electronics shall be conclusive evidence of the items
set forth therein in the absence of demonstrable error.
     (h) Each Lender shall record in its books and records the date, amount,
type and Interest Period (if any) of the portion of the LaBarge Acquisition Term
Loan made by it and the date and amount of each payment of principal and/or
interest made by LaBarge Acquisition with respect thereto; provided, however,
that the obligation of LaBarge Acquisition to repay the portion of the LaBarge
Acquisition Term Loan made by such Lender under this Agreement shall be absolute
and unconditional, notwithstanding any failure of such Lender to make any such
recordation or any mistake by such Lender in connection with any such
recordation. The books and records of each Lender showing the account between
such Lender and LaBarge Acquisition shall be conclusive evidence of the items
set forth therein in the absence of demonstrable error.
     2.08 Duration of Interest Periods and Selection of Interest Rates.
     (a) The duration of the initial Interest Period for each Revolving Credit
LIBOR Loan shall be as specified in the applicable Notice of Revolving Credit
Borrowing. The Company shall elect the duration of each subsequent Interest
Period applicable to such Revolving Credit LIBOR Loan and the interest rate to
be applicable during such subsequent Interest Period (and the Company shall have
the option (i) in the case of any Revolving Credit Base Rate Loan, to elect that
such Revolving Credit Loan become a Revolving Credit LIBOR Loan and the Interest
Period to be applicable thereto, and (ii) in the case of any Revolving Credit
LIBOR Loan, to elect that such Revolving Credit Loan become a Revolving Credit
Base Rate Loan), by giving oral or written notice of such election to the Agent
by 12:00 noon (St. Louis time) on the Business Day of, in the case of the
election of the Adjusted Base Rate, and by 12:00 noon (St. Louis time) at least
two (2) Eurodollar Business Days before, in the case of the election of the
LIBOR Rate, the end of the immediately preceding Interest Period applicable
thereto, if any; provided, however, that notwithstanding the foregoing, in
addition to and without limiting the rights and remedies of the Agent and the
Lenders under Section 6 hereof, so long as any Default or Event of Default under
this Agreement has occurred and is continuing, the Company shall not be
permitted to continue any Revolving Credit LIBOR Loan as a Revolving Credit
LIBOR Loan or to convert any Revolving Credit Base Rate Loan into a Revolving
Credit LIBOR Loan. Upon receipt of any such notice given by Borrower to the
Agent under this Section 2.08(a), the Agent shall notify each Lender by 1:00
p.m. (St. Louis time) on the date of receipt of such notice (which must be a
Business Day) of the contents thereof. If the Agent does not receive a notice of
election for a Revolving Credit Loan pursuant to this Section 2.08(a) within the
applicable time limits specified herein, the Company shall be deemed to have
elected to pay such Revolving Credit Loan in whole pursuant to Section 2.13 on
the last day of the current Interest Period with respect thereto and to reborrow
the principal amount of such Revolving Credit Loan on such date as a Revolving
Credit Base Rate Loan.
     (b) The LaBarge Electronics Term Loan shall bear interest on the
outstanding principal amount thereof at a rate per annum equal to the Adjusted
Base Rate. LaBarge Electronics may from time to time fix the interest rate on
all or any portion of the LaBarge Electronics Term Loan in an amount not less
than $500,000.00 or any larger multiple of $250,000.00 at the LIBOR Rate for the
Interest Period selected by LaBarge Electronics (subject to the definition of
Interest Period); provided, however, that notwithstanding the foregoing, in
addition to and without limiting the rights and remedies of the Agent and

- 35 -



--------------------------------------------------------------------------------



 



the Lenders under Section 6 hereof, so long as any Default or Event of Default
under this Agreement has occurred and is continuing, LaBarge Electronics shall
not be permitted to fix the interest rate on all or any portion of the LaBarge
Electronics Term Loan at the LIBOR Rate. If LaBarge Electronics elects to have
any portion of the LaBarge Electronics Term Loan bear interest at the LIBOR
Rate, LaBarge Electronics shall give oral or written notice (a “LaBarge
Electronics Interest Rate Selection Notice”) to the Agent by 12:00 noon (St.
Louis time) at least two (2) Eurodollar Business Days before any date (which
must be a Eurodollar Business Day) upon which LaBarge Electronics desires to fix
the interest rate on any portion of the LaBarge Electronics Term Loan, which
LaBarge Electronics Interest Rate Selection Notice shall specify the portion of
the LaBarge Electronics Term Loan which is to bear interest at the LIBOR Rate
and the initial Interest Period applicable thereto. LaBarge Electronics may not
revoke or rescind any LaBarge Electronics Interest Rate Selection Notice. Upon
receipt of any such LaBarge Electronics Interest Rate Selection Notice given by
LaBarge Electronics to the Agent under this Section 2.08(b), the Agent shall
notify each Lender by 1:00 p.m. (St. Louis time) on the date of receipt of such
LaBarge Electronics Interest Rate Selection Notice (which must be a Business
Day) of the contents thereof. Unless LaBarge Electronics shall have otherwise
notified the Agent in accordance with this Section 2.08(b), upon the expiration
of any Interest Period, that portion of the LaBarge Electronics Term Loan
bearing interest at the LIBOR Rate during such Interest Period shall bear
interest at the Adjusted Base Rate from and after the expiration of such
Interest Period.
     (c) The LaBarge Acquisition Term Loan shall bear interest on the
outstanding principal amount thereof at a rate per annum equal to the Adjusted
Base Rate. LaBarge Acquisition may from time to time fix the interest rate on
all or any portion of the LaBarge Acquisition Term Loan in an amount not less
than $500,000.00 or any larger multiple of $250,000.00 at the LIBOR Rate for the
Interest Period selected by LaBarge Acquisition (subject to the definition of
Interest Period); provided, however, that notwithstanding the foregoing, in
addition to and without limiting the rights and remedies of the Agent and the
Lenders under Section 6 hereof, so long as any Default or Event of Default under
this Agreement has occurred and is continuing, LaBarge Acquisition shall not be
permitted to fix the interest rate on all or any portion of the LaBarge
Acquisition Term Loan at the LIBOR Rate. If LaBarge Acquisition elects to have
any portion of the LaBarge Acquisition Term Loan bear interest at the LIBOR
Rate, LaBarge Acquisition shall give oral or written notice (a “LaBarge
Acquisition Interest Rate Selection Notice”) to the Agent by 12:00 noon (St.
Louis time) at least two (2) Eurodollar Business Days before any date (which
must be a Eurodollar Business Day) upon which LaBarge Acquisition desires to fix
the interest rate on any portion of the LaBarge Acquisition Term Loan, which
LaBarge Acquisition Interest Rate Selection Notice shall specify the portion of
the LaBarge Acquisition Term Loan which is to bear interest at the LIBOR Rate
and the initial Interest Period applicable thereto. LaBarge Acquisition may not
revoke or rescind any LaBarge Acquisition Interest Rate Selection Notice. Upon
receipt of any such LaBarge Acquisition Interest Rate Selection Notice given by
LaBarge Acquisition to the Agent under this Section 2.08(c), the Agent shall
notify each Lender by 1:00 p.m. (St. Louis time) on the date of receipt of such
LaBarge Acquisition Interest Rate Selection Notice (which must be a Business
Day) of the contents thereof. Unless LaBarge Acquisition shall have otherwise
notified the Agent in accordance with this Section 2.08(c), upon the expiration
of any Interest Period, that portion of the LaBarge Acquisition Term Loan
bearing interest at the LIBOR Rate during such Interest Period shall bear
interest at the Adjusted Base Rate from and after the expiration of such
Interest Period.
     (d) The Company, LaBarge Electronics and LaBarge Acquisition, collectively,
may not have outstanding and the Lenders shall not be obligated to make more
than ten (10) LIBOR Loans at any one time.
     2.09 Interest Rates and Interest Payments.
     (a) So long as no Event of Default has occurred and is continuing, each
Revolving Credit Base Rate Loan shall bear interest on the outstanding principal
amount thereof, for each day from the

- 36 -



--------------------------------------------------------------------------------



 



date such Revolving Credit Loan is made until it becomes due, at a rate per
annum equal to the Adjusted Base Rate. So long as any Event of Default has
occurred and is continuing, each Revolving Credit Base Rate Loan shall, unless
otherwise agreed in writing by each Lender, bear interest on the outstanding
principal amount thereof, for each day from the date such Revolving Credit Loan
is made until it becomes due, at a rate per annum equal to Three Percent (3%)
over and above the Adjusted Base Rate. Such interest shall be due and payable
monthly in arrears on the last day of each month during the Revolving Credit
Period commencing on the first such date after such Revolving Credit Base Rate
Loan is made, and at the maturity of the Revolving Credit Notes (whether by
reason of acceleration or otherwise). From and after the maturity of the
Revolving Credit Notes, whether by reason of acceleration or otherwise, each
Revolving Credit Base Rate Loan shall bear interest, due and payable on demand,
for each day until paid at a rate per annum equal to Three Percent (3%) over and
above the Adjusted Base Rate.
     (b) So long as no Event of Default has occurred and is continuing, each
Revolving Credit LIBOR Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period applicable thereto at a rate per annum
equal to the applicable LIBOR Rate. So long as any Event of Default has occurred
and is continuing, each Revolving Credit LIBOR Loan shall, unless otherwise
agreed in writing by each Lender, bear interest on the outstanding principal
amount thereof for each Interest Period applicable thereto at a rate per annum
equal to Three Percent (3%) over and above the applicable LIBOR Rate. Interest
shall be due and payable for each Interest Period on the last day thereof,
unless the duration of such Interest Period exceeds three (3) months, in which
case such interest shall be due and payable at the end of the first three
(3) months of such Interest Period and on the last day of such Interest Period,
and at the maturity of the Revolving Credit Notes (whether by reason of
acceleration or otherwise). From and after the maturity of the Revolving Credit
Notes, whether by reason of acceleration or otherwise, each Revolving Credit
LIBOR Loan shall bear interest, due and payable on demand, for each day until
paid, at a rate per annum equal to Three Percent (3%) over and above the higher
of (i) the LIBOR Rate for the immediately preceding Interest Period applicable
to such Revolving Credit LIBOR Loan or (ii) the Adjusted Base Rate.
     (c) So long as no Event of Default has occurred and is continuing, the from
time to time outstanding principal balance of each Swing Line Loan shall bear
interest prior to the maturity of the Swing Line Note (whether by reason of
acceleration or otherwise) at a rate per annum equal to the Adjusted Base Rate.
So long as any Event of Default has occurred and is continuing, the from time to
time outstanding principal balance of each Swing Line Loan shall, unless
otherwise agreed in writing by each Lender, bear interest prior to the maturity
of the Swing Line Note (whether by reason of acceleration or otherwise) at a
rate per annum equal to Three Percent (3%) per annum over and above the Adjusted
Base Rate. Such interest shall be due and payable monthly on the last day of
each month, commencing on the first such date after such Swing Line Loan is
made, and at the maturity of the Swing Line Note (whether by reason of
acceleration or otherwise). From and after the maturity of the Swing Line Note
(whether by reason of acceleration or otherwise), the from time to time
outstanding principal balance of each Swing Line Loan shall bear interest at a
rate per annum equal to Three Percent (3%) per annum over and above the Adjusted
Base Rate and be due and payable on demand.
     (d) So long as no Event of Default has occurred and is continuing, each
Term Base Rate Loan shall bear interest on the outstanding principal amount
thereof for each day until paid at a rate per annum equal to the Adjusted Base
Rate. So long as any Event of Default has occurred and is continuing, each Term
Base Rate Loan shall, unless otherwise agreed to in writing by each Lender, bear
interest on the outstanding principal amount thereof for each day until paid at
a rate per annum equal to Three Percent (3%) over and above the Adjusted Base
Rate. Such interest shall be due and payable monthly on the last day of each
month commencing December 31, 2008, and at the maturity of the LaBarge
Electronics Term Loan Notes (whether by reason of

- 37 -



--------------------------------------------------------------------------------



 



acceleration or otherwise) or the maturity of the LaBarge Acquisition Term Loan
Notes (whether by reason of acceleration or otherwise), as the case may be. From
and after the maturity of the LaBarge Electronics Term Loan Notes (whether by
reason of acceleration or otherwise), each Term Base Rate Loan which is a
portion of the LaBarge Electronics Term Loan shall bear interest, due and
payable on demand, for each day until paid at a rate per annum equal to Three
Percent (3%) over and above the Adjusted Base Rate. From and after the maturity
of the LaBarge Acquisition Term Loan Notes (whether by reason of acceleration or
otherwise), each Term Base Rate Loan which is a portion of the LaBarge
Acquisition Term Loan shall bear interest, due and payable on demand, for each
day until paid at a rate per annum equal to Three Percent (3%) over and above
the Adjusted Base Rate.
     (e) So long as no Event of Default has occurred and is continuing, each
Term LIBOR Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period applicable thereto at a rate per annum equal to the
applicable LIBOR Rate. So long as any Event of Default has occurred and is
continuing, each Term LIBOR Loan shall, unless otherwise agreed to in writing by
each Lender, bear interest on the outstanding principal amount thereof for each
Interest Period applicable thereto at a rate per annum equal to Three Percent
(3%) over and above the applicable LIBOR Rate. Interest shall be due and payable
for each Interest Period on the last day thereof, unless the duration of such
Interest Period exceeds three (3) months, in which case such interest shall be
payable at the end of the first three (3) months of such Interest Period and on
the last day of such Interest Period, and at the maturity of the LaBarge
Electronics Term Loan Notes (whether by reason of acceleration or otherwise) or
the maturity of the LaBarge Acquisition Term Loan Notes (whether by reason of
acceleration or otherwise), as the case may be. From and after the maturity of
the LaBarge Electronics Term Loan Notes, whether by reason of acceleration or
otherwise, each Term LIBOR Loan which is a portion of the LaBarge Electronics
Term Loan shall bear interest, payable on demand, for each day until paid, at a
rate per annum equal to Three Percent (3%) over and above the higher of (i) the
LIBOR Rate for the immediately preceding Interest Period applicable to such Term
LIBOR Loan or (ii) the Adjusted Base Rate. From and after the maturity of the
LaBarge Acquisition Term Loan Notes, whether by reason of acceleration or
otherwise, each Term LIBOR Loan which is a portion of the LaBarge Acquisition
Term Loan shall bear interest, payable on demand, for each day until paid, at a
rate per annum equal to Three Percent (3%) over and above the higher of (i) the
LIBOR Rate for the immediately preceding Interest Period applicable to such Term
LIBOR Loan or (ii) the Adjusted Base Rate.
     (f) The Agent shall determine each interest rate applicable to the Loans
hereunder and its determination thereof shall be conclusive in the absence of
demonstrable error.
     2.10 Computation of Interest. Interest on Base Rate Loans shall be computed
on the basis of a year of 360 days and paid for the actual number of days
elapsed (including the first day but excluding the last day). Interest on LIBOR
Loans shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed, calculated as to each Interest Period from and
including the first day thereof to but excluding the last day thereof.
     2.11 Fees.
     (a) From and including October 1, 2008, to but excluding the last day of
the Revolving Credit Period, the Company shall pay to the Agent for the account
of each Lender a nonrefundable commitment fee on the unused portion of the
Revolving Credit Commitment of such Lender (determined by subtracting such
Lender’s Pro Rata Share (which in the case of Swing Line Loans shall, for
purposes of this Section 2.11, be deemed to be 100% for U.S. Bank and 0% for
each other Lender unless, and then only to the extent, the Lenders have funded
their participations in the Swing Line Loans) of the Total Revolving Credit
Outstandings from such Lender’s Revolving Credit Commitment) at a rate per annum
equal to the Applicable Commitment Fee Rate. Said commitment fee shall be (i)
calculated on a daily basis, (ii) payable quarterly in arrears on each March 31,
June 30, September 30 and December 31 during the Revolving Credit Period and on
the last day of the Revolving Credit Period and (iii) calculated on an actual
day, 360-day year basis.

- 38 -



--------------------------------------------------------------------------------



 



     (b) The Company, LaBarge Electronics and LaBarge Acquisition jointly and
severally agree to pay to the Agent for the account of the Lenders certain fees
in the amounts set forth in that certain letter agreement by and among the
Company, LaBarge Electronics, LaBarge Acquisition and the Agent dated
December 22, 2008, as the same may from time to time be amended, modified,
extended, renewed or restated.
     (c) The Company, LaBarge Electronics and LaBarge Acquisition jointly and
severally agree to pay U.S. Bank certain fees in the amounts set forth in that
certain letter agreement by and among the Company, LaBarge Electronics, LaBarge
Acquisition and U.S. Bank dated December 15, 2008, as the same may from time to
time be amended, modified, extended, renewed or restated.
     2.12 Method of Making Interest and Other Payments. The Agent may, at its
option, deem interest and other amounts payable by the Company under this
Agreement (other than the principal balance of the Revolving Credit Loans) to be
paid by causing the Lenders to make Revolving Credit Base Rate Loans to the
Company in such amount(s). The Agent agrees to give the Company prompt written
notice of any Revolving Credit Base Rate Loans made by the Lenders under this
Section 2.12.
     2.13 Voluntary Prepayments.
     (a) The Company may, upon notice to the Agent no later than 12:00 noon (St.
Louis time) on date of the prepayment (which must be a Business Day) specifying
that it is prepaying the Revolving Credit Base Rate Loans, prepay without
penalty or premium the Revolving Credit Base Rate Loans in whole at any time or
in part in amounts aggregating $100,000.00 or any larger multiple of $25,000.00
from time to time, by paying the principal amount to be paid. Each such
voluntary prepayment shall be applied to prepay the Revolving Credit Base Rate
Loans of the several Lenders in proportion to their respective Pro Rata Shares.
     (b) The Company may, upon notice to the Agent no later than 12:00 noon (St.
Louis time) on the date at least three (3) Eurodollar Business Days before the
date of the prepayment (which must be a Eurodollar Business Day) specifying that
it is prepaying the Revolving Credit LIBOR Loans, prepay the Revolving Credit
LIBOR Loans to which a given Interest Period applies, in whole, or in part in
amounts aggregating $1,000,000.00 or any larger multiple of $250,000.00, by
paying the principal amount to be paid together with all accrued and unpaid
interest thereon to and including the date of prepayment and any funding losses
and other amounts payable under Section 2.16; provided, however, that in no
event may the Company make a partial prepayment of Revolving Credit LIBOR Loans
which results in the total outstanding Revolving Credit LIBOR Loans with respect
to which a given Interest Period applies being greater than $0.00 but less than
$1,000,000.00. Each such voluntary prepayment shall be applied to prepay the
Revolving Credit LIBOR Loans of the several Lenders in proportion to their
respective Pro Rata Shares.
     (c) The Company may, upon oral or written notice to U.S. Bank no later than
12:00 noon (St. Louis time) on date of the prepayment (which must be a Business
Day) specifying that it is prepaying the Swing Line Loans, prepay without
penalty or premium the Swing Line Loans in whole at any time or in part from
time to time, by paying the principal amount to be paid. Any such notice from
the Company shall not be revocable.
     (d) LaBarge Electronics may, upon notice to the Agent no later than 12:00
noon (St. Louis time) on the date at least three (3) Eurodollar Business Days
before the date of the prepayment (which must be a Eurodollar Business Day),
prepay all at any time or any portion from time to time of the unpaid principal
balance of the LaBarge Electronics Term Loan prior to maturity provided that:
(i) contemporaneously with each such prepayment LaBarge Electronics shall pay
all accrued and unpaid

- 39 -



--------------------------------------------------------------------------------



 



interest on the portion of the LaBarge Electronics Term Loan being prepaid to
and including the date of prepayment; (ii) partial prepayments shall be applied
to the installments of principal of the LaBarge Electronics Term Loan in the
inverse order of their stated maturities; (iii) partial prepayments shall be in
an aggregate amount of at least $1,000,000.00 or any larger multiple of
$250,000.00; (iv) in no event may LaBarge Electronics make any prepayment on any
portion of the LaBarge Electronics Term Loan which is accruing interest at the
LIBOR Rate which results in the remaining portion of the LaBarge Electronics
Term Loan with respect to which a given Interest Period applies being greater
than $0.00 but less than $1,000,000.00; and (v) if LaBarge Electronics is making
a prepayment on any portion of the LaBarge Electronics Term Loan which is
accruing interest at the LIBOR Rate, LaBarge Electronics shall pay the Agent for
the benefit of the Lenders the funding losses and other amounts, if any,
required under Section 2.16. Each such voluntary prepayment shall be applied to
pay the portions of the LaBarge Electronics Term Loan made by the Lenders in
proportion to their respective Pro Rata Shares.
     (e) LaBarge Acquisition may, upon notice to the Agent no later than 12:00
noon (St. Louis time) on the date at least three (3) Eurodollar Business Days
before the date of the prepayment (which must be a Eurodollar Business Day),
prepay all at any time or any portion from time to time of the unpaid principal
balance of the LaBarge Acquisition Term Loan prior to maturity provided that:
(i) contemporaneously with each such prepayment LaBarge Acquisition shall pay
all accrued and unpaid interest on the portion of the LaBarge Acquisition Term
Loan being prepaid to and including the date of prepayment; (ii) partial
prepayments shall be applied to the installments of principal of the LaBarge
Acquisition Term Loan in the inverse order of their stated maturities;
(iii) partial prepayments shall be in an aggregate amount of at least
$1,000,000.00 or any larger multiple of $250,000.00; (iv) in no event may
LaBarge Acquisition make any prepayment on any portion of the LaBarge
Acquisition Term Loan which is accruing interest at the LIBOR Rate which results
in the remaining portion of the LaBarge Acquisition Term Loan with respect to
which a given Interest Period applies being greater than $0.00 but less than
$1,000,000.00; and (v) if LaBarge Acquisition is making a prepayment on any
portion of the LaBarge Acquisition Term Loan which is accruing interest at the
LIBOR Rate, LaBarge Acquisition shall pay the Agent for the benefit of the
Lenders the funding losses and other amounts, if any, required under
Section 2.16. Each such voluntary prepayment shall be applied to pay the
portions of the LaBarge Acquisition Term Loan made the Lenders in proportion to
their respective Pro Rata Shares.
     (f) Upon receipt of a notice of prepayment pursuant to this Section, the
Agent shall promptly notify each Lender of the contents thereof and of such
Lender’s Pro Rata Share of such payment and such notice shall not thereafter be
revocable by the Company, LaBarge Electronics or LaBarge Acquisition, as the
case may be.
     2.14 Mandatory Prepayments. In addition to the regularly scheduled
principal payments due on the LaBarge Electronics Term Loan under Section 2.03
above, the regularly scheduled principal payments due on the LaBarge Acquisition
Term Loan under Section 2.04 above, any voluntary prepayments made by LaBarge
Electronics under Section 2.13 above and any voluntary prepayments made by
LaBarge Acquisition under Section 2.13 above, until the LaBarge Electronics Term
Loan and the LaBarge Acquisition Term Loan have been paid in full, LaBarge
Electronics and LaBarge Acquisition hereby covenant and agree to make mandatory
prepayments on the LaBarge Electronics Term Loan and the LaBarge Acquisition
Term Loan in an aggregate amount equal to (i) One Hundred Percent (100%) of the
net cash proceeds received by the Company from the issuance of any capital stock
or other equity securities subsequent to the date of this Agreement (which
prepayment shall be due and payable within ten (10) days after the Company’s
receipt of such proceeds) and (ii) One Hundred Percent (100%) of the net cash
proceeds received by the Company or any Subsidiary from the sale or other
disposition of any Property (other than the sale of Inventory in the ordinary
course of business) to the extent such proceeds are not used within ninety
(90) days after receipt thereof by the Company or the applicable Subsidiary, as
the case may be, to purchase replacement assets and to the extent the aggregate
amount of such proceeds received by the Company and its Subsidiaries on a
consolidated basis during

- 40 -



--------------------------------------------------------------------------------



 



any fiscal year of the Company and not so used to purchase replacement assets
exceeds the sum of $1,000,000.00 (which prepayment shall be due and payable
within ninety (90) days after receipt of such proceeds by the Company and/or any
Subsidiary). All payments due pursuant to this Section 2.14(a) shall be applied
on a pro rata basis between the LaBarge Electronics Term Loan and the LaBarge
Acquisition Term Loan (based on the outstanding principal balance of each such
Loan as of the date of the applicable prepayment) and shall be applied to the
prepayment of the scheduled installments of the LaBarge Electronics Term Loan
and the LaBarge Acquisition Term Loan in the inverse order of their stated
maturities (and allocated among the Lenders based on their respective Pro Rata
Shares).
     2.15 General Provisions as to Payments. Each Borrower shall make each
payment of principal of, and interest on, the Loans to such Borrower and of fees
and all other amounts payable by such Borrower under this Agreement, not later
than 2:00 p.m. (St. Louis time) on the date when due and payable, in Federal or
other immediately available funds, to the Agent (or, in the case of Swing Line
Loans, to U.S. Bank) at its address referred to in Section 8.07. All payments
received by the Agent or U.S. Bank after 2:00 p.m. (St. Louis time) shall be
deemed to have been received by the Agent or U.S. Bank, as the case may be, on
the next succeeding Business Day. The Agent will distribute to each Lender in
immediately available funds its Pro Rata Share of each such payment received by
the Agent for the account of the Lenders by 3:00 p.m. (St. Louis time) on the
day of receipt of such payment by the Agent if such payment is received by the
Agent from the applicable Borrower by 2:00 p.m. (St. Louis time) on such day or
by 12:00 noon (St. Louis time) on the next succeeding Business Day if such
payment is received by the Agent from the applicable Borrower after 2:00 p.m.
(St. Louis time) on such day. Any such payment owed by the Agent to any Lender
which is not paid within the applicable time period shall bear interest (payable
by the Agent) until paid at the Fed Funds Rate. Whenever any payment of
principal of, or interest on, the Loans or of fees shall be due on a day which
is not a Business Day, the date for payment thereof shall be extended to the
next succeeding Business Day. If the date for any payment of principal is
extended by operation of law or otherwise, interest thereon, at the then
applicable rate, shall be payable for such extended time.
     2.16 Funding Losses. Notwithstanding any provision contained in this
Agreement to the contrary, (a) if any Borrower makes any payment of principal
with respect to any LIBOR Loan (pursuant to Sections 2 or 6 or otherwise) on any
day other than the last day of the Interest Period applicable thereto, or if any
Borrower fails to borrow or pay any LIBOR Loan after notice has been given to by
such Borrower to the Agent in accordance with Section 2.06, 2.08, 2.13 or
otherwise, such Borrower shall reimburse each Lender on demand for any resulting
losses and expenses incurred by such Lender, including, without limitation, any
losses incurred in obtaining, liquidating or employing deposits from third
parties and any loss of margin for the period after any such payment, provided
that such Lender shall have delivered to such Borrower a certificate setting
forth in reasonable detail the calculation of the amount of such losses and
expenses, which calculation shall be conclusive in the absence of demonstrable
error.
     2.17 Basis for Determining Interest Rate Inadequate or Unfair. If with
respect to any Interest Period:
     (a) deposits in dollars (in the applicable amounts) are not being offered
to any one or more Lenders in the relevant market for such Interest Period, or
     (b) any Lender determines that the LIBOR Rate as determined pursuant to the
definition thereof will not adequately and fairly reflect the cost to such
Lender of maintaining or funding the LIBOR Loans for such Interest Period,
such Lender shall forthwith give notice thereof to the Company, LaBarge
Electronics and LaBarge Acquisition which notice shall set forth in detail the
basis for such notice, whereupon until such Lender notifies the Company, LaBarge
Electronics and LaBarge Acquisition that the circumstances giving rise to

- 41 -



--------------------------------------------------------------------------------



 



such suspension no longer exist, (i) the LIBOR Rate shall not be available to
the Company, LaBarge Electronics or LaBarge Acquisition as an interest rate
option on any Loans made by such Lender to the Company, LaBarge Electronics or
LaBarge Acquisition, (ii) all of the then outstanding Revolving Credit LIBOR
Loans made by such Lender shall automatically convert to Revolving Credit Base
Rate Loans on the last day of the then current Interest Period applicable to
each such Revolving Credit LIBOR Loan and (iii) all of the then outstanding Term
LIBOR Loans made by such Lender shall automatically convert to Term Base Rate
Loans on the last day of the then current Interest Period applicable to each
such Term LIBOR Loan. Interest accrued on each such LIBOR Loan prior to any such
conversion shall be due and payable on the date of such conversion together with
any funding losses and other amounts due under Section 2.16.
     2.18 Illegality. If, after the date of this Agreement, the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any governmental or regulatory
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such governmental or
regulatory authority, central bank or comparable agency shall make it unlawful
or impossible for any Lender to make, maintain or fund its LIBOR Loans to the
Company, LaBarge Electronics and/or LaBarge Acquisition, such Lender shall
forthwith give notice thereof to the Company, LaBarge Electronics and LaBarge
Acquisition. Upon receipt of such notice, each of the Company, LaBarge
Electronics and LaBarge Acquisition shall convert all of its then outstanding
LIBOR Loans from such Lender on either (a) the last day of the then current
Interest Period applicable to such LIBOR Loan if such Lender may lawfully
continue to maintain and fund such LIBOR Loan to such day or (b) immediately if
such Lender may not lawfully continue to fund and maintain such LIBOR Loan to
such day, to a Base Rate Loan of the same type (i.e., a Revolving Credit Base
Rate Loan or a Term Base Rate Loan) in an equal principal amount. Interest
accrued on each such LIBOR Loan prior to any such conversion shall be due and
payable on the date of such conversion together with any funding losses and
other amounts due under Section 2.16.
     2.19 Increased Cost.
     (a) If (i) Regulation D or (ii) after the date hereof, the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any governmental or regulatory
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such governmental or
regulatory authority, central bank or comparable agency (a “Regulatory Change”):
     (A) shall subject any Lender to any tax, duty or other charge with respect
to its LIBOR Loans, its Notes or its obligation to make LIBOR Loans, or shall
change the basis of taxation of payments to any Lender of the principal of or
interest on its LIBOR Loans or any other amounts due under this Agreement in
respect of its LIBOR Loans or its obligation to make LIBOR Loans (except for
taxes on or changes in the rate of tax on the overall net income of such
Lender); or
     (B) shall impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Board of Governors of the Federal Reserve
System), special deposit, capital or similar requirement against assets of,
deposits with or for the account of, or credit extended or committed to be
extended by, any Lender or shall, with respect to any Lender impose, modify or
deem applicable any other condition affecting such Lender’s LIBOR Loans, such
Lender’s Notes or such Lender’s obligation to make LIBOR Loans;

- 42 -



--------------------------------------------------------------------------------



 



and the result of any of the foregoing is to increase the cost to (or in the
case of Regulation D, to impose a cost on or increase the cost to) such Lender
of making or maintaining any LIBOR Loan, or to reduce the amount of any sum
received or receivable by such Lender under this Agreement or under any of its
Notes with respect thereto, by an amount deemed by such Lender to be material,
and if such Lender is not otherwise fully compensated for such increase in cost
or reduction in amount received or receivable by virtue of the inclusion of the
reference to “LIBOR Reserve Percentage” in the calculation of the LIBOR Rate,
then upon notice by such Lender to the Company, LaBarge Electronics and LaBarge
Acquisition, which notice shall be sent by such Lender promptly after such
Lender becomes aware of such increased cost or reduction and which notice shall
set forth such Lender’s supporting calculations in reasonable detail and the
details of the Regulatory Change, the Company, LaBarge Electronics and LaBarge
Acquisition shall pay such Lender, as additional interest, such additional
amount or amounts as will compensate such Lender for such increased cost or
reduction. The determination by any Lender under this Section of the additional
amount or amounts to be paid to it hereunder shall be conclusive in the absence
of demonstrable error. In determining such amount or amounts, the Lenders may
use any reasonable averaging and attribution methods.
     (b) If any Lender demands compensation under Section 2.19(a) above, the
Company, LaBarge Electronics and/or LaBarge Acquisition may at any time, upon at
least three (3) Eurodollar Business Day’s prior notice to such Lender, convert
its then outstanding LIBOR Loans to Base Rate Loans of the same type (i.e., a
Revolving Credit Base Rate Loan or a Term Base Rate Loan) in an equal principal
amount. Interest accrued on each such LIBOR Loan prior to any such conversion
shall be due and payable on the date of such conversion together with any
funding losses and other amounts due under Section 2.16 and this Section 2.19.
     2.20 Base Rate Loans Substituted for Affected LIBOR Loans. If notice has
been given by a Lender pursuant to Sections 2.17 or 2.18 or by the Company,
LaBarge Electronics and/or LaBarge Acquisition pursuant to Section 2.19
requiring LIBOR Loans of any Lender to be repaid, then, unless and until such
Lender notifies the Company, LaBarge Electronics and LaBarge Acquisition that
the circumstances giving rise to such repayment no longer apply, all Loans which
would otherwise be made by such Lender to the Company, LaBarge Electronics
and/or LaBarge Acquisition as LIBOR Loans shall be made instead as Base Rate
Loans. Such Lender shall promptly notify the Company, LaBarge Electronics and
LaBarge Acquisition if and when the circumstances giving rise to such repayment
no longer apply.
     2.21 Capital Adequacy. If, after the date of this Agreement, any Lender
shall have determined in good faith that the adoption of any applicable law,
rule, regulation or guideline regarding capital adequacy, or any change therein,
or any change in the interpretation or administration thereof by any
governmental or regulatory authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by such Lender
with any request or directive regarding capital adequacy (whether or not having
the force of law) of any such authority, central bank or comparable agency, has
or will have the effect of reducing the rate of return on such Lender’s capital
in respect of its obligations hereunder to a level below that which such Lender
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s policies with respect to capital adequacy), then
from time to time the Company, LaBarge Electronics and LaBarge Acquisition shall
pay to such Lender upon demand such additional amount or amounts as will
compensate such Lender for such reduction. Each Lender agrees to give the
Company, LaBarge Electronics and LaBarge Acquisition prompt written notice after
such Lender becomes aware that it is entitled to any such additional amount or
amounts under this Section 2.21. All determinations made in good faith by such
Lender of the additional amount or amounts required to compensate such Lender in
respect of the foregoing shall be conclusive in the absence of demonstrable
error. In determining such amount or amounts, such Lender may use any reasonable
averaging and attribution methods.

- 43 -



--------------------------------------------------------------------------------



 



     2.22 Survival of Indemnities. All indemnities and all provisions relating
to reimbursement to the Lenders of amounts sufficient to protect the yield to
the Lenders with respect to the Loans, including, without limitation,
Sections 2.16, 2.17, 2.18, 2.19 and 2.21 of this Agreement, shall survive the
payment of the Notes and the other Borrower’s Obligations owed by any one or
more of the Borrowers and the termination of this Agreement.
     2.23 Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision contained in this Agreement to the contrary, each Lender shall be
entitled to fund and maintain its funding of all or any part of its LIBOR Loans
in any manner it elects, it being understood, however, that for purposes of this
Agreement all determinations hereunder (including, without limitation, the
determination of each Lender’s funding losses and expenses under Section 2.16)
shall be made as if such Lender had actually funded and maintained each LIBOR
Loan through the purchase of deposits having a maturity corresponding to the
maturity of the applicable Interest Period relating to the applicable LIBOR Loan
and bearing an interest rate equal to the applicable LIBOR Base Rate.
     2.24 Sharing of Payments. The Lenders agree among themselves that, in the
event that any Lender shall directly or indirectly obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, banker’s
lien or counterclaim, through the realization, collection, sale or liquidation
of any collateral or otherwise) on account of or in respect of any of the Loans
or any of the other Borrower’s Obligations owed by any one or more of the
Borrowers in excess of its Pro Rata Share of all such payments, such Lenders
shall immediately purchase from the other Lenders participations in the Loans or
other Borrower’s Obligations owed to such other Lenders in such amounts, and
make such other adjustments from time to time, as shall be equitable to the end
that the Lenders share such payment ratably in accordance with their respective
Pro Rata Shares of the outstanding Loans and other Borrower’s Obligations owed
by any one or more of the Borrowers. The Lenders further agree among themselves
that if any such excess payment to a Lender shall be rescinded or must otherwise
be restored, the other Lenders which shall have shared the benefit of such
payment shall, by repurchase of participation theretofore sold, or otherwise,
return its share of that benefit to the Lender whose payment shall have been
rescinded or otherwise restored. Each of the Company, LaBarge Electronics and
LaBarge Acquisition agrees that any Lenders so purchasing a participation in the
Loans or other Borrower’s Obligations owed by such Borrower to the other Lenders
may exercise all rights of set-off, banker’s lien and/or counterclaim as fully
as if such Lenders were a holder of such Loan or other Borrower’s Obligations
owed by such Borrower in the amount of such participation. If under any
applicable bankruptcy, insolvency or other similar law any Lender receives a
secured claim in lieu of a set-off to which this Section 2.24 would apply, such
Lenders shall, to the extent practicable, exercise their rights in respect of
such secured claim in a manner consistent with the rights of the Lenders
entitled under this Section 2.24 to share in the benefits of any recovery of
such secured claim.
     2.25 Application of Payments. Notwithstanding any provision contained in
this Agreement and/or any other Transaction Document to the contrary:
     (a) so long as neither the Agent nor the Required Lenders have accelerated
and demanded immediate repayment of any or all of the Borrower’s Obligations
owed by any one or more of the Borrowers following an Event of Default under
this Agreement, all monies received by the Agent and/or any Lender as a result
of voluntary payment from a Borrower shall be applied to the payment of the
various Borrower’s Obligations owed by such Borrower as directed by such
Borrower and the Agent shall promptly remit to each Lender its ratable share of
each such payment; and
     (b) all other monies received by the Agent and/or any Lender, including,
without limitation, all monies received by the Agent and/or any Lender after the
Agent or the Required Lenders have accelerated and demanded immediate repayment
of any or all of the Borrower’s Obligations owed by any one or more of the
Borrowers following an Event of Default under this Agreement, whether

- 44 -



--------------------------------------------------------------------------------



 



received as a result of a payment from any Borrower and/or any other Obligor,
through the exercise of a right of setoff or realized from the sale or other
disposition of or collections from any of the Collateral or resulting from any
proceedings against any Borrower or any other Obligor or from any source
whatsoever, shall be applied in the following order (or in such other order as
each of the Lenders may agree): (i) first, to the reasonable costs and expenses,
including reasonable attorneys’ fees and expenses, incurred by the Agent and/or
any Lender to effect such recovery, to enforce any right or remedy under this
Agreement, any other Transaction Document or any other agreement with any
Borrower or any Person relating to such recovery, to dispose of any of the
Collateral, to preserve or protect any of the Collateral, including, without
limitation, making expenditures for taxes, insurance premiums, prevention of
waste and preservation of any of the Collateral, repairs and maintenance, or to
manage and operate any of the Collateral; and (ii) second, pro rata among the
various the Borrower’s Obligations owed by any one or more of the Borrowers
based on the then total outstanding amount of each of said Borrower’s
Obligations on the date of receipt of such monies. For example, if, as of the
date of determination, (i) the aggregate outstanding amount (principal and
interest) of the Revolving Credit Loans was $300.00, (ii) the aggregate
outstanding principal amount of the Swing Line Loans was $50.00, (iii) the
aggregate undrawn face amount of the outstanding Letters of Credit together with
all unreimbursed drawings with respect thereto was $50.00, (iv) the aggregate
outstanding principal amount of the LaBarge Electronics Term Loan was $200.00,
(v) the aggregate outstanding principal amount of the LaBarge Acquisition Term
Loan was $300.00, (v) the Swap Termination Value owed by a Borrower to a Lender
with respect to a Swap Contract was $75.00 and (vi) the amount owed by a
Borrower to a Lender under or with respect to a Treasury Management Agreement
was $25.00, Thirty Percent (30%) of the monies would be applied to the Revolving
Credit Loans, Five Percent (5%) of the monies would be applied to the Swing Line
Loans, Five Percent (5%) of the monies would be applied to the Letters of
Credit, Twenty Percent (20%) of the monies would be applied to the LaBarge
Electronics Term Loan, Thirty Percent (30%) of the monies would be applied to
the LaBarge Acquisition Term Loan, Seven and One-Half Percent (7-1/2%) of the
monies would be applied to the Swap Termination Value under the Swap Contract
and Two and One-Half Percent (2-1/2%) of the monies would be applied to the
amounts under or with respect to a Treasury Management Agreement; and any amount
so allocated to a Letter of Credit shall be held in escrow by the Agent as cash
collateral for the Company’s reimbursement and other obligations with respect to
such Letter of Credit until such Letter of Credit is drawn on, expires or is
terminated, and, to the extent such Letter of Credit is not fully drawn, the
excess monies escrowed for such Letter of Credit shall be reallocated among the
other Borrower’s Obligations owed by any one or more of the Borrowers in such
amounts as would have been allocated to such other Borrower’s Obligations (in
the manner set forth above) if the undrawn portion of such Letter of Credit had
not been deemed to be issued and outstanding for purposes of the allocation
which gave rise to the escrow deposit); and any amount so allocated to the
various the Borrower’s Obligations shall be allocated among the Lenders based on
their respective ratable shares of such Borrower’s Obligations.
     2.26 Taxes.
     (a) Any and all payments by any Borrower to or for the account of the Agent
and/or any Lender under or in respect of this Agreement, any Note and/or any
other Transaction Document shall be made free and clear of and without deduction
for any and all present or future taxes, duties, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of the Agent and each Lender, taxes imposed on or measured by its net
income, and franchise taxes imposed on it, by the jurisdiction under the laws of
which the Agent or such Lender, as the case may be, is organized or any
political subdivision thereof (all such non-excluded taxes, duties, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”). If any Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable by such Borrower to the Agent and/or
any Lender under or in respect of this Agreement, any Note and/or any other
Transaction Document, (i) the sum payable shall be increased as necessary so
that after

- 45 -



--------------------------------------------------------------------------------



 



making all required deductions (including deductions applicable to additional
sums payable under this Section 2.26(a)) the Agent or such Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
deduction of Taxes been made, (ii) such Borrower shall make such deductions,
(iii) such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law and (iv) such
Borrower shall furnish to the Agent or such Lender, as the case may be, at its
address referred to in Section 8.07, the original or a certified copy of a
receipt evidencing payment thereof.
     (b) In addition, the Borrowers jointly and severally agree to pay any
present or future stamp or documentary taxes and any other excise or property
taxes, or charges or similar levies which arise from any payment made under or
in respect of this Agreement, any Note and/or any other Transaction Document or
from the execution or delivery of, or otherwise with respect to, this Agreement,
any Note and/or any other Transaction Document (hereinafter referred to as
“Other Taxes”).
     (c) The Borrowers jointly and severally agree to indemnify the Agent and
each Lender for the full amount of Taxes or Other Taxes, respectively
(including, without limitation, any Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable under this Section 2.26), paid by the Agent
and/or any Lender and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. This indemnification shall be made
within fifteen (15) days from the date the Agent or the applicable Lender, as
the case may be, makes demand therefor, accompanied by a certificate of the
Agent or such Lender, as the case may be, setting forth in reasonable detail its
computation of the amount or amounts to be paid to it hereunder.
     (d) The provisions of this Section 2.26 shall survive any expiration or
termination of this Agreement and the payment of the Notes and the other
Borrower’s Obligations owed by any one or more of the Borrowers.
SECTION 3. PRECONDITIONS.
     3.01 Preconditions to Effectiveness of this Agreement. Notwithstanding any
provision contained in this Agreement to the contrary, this Agreement shall not
be effective unless and until the Agent shall have first received (or the Agent
and each Lender shall have waived in writing the Agent’s receipt of) the
following:
     (a) this Agreement, duly executed by the Company, LaBarge Electronics,
LaBarge Acquisition and each Lender;
     (b) the Revolving Credit Notes, each duly executed by the Company;
     (c) the Swing Line Note, duly executed by the Company;
     (d) the LaBarge Electronics Term Loan Notes, each duly executed by LaBarge
Electronics;
     (e) the LaBarge Acquisition Term Loan Notes, each duly executed by LaBarge
Acquisition;
     (f) the Revolving Credit Guaranty (which must be in form and substance
satisfactory to the Agent and each Lender), duly executed by LaBarge
Electronics, LaBarge Acquisition and LaBarge/STC;

- 46 -



--------------------------------------------------------------------------------



 



     (g) the LaBarge Electronics Term Loan Guaranty (which must be in form and
substance satisfactory to the Agent and each Lender), duly executed by the
Company, LaBarge Acquisition and LaBarge/STC;
     (h) the LaBarge Acquisition Term Loan Guaranty (which must be in form and
substance satisfactory to the Agent and each Lender), duly executed by the
Company, LaBarge Electronics and LaBarge/STC;
     (i) the Company Stock Pledge Agreement (which must be in form and substance
satisfactory to the Agent and each Lender) and such Uniform Commercial Code
financing statements, original stock certificates, stock powers and other
documents as the Agent or any Lender may require in connection therewith, each
duly executed by the Company;
     (j) the LaBarge Acquisition Security Agreement (which must be in form and
substance satisfactory to the Agent and each Lender) and such Uniform Commercial
Code financing statements and other documents as the Agent or any Lender may
require in connection therewith, each duly executed by LaBarge Acquisition;
     (k) the LaBarge Acquisition Patent, Trademark and License Security
Agreement (which must be in form and substance satisfactory to the Agent and
each Lender) and such Uniform Commercial Code financing statements and other
documents as the Agent or any Lender may require in connection therewith, each
duly executed by LaBarge Acquisition;
     (l) the LaBarge Acquisition Collateral Assignment of Asset Purchase
Agreement (which must be in form and substance satisfactory to the Agent and
each Lender) and such Uniform Commercial Code financing statements and other
documents as the Agent or any Lender may require in connection therewith, each
duly executed by LaBarge Acquisition;
     (m) a copy of resolutions of the Board of Directors of the Company, duly
adopted, which authorize the execution, delivery and performance of the
Transaction Documents executed by the Company, certified by the Secretary of the
Company;
     (n) a copy of resolutions of the Board of Directors of LaBarge Electronics,
duly adopted, which authorize the execution, delivery and performance of the
Transaction Documents executed by LaBarge Electronics, certified by the
Secretary of LaBarge Electronics;
     (o) a copy of resolutions of the Board of Directors of LaBarge Acquisition,
duly adopted, which authorize the execution, delivery and performance of the
Transaction Documents executed by LaBarge Acquisition, certified by the
Secretary of LaBarge Acquisition;
     (p) a copy of resolutions of the Board of Directors of LaBarge/STC, duly
adopted, which authorize the execution, delivery and performance of the
Transaction Documents executed by LaBarge/STC, certified by the Secretary of
LaBarge/STC;
     (q) a copy of the certificate of incorporation of the Company, including
any amendments thereto, certified by the Secretary of State of the State of
Delaware;
     (r) a copy of the articles of incorporation of LaBarge Electronics,
including any amendments thereto, certified by the Secretary of State of the
State of Missouri;
     (s) a copy of the articles of incorporation of LaBarge Acquisition,
including any amendments thereto, certified by the Secretary of State of the
State of Missouri;

- 47 -



--------------------------------------------------------------------------------



 



     (t) a copy of the articles of incorporation of LaBarge/STC, including any
amendments thereto, certified by the Secretary of State of the State of Texas;
     (u) a copy of the by-laws of the Company, including any amendments thereto,
certified by the Secretary of the Company;
     (v) a copy of the by-laws of LaBarge Electronics, including any amendments
thereto, certified by the Secretary of LaBarge Electronics;
     (w) a copy of the by-laws of LaBarge Acquisition, including any amendments
thereto, certified by the Secretary of LaBarge Acquisition;
     (x) a copy of the by-laws of LaBarge/STC, including any amendments thereto,
certified by the Secretary of LaBarge/STC;
     (y) an incumbency certificate, executed by the Secretary of the Company,
which shall identify by name and title and bear the signatures of all of the
officers of the Company executing any of the Transaction Documents;
     (z) an incumbency certificate, executed by the Secretary of LaBarge
Electronics, which shall identify by name and title and bear the signatures of
all of the officers of LaBarge Electronics executing any of the Transaction
Documents;
     (aa) an incumbency certificate, executed by the Secretary of LaBarge
Acquisition, which shall identify by name and title and bear the signatures of
all of the officers of LaBarge Acquisition executing any of the Transaction
Documents;
     (bb) an incumbency certificate, executed by the Secretary of LaBarge/STC,
which shall identify by name and title and bear the signatures of all of the
officers of LaBarge/STC executing any of the Transaction Documents;
     (cc) certificates of corporate good standing of the Company issued by the
Secretaries of State of the States of Delaware and Missouri;
     (dd) a certificate of corporate good standing of LaBarge Electronics issued
by the Secretary of State of the State of Missouri;
     (ee) certificates of corporate good standing of LaBarge Acquisition issued
by the Secretaries of State of the States of Missouri and Wisconsin;
     (ff) a certificate of corporate good standing of LaBarge/STC issued by the
Secretary of State of the State of Texas;
     (gg) an opinion of counsel of Armstrong Teasdale LLP, outside counsel to
the Company, LaBarge Electronics, LaBarge Acquisition and LaBarge/STC, in form
and substance satisfactory to the Agent and each Lender;
     (hh) the initial Borrowing Base Certificate required by Section 2.01(c);
     (ii) evidence of the proper filing of UCC-1 Financing Statements perfecting
first priority security interests in favor of the Agent in all of the
Collateral;

- 48 -



--------------------------------------------------------------------------------



 



     (jj) UCC-3 Termination Statements for all UCC-1 Financing Statements filed
of record against the Company, any Subsidiary and/or Pensar Electronic
Solutions, LLC other than UCC-1 Financing Statements relating to Permitted Liens
(including, without limitation, all UCC-1 Financing Statements filed in favor of
Chase Equipment Leasing, Inc.);
     (kk) evidence satisfactory to the Agent of the insurance required by this
Agreement and the other Transaction Documents together with loss payable
endorsements in form and substance satisfactory to the Agent, duly executed by
the insurance company;
     (ll) copies of all financial statements and other Exhibits and Schedules
required by this Agreement and the other Transaction Documents;
     (mm) such mortgagee, bailee, landlord or warehousemen’s waivers as the
Agent may deem necessary regarding locations at which any Collateral is or will
be stored or otherwise located;
     (nn) evidence satisfactory to the Agent and each Lender that
contemporaneously with the funding of the initial Loans under this Agreement
LaBarge Acquisition will consummate the Pensar Acquisition pursuant to, and in
accordance with, the terms of, the Pensar Acquisition Agreement, the terms and
provisions (including the purchase price) of which Pensar Acquisition Agreement
must be acceptable to the Agent and each Lender, which evidence shall include
(i) a copy of the fully-executed Pensar Acquisition Agreement together with all
Exhibits and Schedules thereto, (ii) a certificate of Pensar Electronic
Solutions, LLC that all of the conditions to its obligations under the Pensar
Acquisition Agreement which are required to be satisfied as of or prior to
closing have been satisfied and (iii) a certificate of LaBarge Acquisition that
all of the conditions to its obligations under the Pensar Acquisition Agreement
which are required to be satisfied as of or prior to closing have been
satisfied;
     (oo) a payoff letter in form and substance satisfactory to the Agent, duly
executed by JPMorgan Chase Bank, N.A.:
     (pp) a letter of direction from the Company, LaBarge Electronics and
LaBarge Acquisition with respect to the disbursement of the proceeds of the
initial Loans under this Agreement; and
     (qq) such other agreements, documents, instruments and certificates as the
Agent or any Lender may reasonably request.
     3.02 All Loans. Notwithstanding any provision contained in this Agreement
to the contrary, no Lender shall have any obligation to make, continue or
convert any Loan under this Agreement unless:
     (a) the Agent shall have received a current Borrowing Base Certificate as
required by Section 2.01(b);
     (b) if such Loan is a Revolving Credit Loan, the Agent shall have received
a Notice of Revolving Credit Borrowing for such Loan as required by
Section 2.06;
     (c) if such Loan is a Swing Line Loan, U.S. Bank shall have received a
Notice of Swing Line Borrowing for such Loan to the extent required by
Section 2.06;

- 49 -



--------------------------------------------------------------------------------



 



     (d) both immediately before and immediately after giving effect to the
making, continuation or conversion of such Loan, no Default or Event of Default
under this Agreement shall have occurred and be continuing;
     (e) no material adverse change in the Properties, assets, liabilities,
business, operations, prospects, income or condition (financial or otherwise) of
the Company, LaBarge Electronics, LaBarge Acquisition and/or the Company and its
Subsidiaries taken as a whole shall have occurred since September 28, 2008, and
be continuing; and
     (f) all of the representations and warranties made by the Company, LaBarge
Electronics, LaBarge Acquisition and/or any other Obligor in this Agreement
and/or in any other Transaction Document shall be true and correct in all
material respects on and as of the date of the making, continuation or
conversion of such Loan as if made on and as of the date of the making,
continuation or conversion of such Loan (and for purposes of this Section
3.02(f), the representations and warranties made by the Company, LaBarge
Electronics and LaBarge Acquisition in Section 4.04 shall be deemed to refer to
the most recent financial statements of the Company and its Subsidiaries
delivered to the Agent and each Lender pursuant to Section 5.01(a)).
Each request for the making, continuation or conversion of a Loan by the
Company, LaBarge Electronics and/or LaBarge Acquisition under this Agreement
(including, without limitation, the creation by the Company of a Deficiency
Amount in the Company’s Operating Account which will be funded by a Swing Loan)
shall be deemed to be a representation and warranty by the Company, LaBarge
Electronics and LaBarge Acquisition on the date of the making, continuation or
conversion of such Loan as to the facts specified in clauses (d), (e) and (f) of
this Section 3.02.
     3.03 All Letters of Credit. Notwithstanding any provision contained in this
Agreement to the contrary, U.S. Bank shall have no obligation to issue, amend or
extend any Letter of Credit under this Agreement unless:
     (a) the Agent and each Lender shall have received a current Borrowing Base
Certificate as required by Section 2.01(b);
     (b) U.S. Bank shall have received a Letter of Credit Request for such
Letter of Credit as required by Section 2.05(a);
     (c) U.S. Bank shall have received a Letter of Credit Application for such
Letter of Credit as required by Section 2.05(a), duly executed by the Company as
account party and applicant;
     (d) the Company shall have complied with all of the procedures and
requirements set forth in Section 2.05;
     (e) both immediately before and immediately after giving effect to the
issuance, amendment or extension of such Letter of Credit, no Default or Event
of Default shall have occurred and be continuing;
     (f) no material adverse change in the Properties, assets, liabilities,
business, operations, income or condition (financial or otherwise) of the
Company, LaBarge Electronics, LaBarge Acquisition and/or the Company and its
Subsidiaries taken as a whole shall have occurred since September 28, 2008, and
be continuing;

- 50 -



--------------------------------------------------------------------------------



 



     (g) all of the representations and warranties made by the Company, LaBarge
Electronics, LaBarge Acquisition and/or any other Obligor in this Agreement
and/or in any other Transaction Document shall be true and correct in all
material respects on and as of the date of the issuance, amendment or extension
of such Letter of Credit as if made on and as of the date of the issuance,
amendment or extension of such Letter of Credit (and for purposes of this
Section 3.03(g), the representations and warranties made by the Company, LaBarge
Electronics and LaBarge Acquisition in Section 4.04 shall be deemed to refer to
the most recent financial statements of the Company and its Subsidiaries
delivered to the Agent and each Lender pursuant to Section 5.01(a)); and
     (h) U.S. Bank shall have received such other documents, certificates and
agreements as it may reasonably request.
     Each request for the issuance, amendment or extension of a Letter of Credit
by the Company under this Agreement shall be deemed to be a representation and
warranty by the Company on the date of the issuance, amendment or extension of
such Letter of Credit as to the facts specified in clauses (e), (f) and (g) of
this Section 3.03.
SECTION 4. REPRESENTATIONS AND WARRANTIES.
     Each of the Company, LaBarge Electronics and LaBarge Acquisition hereby
represents and warrants to the Agent and each Lender that:
     4.01 Existence and Power. The Company and each Subsidiary: (a) is duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization; (b) has all requisite
corporate, limited liability company or other powers required to carry on its
business as now conducted; (c) has all requisite governmental and regulatory
licenses, authorizations, consents and approvals required to carry on its
business as now conducted, except such licenses, authorizations, consents and
approvals the failure to have could not reasonably be expected to have a
Material Adverse Effect; and (d) is qualified to transact business as a foreign
entity in, and is in good standing under the laws of, all states in which it is
required by applicable law to maintain such qualification and good standing
except for those states in which the failure to qualify or maintain good
standing could not reasonably be expected to have a Material Adverse Effect.
     4.02 Authorization. The execution, delivery and performance by the Company
of this Agreement, the Revolving Credit Notes, the Letter of Credit
Reimbursement Agreement, the Letter of Credit Applications and the other
Transaction Documents to which it is a party are within the corporate powers of
the Company and have been duly authorized by all necessary corporate action on
the part of the Company. The execution, delivery and performance by LaBarge
Electronics of this Agreement, the LaBarge Electronics Term Loan Notes and the
other Transaction Documents to which it is a party are within the corporate
powers of LaBarge Electronics and have been duly authorized by all necessary
corporate action on the part of LaBarge Electronics. The execution, delivery and
performance by LaBarge Acquisition of this Agreement, the LaBarge Acquisition
Term Loan Notes and the other Transaction Documents to which it is a party are
within the corporate powers of LaBarge Acquisition and have been duly authorized
by all necessary corporate action on the part of LaBarge Acquisition.
     4.03 Binding Effect. This Agreement, the Notes, the Letter of Credit
Reimbursement Agreement, the Letter of Credit Applications and the other
Transaction Documents to which the Company, LaBarge Electronics and/or LaBarge
Acquisition is a party and which have been executed contemporaneously with or
prior to the execution of this Agreement have been duly executed and delivered
by such of the Company, LaBarge Electronics and LaBarge Acquisition as are
parties thereto and constitute the legal, valid and binding obligations of such
of the Company, LaBarge Electronics and

- 51 -



--------------------------------------------------------------------------------



 



LaBarge Acquisition as are parties thereto enforceable in accordance with their
respective terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency or other similar laws affecting creditors’ rights
generally and (b) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law); and the
Letter of Credit Applications and the other Transaction Documents to which the
Company, LaBarge Electronics and/or LaBarge Acquisition is a party which were
not executed contemporaneously with or prior to the execution of this Agreement,
when executed and delivered in accordance with this Agreement, will constitute
the legal, valid and binding obligations of such of the Company, LaBarge
Electronics and LaBarge Acquisition as are parties thereto enforceable in
accordance with their respective terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency or other similar laws affecting creditors’
rights generally and (b) general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).
     4.04 Financial Statements. The Company has furnished the Agent and each
Lender with the following financial statements, identified by the chief
financial officer of the Company: (a) a consolidated balance sheet and
consolidated statements of income, retained earnings and cash flows of the
Company and its Subsidiaries as of and for the fiscal year ended June 29, 2008,
all certified by the Company’s independent certified public accountants, which
financial statements have been prepared in accordance with GAAP consistently
applied; and (b) an unaudited consolidated balance sheet and unaudited
consolidated statements of income, retained earnings and cash flows of the
Company and its Subsidiaries as of and for the fiscal quarter ended
September 28, 2008, all certified by the chief financial officer of the Company
as being true and correct to the best of his knowledge and as being prepared in
accordance with GAAP consistently applied. The Company further represents and
warrants to the Agent and each Lender that (a) said balance sheets and their
accompanying notes fairly present the condition of the Company and its
Subsidiaries as of the dates thereof and (c) neither the Company nor any of its
Subsidiaries had any direct or contingent liabilities which were not disclosed
on said financial statements or the notes thereto (to the extent such disclosure
is required by GAAP). The Company further represents and warrants to the Agent
and each Lender that there has not been any material adverse change in the
Properties, assets, liabilities, business, operations, income or condition
(financial or otherwise) of the Company, LaBarge Electronics, LaBarge
Acquisition and/or the Company and its Subsidiaries taken as a whole since
September 28, 2008.
     4.05 Litigation. Except as disclosed on Schedule 4.05 attached hereto,
there is no action or proceeding pending or, to the knowledge of the Company,
LaBarge Electronics or LaBarge Acquisition, threatened against or affecting the
Company or any Subsidiary before any court, arbitrator or any governmental,
regulatory or administrative body, instrumentality, authority, agency or
official which, if determined adversely against the Company or any Subsidiary,
could reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any Subsidiary is in default with respect to any order, writ,
injunction, decision or decree of any court, arbitrator or any governmental,
regulatory or administrative body, instrumentality, authority, agency or
official, a default under which could reasonably be expected to have a Material
Adverse Effect. There are no outstanding judgments against the Company or any
Subsidiary.
     4.06 Pension and Welfare Plans. Except as set forth on Schedule 4.06
attached hereto, each Pension Plan and Welfare Plan complies in all material
respects with ERISA and all other applicable statutes and governmental and
regulatory rules and regulations; no Reportable Event has occurred and is
continuing with respect to any Pension Plan; neither the Company nor any
Subsidiary nor any ERISA Affiliate has withdrawn from any Multi-Employer Plan in
a “complete withdrawal” or a “partial withdrawal” as defined in Sections 4203 or
4205 of ERISA, respectively; neither the Company nor any Subsidiary nor any
ERISA Affiliate has entered into an agreement pursuant to Section 4204 of ERISA;
neither the Company nor any Subsidiary nor any ERISA Affiliate has in the past
contributed to or currently contributes to a Multi-Employer Plan; neither the
Company nor any Subsidiary nor any ERISA Affiliate

- 52 -



--------------------------------------------------------------------------------



 



has any withdrawal liability with respect to a Multi-Employer Plan; no steps
have been instituted by the Company or any Subsidiary or any ERISA Affiliate to
terminate any Pension Plan; no condition exists or event or transaction has
occurred in connection with any Pension Plan, Multi-Employer Plan or Welfare
Plan which could result in the incurrence by the Company or any Subsidiary or
any ERISA Affiliate of any material liability, fine or penalty; and neither the
Company nor any Subsidiary nor any ERISA Affiliate is a “contributing sponsor”
as defined in Section 4001(a)(13) of ERISA of a “single-employer plan” as
defined in Section 4001(a)(15) of ERISA which has two or more contributing
sponsors at least two of whom are not under common control. Except as disclosed
on the consolidated financial statements of the Company and its Subsidiaries
delivered by the Company to the Agent and each Lender, neither the Company nor
any Subsidiary nor any ERISA Affiliate has any liability with respect to any
Welfare Plan.
     4.07 Tax Returns and Payment. The Company and each Subsidiary has filed all
Federal, state, local, foreign and other income and other tax returns which are
required to be filed and has paid all taxes which have become due pursuant to
such returns and all other taxes, assessments, fees and other governmental
charges upon the Company or such Subsidiary, as the case may be, and/or upon
their respective Properties, assets, income and franchises which have become due
and payable by the Company or such Subsidiary, as the case may be, except those
wherein the amount, applicability or validity are being contested by the Company
or such Subsidiary, as the case may be, by appropriate proceedings being
diligently conducted in good faith and in respect of which adequate reserves in
accordance with GAAP have been established. There is no asserted or assessed (or
to the knowledge of the Company, LaBarge Electronics or LaBarge Acquisition,
proposed) tax deficiency against the Company or any Subsidiary which, if
determined adversely against the Company or any Subsidiary, could reasonably be
expected to have a Material Adverse Effect.
     4.08 Subsidiaries. The Company has no Subsidiaries other than as identified
on Schedule 4.08 attached hereto, as the same may from time to time be amended,
modified or supplemented as provided herein. Schedule 4.08 attached hereto
correctly sets forth, for each Subsidiary, the number of shares of each class of
capital stock, membership interests or other equity interests authorized for
such Subsidiary, the number of outstanding and the percentage of the outstanding
shares of each such class owned, directly or indirectly, by the Company or one
or more of its Subsidiaries. All of the issued and outstanding capital stock,
membership interests or other equity interests of each Subsidiary is duly
authorized, validly issued and fully paid and nonassessable. Except as disclosed
on Schedule 4.08 attached hereto, neither the Company nor any Subsidiary,
individually or collectively, owns or holds, directly or indirectly, any capital
stock of or membership interest or other equity interest in any corporation,
limited liability company, partnership, joint venture or other entity other than
the Company’s Subsidiaries. The Company may at any time amend, modify or
supplement Schedule 4.08 by notifying the Agent and each Lender in writing of
any changes thereto, including any formation, acquisition, merger or liquidation
of any Subsidiary or any change in the capitalization of any Subsidiary, in each
case, in accordance with the terms of this Agreement, and thereby the
representations and warranties contained in this Section 4.08 shall be amended
accordingly so long as such amendment, modification or supplement is made within
thirty (30) days after the occurrence of any such changes in the facts stated
therein and that such changes reflect transactions that are permitted under this
Agreement.
     4.09 Compliance With Other Instruments; None Burdensome. Neither the
Company nor any Subsidiary is a party to any contract or agreement or subject to
any charter or other corporate, limited liability company or other restriction
which could reasonably be expected to have a Material Adverse Effect and which
is not disclosed on the Company’s financial statements heretofore submitted to
the Agent and each Lender; none of the execution and delivery by the Company
and/or any Subsidiary of the Transaction Documents, the consummation of the
transactions therein contemplated or the compliance with the provisions thereof
will violate any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Company or any Subsidiary, or any of the
provisions of the certificate or articles of incorporation, by-laws or other
organizational documents of the Company or any Subsidiary or any of the

- 53 -



--------------------------------------------------------------------------------



 



provisions of any indenture, agreement, document, instrument or undertaking to
which the Company or any Subsidiary is a party or subject, or by which the
Company or any Subsidiary or any Property of the Company or any Subsidiary is
bound, or conflict with or constitute a default thereunder or result in the
creation or imposition of any Lien pursuant to the terms of any such indenture,
agreement, document, instrument or undertaking (other than in favor of the Agent
pursuant to the Transaction Documents). No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any governmental, regulatory, administrative or public body or
authority, or any subdivision thereof, or any other Person is required to
authorize, or is required in connection with, the execution, delivery or
performance of, or the legality, validity, binding effect or enforceability of,
any of the Transaction Documents.
     4.10 Other Debt. Except as disclosed on Schedule 4.10 attached hereto, as
of the date of this Agreement, neither the Company nor any Subsidiary is a
borrower, guarantor or obligor with respect to, or a lessee under, any Debt
(including, without limitation, any Swap Contracts, Guarantees or Capitalized
Leases) other than the Borrower’s Obligations, the Revolving Credit Guaranty,
the LaBarge Electronics Term Loan Guaranty and the LaBarge Acquisition Term Loan
Guaranty.
     4.11 Labor Matters. Neither the Company nor any Subsidiary is a party to
any labor dispute which could reasonably be expected to have a Material Adverse
Effect. There are no strikes or walkouts relating to any labor contract to which
the Company or any Subsidiary is subject. Hours worked and payments made to the
employees of the Company and its Subsidiaries have not been in violation of
(a) the Fair Labor Standards Act or (b) any other applicable law dealing with
such matters, the violation of which could reasonably be expected to have a
Material Adverse Effect. All payments due from the Company or any Subsidiary, or
for which any claim may be made against any of them, in respect of wages,
employee health and welfare insurance and/or other benefits have been paid or
accrued as a liability on their respective books.
     4.12 Title to Property. The Company and each Subsidiary is the sole and
absolute owner of, or has the legal right to use and occupy, all Property it
claims to own or which is necessary for the Company or such Subsidiary to
conduct its business, and all of such Property is free and clear of all Liens
other than Permitted Liens. The Company and each Subsidiary enjoys peaceful and
undisturbed possession in all material respects under all leases under which it
is operating as a lessee.
     4.13 Regulation U. Neither the Company nor LaBarge Electronics nor LaBarge
Acquisition is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U of The Board of Governors of
the Federal Reserve System, as amended) and no part of the proceeds of any Loan
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately (a) to purchase or carry margin stock (other than
redemptions by the Company of shares of common stock of the Company to the
extent permitted by Section 5.02(i) of this Agreement) or to extend credit to
others for the purpose of purchasing or carrying margin stock, or to refund or
repay indebtedness originally incurred for such purpose or (b) for any purpose
which entails a violation of, or which is inconsistent with, the provisions of
any of the Regulations of The Board of Governors of the Federal Reserve System,
including, without limitation, Regulations U, T or X thereof, as amended. If
requested by the Agent or any Lender, the Company, LaBarge Electronics and
LaBarge Acquisition shall furnish to the Agent a statement in conformity with
the requirements of Federal Reserve Form U-1 referred to in Regulation U.
     4.14 Multi-Employer Pension Plan Amendments Act of 1980. The Company and
each Subsidiary is in compliance with the Multi-Employer Pension Plan Amendments
Act of 1980, as amended (“MEPPAA”), and neither the Company nor any Subsidiary
has any liability for pension contributions pursuant to MEPPAA.

- 54 -



--------------------------------------------------------------------------------



 



     4.15 Investment Company Act of 1940. Neither the Company nor LaBarge
Electronics nor LaBarge Acquisition is an “investment company” as that term is
defined in, or is otherwise subject to regulation under, the Investment Company
Act of 1940, as amended.
     4.16 Patents, Trademarks, Copyrights, Licenses, Etc. Except as disclosed on
Schedule 4.16 attached hereto, neither the Company nor any Subsidiary has any
patents, patent applications, patent rights, trademarks, trademark applications,
trademark rights, copyrights, licenses or other intellectual property which are
material to the business of the Company or any Subsidiary. The Company may at
any time amend, modify or supplement Schedule 4.16 by notifying Lender in
writing of any changes thereto, and thereby the representations and warranties
contained in the first sentence of this Section 4.16 shall be amended
accordingly so long as such amendment, modification or supplement is made within
thirty (30) days after the occurrence of any such changes in the facts stated
therein and that such changes reflect transactions that are permitted under this
Agreement. The Company and each Subsidiary possesses all necessary patents,
patent rights, trademarks, trademark rights, trade names, trade name rights,
copyrights, licenses and other intellectual property to conduct its business
without conflict with any patent, patent right, trademark, trademark right,
trade name, copyright, license or other intellectual property of any other
Person.
     4.17 Environmental and Safety and Health Matters. Except as disclosed on
Schedule 4.17 attached hereto: (a) the operations of the Company and each
Subsidiary comply with all applicable Environmental Laws and all applicable
Occupational Safety and Health Laws, the violation of or noncompliance with
which could reasonably be expected to have a Material Adverse Effect; (b) none
of the operations of the Company or any Subsidiary are subject to any
Environmental Claim or any judicial, governmental, regulatory or administrative
proceeding alleging the violation of any Occupational Safety and Health Law,
which, if determined adversely against the Company or any Subsidiary, could
reasonably be expected to have a Material Adverse Effect; (c) none of the
operations of the Company or any Subsidiary is the subject of any Federal or
state investigation evaluating whether any remedial action is needed to respond
to any Release of Hazardous Substances or any unsafe or unhealthful condition at
any premises owned, leased or operated by the Company or such Subsidiary, which,
if determined adversely to the Company or any Subsidiary, could reasonably be
expected to have a Material Adverse Effect; (d) neither the Company nor any
Subsidiary has filed any notice under any Environmental Law or Occupational
Safety and Health Law indicating or reporting (i) any past or present spillage,
leakage or Release into the environment of, or treatment, storage or disposal
of, any Hazardous Substance or (ii) any unsafe or unhealthful condition at any
premises owned, leased or operated by the Company or such Subsidiary; and (e)
neither the Company nor any Subsidiary has any material contingent liability in
connection with (i) any spillage, disposal or Release into the environment of,
or otherwise with respect to, any Hazardous Substances or (ii) any unsafe or
unhealthful condition at any premises owned, leased or operated by the Company
or such Subsidiary.
     4.18 Investments. Neither the Company nor any Subsidiary has any Restricted
Investments.
     4.19 No Default. No Default or Event of Default under this Agreement has
occurred and is continuing. There is no existing default or event of default
under or with respect to any indenture, contract, agreement, lease or other
instrument to which the Company or any Subsidiary is a party or by which any
Property of the Company or any Subsidiary is bound or affected, a default under
which could reasonably be expected to have a Material Adverse Effect. The
Company and each Subsidiary has and is in full compliance with and in good
standing with respect to all governmental and/or regulatory permits, licenses,
certificates, consents and franchises necessary to continue to conduct its
business as previously conducted by it and to own or lease and operate its
Properties as now owned or leased by it, the failure to have or noncompliance
with which could reasonably be expected to have a Material Adverse Effect, and,
to the best of knowledge of the Company, LaBarge Electronics and LaBarge
Acquisition, none of said permits, certificates, consents or franchises contain
any term, provision, condition or

- 55 -



--------------------------------------------------------------------------------



 



limitation more burdensome than such as are generally applicable to Persons
engaged in the same or similar business as the Company or such Subsidiary, as
the case may be. Neither the Company nor any Subsidiary of the Company is in
violation of any applicable statute, law, rule, regulation or ordinance of the
United States of America, of any state, city, town, municipality, county or of
any other jurisdiction, or of any agency thereof, a violation of which could
reasonably be expected to have a Material Adverse Effect.
     4.20 Government Contracts. Neither the Company nor any Subsidiary is a
party to or bound by any supply or purchase agreements with the Federal
government or any state or local government or any agency thereof, the
termination or cancellation of which could reasonably be expected to have a
Material Adverse Effect.
     4.21 Purchase and Other Commitments and Outstanding Bids. No material
purchase or other commitment of the Company or any Subsidiary is in excess of
the normal, ordinary and usual requirements of its business, or was made at any
price in excess of the then current market price, or, to the best knowledge of
the Company, LaBarge Electronics and LaBarge Acquisition, contains terms and
conditions more onerous than those usual and customary in the applicable
industry. There is no material outstanding bid, sales proposal, contract or
unfilled order of the Company or any Subsidiary which (a) will, or could if
accepted, require the Company or any Subsidiary to supply goods or services at a
cost to the Company or any Subsidiary in excess of the revenues to be received
therefor or (b) quotes prices which do not include a markup over reasonably
estimated costs consistent with past markups on similar business based on market
conditions current at that time.
     4.22 Disclosure. Neither this Agreement nor any of the Exhibits or
Schedules hereto nor any certificate or other data furnished to the Agent and/or
any Lender by or on behalf of the Company or any Subsidiary in connection with
the transactions contemplated by this Agreement contains any untrue or incorrect
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading. To the best knowledge
of the Company, LaBarge Electronics and LaBarge Acquisition, there is no fact
peculiar to the Company or any Subsidiary which presently has a Material Adverse
Effect or in the future (so far as the Company, LaBarge Electronics and LaBarge
Acquisition can now foresee) could reasonably be expected to have a Material
Adverse Effect, which has not heretofore been disclosed in writing by the
Company to the Agent and each Lender.
SECTION 5. COVENANTS.
     5.01 Affirmative Covenants of the Company. Each of the Company, LaBarge
Electronics and LaBarge Acquisition covenants and agrees that, so long as any
Lender has any obligation to make any Loan under this Agreement, U.S. Bank has
any obligation to issue any Letter of Credit under this Agreement, any Letter of
Credit remains outstanding and/or any of the Borrower’s Obligations owed by any
one or more of the Borrowers remain unpaid:
     (a) Information. The Company will deliver to the Agent and each Lender:
     (i) as soon as available and in any event within ninety (90) days after the
end of each fiscal year of the Company, a consolidated balance sheet of the
Company and its Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, retained earnings and cash flows for such
fiscal year, setting forth in each case, in comparative form, the figures for
the previous fiscal year, all such financial statements to be prepared in
accordance with GAAP consistently applied and audited by and accompanied by the
unqualified opinion of KPMG Peat Marwick or other independent certified public
accountants selected by the Company and reasonably acceptable to the Required
Lenders together with (A) a certificate from such accountants to the effect
that, in making the examination necessary for the signing of such annual audit
report, such accountants have not become aware of any Default or Event of
Default that has

- 56 -



--------------------------------------------------------------------------------



 



occurred and is continuing, or, if such accountants have become aware of any
such event, describing it and the steps, if any, being taken to cure it and
(B) the computations of such accountants evidencing the Company’s compliance
with the financial covenants contained in Section 5.01(o) of this Agreement;
     (ii) as soon as available and in any event within forty-five (45) days
after the end of the first three (3) fiscal quarters of each fiscal year of the
Company, a consolidated balance sheet of the Company and its Subsidiaries as of
the end of such fiscal quarter and the related consolidated statements of
income, retained earnings and cash flows for such fiscal quarter and for the
portion of the Company’s fiscal year ended at the end of such fiscal quarter,
setting forth in each case in comparative form, the figures for the
corresponding fiscal quarter and the corresponding portion of the Company’s
previous fiscal year, all in reasonable detail and satisfactory in form to the
Required Lenders and certified (subject to normal year-end adjustments and
footnote disclosures) as to fairness of presentation, GAAP and consistency by
the President or the chief financial officer of the Company;
     (iii) simultaneously with the delivery of each set of financial statements
referred to in Section 5.01(a)(i) and 5.01(a)(ii) above, a certificate of the
President or the chief financial officer of the Company in the form attached
hereto as Exhibit G and incorporated herein by reference, accompanied by
supporting financial work sheets where appropriate, (A) evidencing the Company’s
compliance with the financial covenants contained in Section 5.01(o) of this
Agreement, (B) stating whether there exists on the date of such certificate any
Default or Event of Default and, if any Default or Event of Default then exists,
setting forth the details thereof and the action which the Company is taking or
proposes to take with respect thereto and (C) certifying that all of the
representations and warranties made by the Company, LaBarge Electronics, LaBarge
Acquisition and/or any other Obligor in this Agreement and/or in any other
Transaction Document are true and correct in all material respects on and as of
the date of such certificate as if made on and as of the date of such
certificate;
     (iv) promptly upon receipt thereof, any reports (including, without
limitation, any management letters) submitted to the Company or any Subsidiary
(other than reports previously delivered pursuant to Sections 5.01(a)(i) above)
by independent accountants in connection with any annual, interim or special
audit made by them of the books of the Company or any Subsidiary;
     (v) within fifteen (15) days after the end of each fiscal month of the
Company, (A) an accounts trial balance of the Company indicating which Accounts
are up to 30, 31 to 60, 61 to 90 or more than 90 days past the invoice date and
including, if requested by the Agent or any Lender, a listing of the names and
addresses of all applicable Account Debtors, (B) a summary of accounts payable
of the Company showing which accounts payable are current, up to 30, 31 to 60,
61 to 90 or more than 90 days past due and including, if requested by the Agent
or any Lender, a listing of the names and addresses of applicable creditors and
(C) a backlog report for each of the Company, LaBarge Electronics, LaBarge
Acquisition and LaBarge/STC, all in form and detail reasonably satisfactory to
the Required Lenders and certified as being true, correct and complete by the
President or the chief financial officer of the Company;
     (vi) at such intervals as the Agent or any Lender may request, such
company-prepared information and reports regarding the Inventory of the Company
and each Subsidiary as the Agent or any Lender may from time to time reasonably
request, all in form and detail reasonably satisfactory to the Required Lenders
and certified as being true, correct and complete by the President or the chief
financial officer of the Company;

- 57 -



--------------------------------------------------------------------------------



 



     (vii) as soon as available and in any event no later than ninety (90) days
after the beginning of each fiscal year of the Company, consolidated balance
sheet, income statement and cash flow projections for the Company and its
Subsidiaries for such fiscal year on a month-by-month basis, all in form and
detail reasonably acceptable to the Required Lenders; and
     (viii) with reasonable promptness, such further information regarding the
business, affairs and financial condition of the Company or any Subsidiary as
the Agent or any Lender may from time to time reasonably request.
     The Agent and each Lender is hereby authorized to deliver a copy of any
financial statement or other information made available by the Company or any
Subsidiary to any regulatory authority having jurisdiction over the Agent or
such Lender, as the case may be, pursuant to any request therefor.
     (b) Payment of Indebtedness. The Company will, and it will cause each
Subsidiary to, (i) pay and discharge any and all Indebtedness payable or
Guaranteed by the Company or such Subsidiary, as the case may be, and any
interest or premium thereon, when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) in accordance with the agreement,
document or instrument relating to such Indebtedness or Guarantee; provided,
however, that neither the Company nor any Subsidiary shall be required to pay
any such Indebtedness which does not constitute Debt the payment of which is
being contested in good faith and by appropriate proceedings being diligently
conducted and for which adequate reserves in accordance with GAAP have been
provided, except that the Company or such Subsidiary, as the case may be, shall
pay or cause to be paid all such Indebtedness forthwith upon the commencement of
proceedings to foreclose any Lien which is attached as security therefor, unless
such foreclosure is stayed by the filing of an appropriate bond in a manner
reasonably satisfactory to the Required Lenders and (ii) faithfully perform,
observe and discharge all covenants, conditions and obligations which are
imposed upon the Company or such Subsidiary, as the case may be, by any and all
agreements, documents, instruments and indentures evidencing, securing or
otherwise relating to such Indebtedness or Guarantee.
     (c) Books and Records; Consultations and Inspections. The Company will, and
it will cause each Subsidiary to, maintain books and records sufficient to
permit the preparation of financial statements in accordance with GAAP and in
which true, correct and complete entries shall be made of all dealings and
transactions in relation to its business and activities. The Company will, and
it will cause each Subsidiary to, permit the Agent and each Lender (and any
Person appointed by the Agent or any Lender to whom the Company does not
reasonably object) to discuss the affairs, finances and accounts of the Company
and each Subsidiary with the officers of the Company and each Subsidiary and
their independent public accountants, all at such reasonable times and as often
as the Agent or any Lender may from time to time reasonably request. The Company
will also permit, and will cause each Subsidiary to permit, inspection of its
Properties, books and records by the Agent and each Lender during normal
business hours and at other reasonable times. The Company will reimburse the
Agent and each Lender upon demand for all reasonable costs and expenses incurred
by the Agent or such Lender, as the case may be, in connection with any such
inspection conducted by the Agent or such Lender, as the case may be, while any
Default or Event of Default under this Agreement has occurred and is continuing.
The Company irrevocably authorizes the Agent and each Lender to communicate
directly with its independent public accountants and irrevocably authorizes and
directs such accountants to disclose to the Agent and each Lender any and all
information with respect to the business and financial condition of the Company
and each Subsidiary as the Agent or any Lender may from time to time reasonably
request in writing.
     (d) Payment of Taxes. The Company will, and it will cause each Subsidiary
to, duly file all Federal, state and local income tax returns and all other tax
returns and reports of the Company or such Subsidiary, as the case may be, which
are required to be filed and duly pay and discharge promptly all taxes,
assessments and other governmental charges imposed upon it or any of its
Property; provided,

- 58 -



--------------------------------------------------------------------------------



 



however, that neither the Company nor any Subsidiary shall be required to pay
any such tax, assessment or other governmental charge the payment of which is
being contested in good faith and by appropriate proceedings being diligently
conducted and for which adequate reserves in accordance with GAAP have been
provided, except that the Company or such Subsidiary, as the case may be, shall
pay or cause to be paid all such taxes, assessments and governmental charges
forthwith upon the commencement of proceedings to foreclose any Lien which is
attached as security therefor, unless such foreclosure is stayed by the filing
of an appropriate bond in a manner reasonably satisfactory to the Required
Lenders.
     (e) Payment of Claims. The Company will, and it will cause each Subsidiary
to, pay and discharge all trade accounts payable, all accruals and all claims
for work, labor or materials which if unpaid could become a Lien upon any of its
Property in accordance with its usual and customary business practices as in
effect on the date of this Agreement (but in no event later than thirty
(30) days after the due date thereof); provided, however, that neither the
Company nor any Subsidiary shall be required to pay any such trade account
payable, accrual or claim the payment of which is being contested in good faith
and by appropriate proceedings being diligently conducted and for which adequate
reserves in accordance with GAAP have been provided, except that the Company or
such Subsidiary, as the case may be, shall pay or cause to be paid all such
trade accounts payable, accruals and claims forthwith upon the commencement of
proceedings to foreclose any Lien which is attached as security therefor, unless
such foreclosure is stayed by the filing of an appropriate bond in a manner
reasonably satisfactory to the Required Lenders.
     (f) Existence. The Company will, and it will cause each Subsidiary to, do
all things necessary to (i) preserve and keep in full force and effect at all
times its corporate or other existence and all permits, licenses, franchises and
other rights material to its business and (ii) be duly qualified to do business
and be in good standing in all jurisdictions where the nature of its business or
its ownership of Property requires such qualification except for those
jurisdictions in which the failure to qualify or be in good standing could not
reasonably be expected to have a Material Adverse Effect.
     (g) Maintenance of Property. The Company will, and it will cause each
Subsidiary to, at all times, preserve and maintain all of the Property used or
useful in the conduct of its business in good condition, working order and
repair, ordinary wear and tear excepted.
     (h) Compliance with Laws, Regulations, Etc. The Company will, and it will
cause each Subsidiary to, comply with any and all laws, ordinances and
governmental and regulatory rules and regulations to which the Company or such
Subsidiary, as the case may be, is subject (including, without limitation, all
Environmental Laws and all Occupational Safety and Health Laws) and obtain any
and all licenses, permits, franchises and other governmental and regulatory
authorizations necessary to the ownership of its Properties or to the conduct of
its business, which violation or failure to obtain could reasonably be expected
to have a Material Adverse Effect.
     (i) Environmental Matters. The Company will give the Agent and each Lender
prompt written notice of (i) any Environmental Claim or any other action or
investigation with respect to the existence or potential existence of any
Hazardous Substances instituted or threatened with respect to the Company or any
Subsidiary or any of the Properties or facilities owned, leased or operated by
the Company or any Subsidiary which, if determined adversely to the Company or
any Subsidiary, could reasonably be expected to have a Material Adverse Effect
and (ii) any condition or occurrence on any of the Properties or facilities
owned, leased or operated by the Company or any Subsidiary which constitutes a
violation of any Environmental Laws or which gives rise to a reporting
obligation or requires removal or remediation under any Environmental Laws, in
each case which could reasonably be expected to have a Material Adverse Effect.
Within thirty (30) days after the giving of any such notice, the Company shall
deliver to the Agent and each Lender the Company’s plan with respect to removal
or remediation and the Company agrees to take all action which is reasonably
necessary in connection with such action, investigation,

- 59 -



--------------------------------------------------------------------------------



 



condition or occurrence in accordance with such plan with due diligence and to
complete such removal or remediation as promptly as possible and in all events
within the time required by any Environmental Laws or any other applicable law,
rule or regulation. The Company shall promptly provide the Agent and each Lender
with copies of all documentation relating thereto, and such other information
with respect to environmental matters as Lender may request from time to time.
     (j) ERISA Compliance. If the Company, any Subsidiary or any ERISA Affiliate
shall have any Pension Plan, the Company, such Subsidiary or such ERISA
Affiliate, as the case may be, shall comply with all requirements of ERISA
relating to such Pension Plan. Without limiting the generality of the foregoing,
the Company will not, and it will not cause or permit any Subsidiary or any
ERISA Affiliate to:
     (i) permit any Pension Plan maintained by the Company, any Subsidiary or
any ERISA Affiliate to engage in any nonexempt “prohibited transaction,” as such
term is defined in Section 4975 of the Code;
     (ii) permit any Pension Plan maintained by the Company, any Subsidiary or
any ERISA Affiliate to incur any “accumulated funding deficiency”, as such term
is defined in Section 302 of ERISA, 29 U.S.C. § 1082, whether or not waived;
     (iii) terminate any Pension Plan in a manner which could result in the
imposition of a Lien on any Property of the Company, any Subsidiary or any ERISA
Affiliate pursuant to Section 4068 of ERISA, 29 U.S.C. § 1368; or
     (iv) take any action which would constitute a complete or partial
withdrawal from a Multi-Employer Plan within the meaning of Sections 4203 or
4205 of Title IV of ERISA.
     Notwithstanding any provision contained in this Section 5.01(j) to the
contrary, an act by the Company or any Subsidiary shall not be deemed to
constitute a violation of this Section 5.01(j) unless the Required Lenders
determine in good faith that said action, individually or cumulatively with
other acts of the Company and its Subsidiaries, has or could reasonably be
expected to have a Material Adverse Effect.
     (k) Notices. The Company will notify the Agent and each Lender in writing
of any of the following within five (5) Business Days after any officer of the
Company has actual knowledge thereof, describing the same and, if applicable,
the steps being taken by the Person(s) affected with respect thereto:
     (i) the occurrence of any Default or Event of Default;
     (ii) the occurrence of any default or event of default by the Company,
LaBarge Electronics, LaBarge Acquisition, any other Obligor or any Subsidiary
under any note, indenture, loan agreement, mortgage, deed of trust, security
agreement, lease or other similar agreement, document or instrument to which the
Company, LaBarge Electronics, LaBarge Acquisition, any other Obligor or any
Subsidiary, as the case may be, is a party or by which it is bound or to which
it is subject;
     (iii) the institution of any litigation, arbitration proceeding or
governmental or regulatory proceeding affecting the Company, LaBarge
Electronics, LaBarge Acquisition, any other Obligor or any Subsidiary, whether
or not considered to be covered by insurance, in which the prayer or claim for
relief seeks recovery of an amount in excess of $100,000.00 (or, if no dollar
amount is specified in the prayer or claim for relief, in which there is a
reasonable likelihood of recovery of an amount in excess of $100,000.00) or any
form of equitable relief;

- 60 -



--------------------------------------------------------------------------------



 



     (iv) the entry of any judgment or decree against the Company, LaBarge
Electronics, LaBarge Acquisition, any other Obligor or any Subsidiary;
     (v) the occurrence of a Reportable Event with respect to any Pension Plan;
the filing of a notice of intent to terminate a Pension Plan by the Company, any
ERISA Affiliate or any Subsidiary; the institution of proceedings to terminate a
Pension Plan by the PBGC or any other Person; the withdrawal in a “complete
withdrawal” or a “partial withdrawal” as defined in Sections 4203 and 4205,
respectively, of ERISA by the Company, any ERISA Affiliate or any Subsidiary
from any Multi-Employer Plan; or the incurrence of any material increase in the
contingent liability of the Company or any Subsidiary with respect to any
“employee welfare benefit plan” as defined in Section 3(1) of ERISA which covers
retired employees and their beneficiaries;
     (vi) the occurrence of any material adverse change in the Properties,
assets, liabilities, business, operations, prospects, income or condition
(financial or otherwise) of the Company, LaBarge Electronics, LaBarge
Acquisition, any other Obligor or any Subsidiary;
     (vii) any change in the name of the Company, LaBarge Electronics, LaBarge
Acquisition, any other Obligor or any Subsidiary;
     (viii) any proposed opening, closing or other change of any place of
business of the Company, LaBarge Electronics, LaBarge Acquisition, any other
Obligor or any Subsidiary;
     (ix) any material change in the Company’s or any Subsidiary’s line(s) of
business;
     (x) the occurrence of any Change of Control Event; and
     (xi) any notices required to be provided pursuant to other provisions of
this Agreement and notice of the occurrence of such other events as the Agent or
any Lender may from time to time reasonably specify.
     (l) Insurance. The Company will, and it will cause each Subsidiary to,
insure all of its Property of the character usually insured by Persons engaged
in the same or similar businesses similarly situated, against loss or damage of
the kind customarily insured against by such Persons, unless higher limits or
coverage are reasonably required in writing by the Required Lenders, and carry
adequate liability insurance and other insurance of a kind and in an amount
generally carried by Persons engaged in the same or similar businesses similarly
situated, unless higher limits or coverage are reasonably required in writing by
the Required Lenders. All insurance required by this Section 5.01(l) shall be
with insurers rated A-XI or better by A.M. Best Company (or accorded a similar
rating by another nationally or internationally recognized insurance rating
agency of similar standing if A.M. Best Company is not then in the business of
rating insurers or rating foreign insurers) or such other insurers as may from
time to time be reasonably acceptable to the Required Lenders. All such
insurance may be subject to reasonable deductible amounts.
     (m) Further Assurances. Each of the Company, LaBarge Electronics and
LaBarge Acquisition will, and the Company will cause each Subsidiary to, execute
and deliver to the Agent, at any time and from time to time, any and all further
agreements, documents and instruments, and take any and all further actions
which may be required under applicable law, or which the Agent or any Lender may
from time to time reasonably request, in order to effectuate the transactions
contemplated by this Agreement and the other Transaction Documents.

- 61 -



--------------------------------------------------------------------------------



 



     (n) Accountant. The Company will give the Agent and each Lender prompt
notice of any change of the Company’s independent certified public accountants
and a statement of the reasons for such change. The Company shall at all times
utilize KPMG Peat Marwick or other independent certified public accountants
reasonably acceptable to the Required Lenders.
     (o) Financial Covenants.
     (i) Minimum Consolidated Fixed Charge Coverage Ratio. The Company will have
a Consolidated Fixed Charge Coverage Ratio of at least 1.35 to 1.0 for each four
(4) consecutive fiscal quarter period of the Company commencing with the four
(4) consecutive fiscal quarter period of the Company ending December 28, 2008.
     (ii) Maximum Consolidated Debt to Consolidated EBITDA Ratio. The Company
will have a Consolidated Debt to Consolidated EBITDA Ratio of not more than 2.50
to 1.0 as of the last day of each fiscal quarter of the Company ending on or
after December 28, 2008.
     (iii) Minimum Consolidated Net Worth. The Company will at all times have a
Consolidated Net Worth of not less than the sum of (A) $70,000,000.00 plus
(B) Fifty Percent (50%) of Consolidated Net Income (with no deductions for
losses) during each fiscal quarter of the Company ending on or after
December 28, 2008 (such required increases to be cumulative for each such fiscal
quarter) plus (C) One Hundred Percent (100%) of the net proceeds received by the
Company on or after the date of this Agreement from the issuance of any capital
stock or other equity interests of the Company.
     (p) Subsidiaries. If the Company or any Subsidiary creates, forms or
acquires any Subsidiary on or after the date of this Agreement, the Company or
such Subsidiary, as the case may be, will, contemporaneously with the creation,
formation or acquisition of such Subsidiary, (i) grant to the Agent of the
ratable benefit of the Lenders a first priority perfected security interest in
and lien on all of the issued and outstanding shares of capital stock,
membership interests or other equity interests of such Subsidiary and (ii) cause
such Subsidiary to (A) guaranty the payment and performance of all of the
Borrower’s Obligations owed by any one or more of the Borrowers and (B) secure
said guaranty with a first priority perfected security interest in and lien on
all of the accounts, inventory, documents, instruments, chattel paper, general
intangibles, goods, machinery, equipment, investment property, other tangible
and intangible personal property, real property and books and records of such
Subsidiary and the proceeds thereof, all pursuant to documentation (including,
without limitation, an amendment to this Agreement if requested by the Agent or
the Required Lenders) in form and substance reasonably satisfactory to the
Required Lenders.
     (q) Interest Rate Protection. LaBarge Acquisition will, on or before
December 31, 2008, purchase interest rate protection in the form of either an
interest rate cap, an interest rate collar or an interest rate swap covering at
least $22,500,000.00 of the outstanding principal amount of the LaBarge
Acquisition Term Loan for a period of not less than three (3) years, which
interest rate cap, interest rate collar or interest rate swap must be in form
and substance satisfactory to the Agent and the Required Lenders.
     5.02 Negative Covenants of the Company. Each of the Company, LaBarge
Electronics and LaBarge Acquisition covenants and agrees that, so long as any
Lender has any obligation to make any Loan under this Agreement, U.S. Bank has
any obligation or to issue any Letter of Credit under this Agreement, any Letter
of Credit remains outstanding and/or any of the Borrower’s Obligations owed by
any one or more of the Borrower’s remain unpaid, unless the prior written
consent of the Required Lenders is obtained:

- 62 -



--------------------------------------------------------------------------------



 



     (a) Limitation on Indebtedness. The Company will not, and it will not cause
or permit any Subsidiary to, incur or be obligated on any Indebtedness, either
directly or indirectly, by way of Guarantee, suretyship or otherwise, other
than:
     (i) the Company’s Obligations;
     (ii) unsecured trade accounts payable and other normal accruals incurred in
the ordinary course of business which are not more than thirty (30) days past
due (provided, however, that neither the Company nor any Subsidiary shall be
required to pay any such account payable or other accrual the payment of which
is being contested in good faith and by appropriate proceedings being diligently
conducted and for which adequate reserves in accordance with GAAP have been
provided, except that the Company or such Subsidiary, as the case may be, shall
pay or cause to be paid all such accounts payable and accruals forthwith upon
the commencement of proceedings to foreclose any Lien which is attached as
security therefor, unless such foreclosure is stayed by the filing of an
appropriate bond in a manner reasonably satisfactory to the Required Lenders);
     (iii) Indebtedness existing as of the date of this Agreement and listed on
Schedule 4.10 attached hereto (without giving effect to any changes to
Schedule 4.10 made after the date of this Agreement);
     (iv) purchase money Indebtedness incurred solely to finance Capital
Expenditures;
     (v) Capitalized Lease Obligations; and
     (vi) obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
     (vii) other Indebtedness not otherwise permitted by this Section 5.02(a) in
an amount not to exceed $1,000,000.00 in the aggregate at any one time
outstanding for the Company and all of its Subsidiaries on a combined basis.
     (b) Limitation on Liens. The Company will not, and will not cause or permit
any Subsidiary to, create, incur or assume, or suffer to be incurred or to
exist, any Lien on any of its Property, whether now owned or hereafter acquired,
or upon any income or profits therefrom, except for Permitted Liens.
     (c) Consolidation, Merger, Sale of Property, Etc.
     (i) The Company will not, and it will not cause or permit any Subsidiary
to, directly or indirectly merge or consolidate with or into any other Person or
permit any other Person to merge into or with or consolidate with it.
     (ii) The Company will not, and will not cause or permit any Subsidiary to,
(A) sell, assign, lease, transfer, abandon or otherwise dispose of any of its
Property (including, without limitation, any shares of capital stock, membership
interests or other equity interests of a Subsidiary owned by the Company or
another Subsidiary) or (B) issue, sell or otherwise dispose

- 63 -



--------------------------------------------------------------------------------



 



of any shares of capital stock, membership interests or other equity interests
of any Subsidiary, except for (1) sales of Inventory in the ordinary course of
business (which does not include a transfer of Inventory in partial or total
satisfaction of any Indebtedness), (2) sales of fixed assets (other than real
estate) which are obsolete, worn-out or otherwise not used or useable in the
ordinary course of its business, so long as the net proceeds thereof are used
within ninety (90) days after the date of the sale solely to purchase
replacement fixed assets or assets of comparable quality or to pay or prepay (w)
in the case of asset sales by the Company, Debt secured by any Permitted Lien
encumbering the assets being sold or the Borrower’s Obligations owed by the
Company, (x) in the case of asset sales by LaBarge Electronics, Debt secured by
any Permitted Lien encumbering the assets being sold or the Borrower’s
Obligations owed by LaBarge Electronics, (y) in the case of asset sales by
LaBarge Acquisition, Debt secured by any Permitted Lien encumbering the assets
being sold or the Borrower’s Obligations owed by LaBarge Acquisition and (z) in
the case of asset sales by any Subsidiary other than LaBarge Electronics or
LaBarge Acquisition, Debt of such Subsidiary, (3) other sales of fixed assets
(other than real estate) so long as the gross sale proceeds from all such asset
sales by the Company and all of its Subsidiaries on a combined basis does not
exceed $250,000.00 in the aggregate in any fiscal year of the Company, (4) sales
of Accounts due the Company from Sikorsky Aircraft Corporation and/or any of its
subsidiaries as described in the Citibank Supplier Agreement, provided, that
Borrower provides Agent with prior written notice before any sale of such
Accounts is consummated, and, provided further, that, the gross sales proceeds
from all such Account sales shall be delivered by Citibank directly to Agent for
deposit in the deposit account(s) of the Company designated by the Agent,
(5) sales by LaBarge Acquisition to Pensar Electronic Solutions, LLC pursuant to
and in accordance with Section 12.04(b) of the Pensar Acquisition Agreement of
Accounts purchased by LaBarge Acquisition from Pensar Electronic Solutions, LLC
pursuant to the Pensar Acquisition Agreement so long as the aggregate purchase
price for such Accounts is not less than the aggregate face value of such
Accounts and such purchase price is paid in cash contemporaneously with the
closing of such sale and (6) sales by LaBarge Acquisition to Pensar Electronic
Solutions, LLC pursuant to and in accordance with Section 12.05(b) of the Pensar
Acquisition Agreement of Inventory purchased by LaBarge Acquisition from Pensar
Electronic Solutions, LLC pursuant to the Pensar Acquisition Agreement so long
as the aggregate purchase price for such Inventory is not less than the
aggregate cost of such Inventory as set forth on LaBarge Acquisition’s financial
statements prepared in accordance with GAAP and such purchase price is paid in
cash contemporaneously with the closing of such sale.
     (d) Sale and Leaseback Transactions. The Company will not, and it will not
cause or permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby the Company or such Subsidiary shall in one or more related
transactions sell, transfer or otherwise dispose of any Property owned by the
Company or such Subsidiary to any Person and then rent or lease, as lessee, such
Property or any part thereof for a period or periods which in the aggregate
would exceed twelve (12) months from the date of commencement of the lease term.
     (e) Sale or Discount of Accounts. The Company will not, and it will not
cause or permit any Subsidiary to, sell or discount (other than prompt payment
discounts granted in the ordinary course of business) any of its notes or
accounts receivable or chattel paper, other than (i) sales of Accounts due the
Company from Sikorsky Aircraft Corporation and/or any of its subsidiaries as
described in the Citibank Supplier Agreement, provided, that Borrower provides
Agent with prior written notice before any sale of such Accounts is consummated,
and, provided further, that, the gross sales proceeds from all such Account
sales shall be delivered by Citibank directly to Agent for deposit in the
deposit account(s) of the Company designated by the Agent and (ii) sales by
LaBarge Acquisition to Pensar Electronic Solutions, LLC pursuant to and in
accordance with Section 12.04(b) of the Pensar Acquisition Agreement of Accounts
purchased by LaBarge Acquisition from Pensar Electronic Solutions, LLC pursuant
to the Pensar Acquisition Agreement so long as the aggregate purchase price for
such Accounts is not less than

- 64 -



--------------------------------------------------------------------------------



 



the aggregate face value of such Accounts and such purchase price is paid in
cash contemporaneously with the closing of such sale.
     (f) Transactions with Affiliates. The Company will not, and it will not
cause or permit any Subsidiary to, enter into or be a party to any transaction
or arrangement with any Affiliate (including, without limitation, the purchase
from, sale to or exchange of Property with, or the rendering of any service by
or for, any Affiliate), except in the ordinary course of business and pursuant
to the reasonable requirements of the Company’s or such Subsidiary’s business
and upon fair and reasonable terms no less favorable to the Company or such
Subsidiary than would be obtained in a comparable arm’s-length transaction with
a Person not an Affiliate.
     (g) Changes in Nature of Business. The Company will not, and it will not
cause or permit any Subsidiary to, engage in any business if, as a result, the
general nature of the business which would then be engaged in by the Company and
its Subsidiaries, considered as a whole, would be substantially changed from the
general nature of the business engaged in by the Company and its Subsidiaries as
of the date of this Agreement.
     (h) Fiscal Year. The Company will not, and it will not cause or permit any
Subsidiary to, change its fiscal year.
     (i) Stock Redemptions and Distributions. The Company will not, and it will
not cause or permit any Subsidiary to, declare or incur any liability to make
any Distribution in respect of the capital stock or other equity interests of
the Company or the capital stock, membership interests or other equity interests
of such Subsidiary, as the case may be, provided, however, that (i) each
wholly-owned Subsidiary shall be permitted to declare and pay cash dividends or
cash distributions on their respective capital stock, membership interests or
other equity interests to the Company and/or another Subsidiary and (ii) so long
as no Default or Event of Default has occurred and is continuing or would be
created thereby or result therefrom, the Company shall be permitted to redeem
shares of its common stock so long as the aggregate consideration paid or
committed to be paid by the Company during any fiscal year of the Company for or
in connection with all such redemptions does not exceed the sum of
$5,000,000.00. Nothing in this Section 5.02(i) shall limit or otherwise restrict
the Company’s ability to settle outstanding stock option exercises through the
partial cancellation of outstanding stock options.
     (j) Pension Plans. The Company will not, and it will not cause or permit
any Subsidiary to, (i) permit any condition to exist in connection with any
Pension Plan which might constitute grounds for the PBGC to institute
proceedings to have such Pension Plan terminated or a trustee appointed to
administer such Pension Plan or (ii) engage in, or permit to exist or occur, any
other condition, event or transaction with respect to any Pension Plan which
could result in the incurrence by the Company, any Subsidiary or any ERISA
Affiliate of any material liability, fine or penalty.
     (k) Restricted Investments; Acquisitions. The Company will not, and it will
not cause or permit any Subsidiary to, directly or indirectly, make any
Restricted Investments. The Company will not, and it will not cause or permit
any Subsidiary to, directly or indirectly, make any Acquisitions.
     (l) Subsidiaries. The Company will not, and it will not cause or permit any
Subsidiary to, create, form or acquire any Subsidiary.
     (m) Limitations on Restrictive Agreements. The Company will not, and it
will not cause or permit any Subsidiary to, enter into, or permit to exist, any
agreement with any Person which prohibits or limits the ability of the Company
or such Subsidiary, as the case may be, to (a) pay dividends or make other
distributions or prepay any Indebtedness owed to the Company and/or any
Subsidiary, (b) make loans or advances to the Company and/or any Subsidiary,
(c) transfer any of its Properties to the

- 65 -



--------------------------------------------------------------------------------



 



Company and/or any Subsidiary (other than with respect to Property subject to
Liens permitted by clauses (h) or (i) of the definition of Permitted Liens) or
(d) create, incur, assume or suffer to exist any Lien upon any of its Property
or revenues, whether now owned or hereafter acquired (other than with respect to
Property subject to Liens permitted by clauses (h) or (i) of the definition of
Permitted Liens); provided that the foregoing shall not apply to restrictions in
effect on the date of this Agreement contained in agreements governing Debt
outstanding on the date of this Agreement and listed on Schedule 5.02(o)
attached hereto and, if such Debt is renewed, extended or refinanced,
restrictions in the agreements governing the renewed, extended or refinanced
Debt (and successive renewals, extensions and refinancings thereof) if such
restrictions are no more restrictive in any material respect than those
contained in the agreements governing the Debt being renewed, extended or
refinanced.
     5.03 Use of Proceeds. The Company covenants and agrees that (a) the
proceeds of the Revolving Credit Loans and the Swing Line Loans have been and
will be used solely for the working capital and general corporate purposes of
the Company, (b) no part of the proceeds of any Revolving Credit Loan and/or
Swing Line Loan have been or will be used in violation of any applicable law,
rule or regulation, (c) the Company has not and will not directly or indirectly
use any of the proceeds of any Revolving Credit Loan and/or Swing Line Loan for
the purpose of buying or carrying margin stock within the meaning of
Regulation U of The Board of Governors of the Federal Reserve System, as
amended, other than for the purpose of financing the Company’s redemption of
shares of common stock of the Company to the extent permitted by Section 5.02(i)
of this Agreement and (d) not more than Twenty-Five Percent (25%) of the value
of the consolidated assets of the Company and its Subsidiaries (other than any
treasury stock of the Company) is now, or will at any time be, represented by
margin stock. LaBarge Electronics covenants and agrees that (a) the proceeds of
the LaBarge Electronics Term Loan were used solely for the working capital and
general corporate purposes of LaBarge Electronics, (b) no part of the proceeds
of the LaBarge Electronics Term Loan were used in violation of any applicable
law, rule or regulation and (c) LaBarge Electronics did not directly or
indirectly use any of the proceeds of the LaBarge Electronics Term Loan for the
purpose of buying or carrying margin stock within the meaning of Regulation U of
The Board of Governors of the Federal Reserve System, as amended. LaBarge
Acquisition covenants and agrees that (a) the proceeds of the LaBarge
Acquisition Term Loan will be used solely to finance the Pensar Acquisition,
(b) no part of the proceeds of the LaBarge Acquisition Term Loan will be used in
violation of any applicable law, rule or regulation and (c) LaBarge Acquisition
will not directly or indirectly use any of the proceeds of the LaBarge
Acquisition Term Loan for the purpose of buying or carrying margin stock within
the meaning of Regulation U of The Board of Governors of the Federal Reserve
System, as amended. As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the respective meanings ascribed to
them in Regulation U of The Board of Governors of the Federal Reserve System, as
amended.
SECTION 6. EVENTS OF DEFAULT.
     If any of the following (each of the following herein sometimes called an
“Event of Default”) shall occur and be continuing:
     6.01 The Company shall fail to pay any of the Borrower’s Obligations owed
by the Company as and when the same shall become due and payable, whether by
reason of demand, maturity, acceleration or otherwise;
     6.02 LaBarge Electronics shall fail to pay any of the Borrower’s
Obligations owed by LaBarge Electronics as and when the same shall become due
and payable, whether by reason of demand, maturity, acceleration or otherwise;

- 66 -



--------------------------------------------------------------------------------



 



     6.03 LaBarge Acquisition shall fail to pay any of the Borrower’s
Obligations owed by LaBarge Acquisition as and when the same shall become due
and payable, whether by reason of demand, maturity, acceleration or otherwise;
     6.04 Any representation or warranty made by the Company, LaBarge
Electronics, LaBarge Acquisition and/or any other Obligor in this Agreement, in
any other Transaction Document or in any certificate, agreement, instrument or
statement furnished or made or delivered pursuant hereto or thereto or in
connection herewith or therewith, shall prove to have been untrue or incorrect
in any material respect when made or effected;
     6.05 The Company and/or LaBarge Electronics shall fail to perform or
observe any term, covenant or provision contained in Section 2.01(b),
Section 2.01(c), Section 2.01(d), Section 2.05(f), Section 5.01(a),
Section 5.01(c), Section 5.01(f), Section 5.01(k), Section 5.01(l),
Section 5.01(o), Section 5.01(p), Section 5.01(q), Section 5.02 or Section 5.03;
     6.06 The Company, LaBarge Electronics and/or LaBarge Acquisition shall fail
to perform or observe any term, covenant or provision contained in
Section 5.01(m) and any such failure shall remain unremedied for five (5) days;
     6.07 The Company, LaBarge Electronics and/or LaBarge Acquisition shall fail
to perform or observe any other term, covenant or provision contained in this
Agreement (other than those specified in Sections 6.01, 6.02, 6.03, 6.04, 6.05
or 6.06 above) and any such failure shall remain unremedied for thirty (30) days
after the earlier of (a) written notice of default is given to the Company,
LaBarge Electronics and LaBarge Acquisition by the Agent or any Lender or
(b) any officer of the Company, LaBarge Electronics and/or LaBarge Acquisition
obtaining actual knowledge of such default;
     6.08 This Agreement or any other Transaction Document shall at any time for
any reason cease to be in full force and effect or shall be declared to be null
and void by a court of competent jurisdiction, or if the validity or
enforceability thereof shall be contested or denied by the Company, LaBarge
Electronics, LaBarge Acquisition and/or any other Obligor, or if the
transactions completed hereunder or thereunder shall be contested by the
Company, LaBarge Electronics, LaBarge Acquisition and/or any other Obligor or if
the Company, LaBarge Electronics, LaBarge Acquisition and/or any other Obligor
shall deny that it has any further liability or obligation hereunder or
thereunder;
     6.09 The Company, LaBarge Electronics, LaBarge Acquisition, any other
Obligor or any Subsidiary shall (a) voluntarily commence any proceeding or file
any petition seeking relief under Title 11 of the United States Code or any
other Federal, state or foreign bankruptcy, insolvency, receivership,
liquidation or similar law, (b) consent to the institution of, or fail to
contravene in a timely and appropriate manner, any such proceeding or the filing
of any such petition, (c) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator or similar official of itself or of a
substantial part of its Property, (d) file an answer admitting the material
allegations of a petition filed against itself in any such proceeding, (e) make
a general assignment for the benefit of creditors, (f) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(g) take any corporate or other action for the purpose of effecting any of the
foregoing;
     6.10 An involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (a) relief
in respect of the Company, LaBarge Electronics, LaBarge Acquisition, any other
Obligor or any Subsidiary, or of a substantial part of the Property of the
Company, LaBarge Electronics, LaBarge Acquisition, any other Obligor or any
Subsidiary, under Title 11 of the United States Code or any other Federal, state
or foreign bankruptcy, insolvency, receivership, liquidation or similar law,
(b) the appointment of a receiver, trustee, custodian, sequestrator or similar
official of the Company, LaBarge Electronics, LaBarge Acquisition, any other
Obligor or any Subsidiary or of a

- 67 -



--------------------------------------------------------------------------------



 



substantial part of the Property of the Company, LaBarge Electronics, LaBarge
Acquisition, any other Obligor or any Subsidiary or (c) the winding-up or
liquidation of the Company, LaBarge Electronics, LaBarge Acquisition, any other
Obligor or any Subsidiary; and such proceeding or petition shall continue
undismissed for thirty (30) consecutive days or an order or decree approving or
ordering any of the foregoing shall continue unstayed and in effect for thirty
(30) consecutive days;
     6.11 The Letter of Credit Reimbursement Agreement shall at any time for any
reason cease to be in full force and effect or shall be declared to be null and
void by a court of competent jurisdiction, or if the validity or enforceability
of the Letter of Credit Reimbursement Agreement shall be contested or denied by
the Company, or if the Company shall deny that it has any further liability or
obligation under the Letter of Credit Reimbursement Agreement or if the Company
shall fail to comply with or observe any of the terms, provisions or conditions
contained in the Letter of Credit Reimbursement Agreement;
     6.12 Any Letter of Credit Application shall at any time for any reason
cease to be in full force and effect or shall be declared to be null and void by
a court of competent jurisdiction, or if the validity or enforceability of any
Letter of Credit Application shall be contested or denied by the Company, or if
the Company shall deny that it has any further liability or obligation under any
Letter of Credit Application or if the Company shall fail to comply with or
observe any of the terms, provisions or conditions contained in any Letter of
Credit Application;
     6.13 The Revolving Credit Guaranty shall at any time for any reason cease
to be in full force and effect or shall be declared to be null and void by a
court of competent jurisdiction, or if the validity or enforceability of the
Revolving Credit Guaranty shall be contested or denied by LaBarge Electronics,
LaBarge Acquisition and/or LaBarge/STC, or if LaBarge Electronics, LaBarge
Acquisition and/or LaBarge/STC shall deny that it has any further liability or
obligation under the Revolving Credit Guaranty or if LaBarge Electronics,
LaBarge Acquisition and/or LaBarge/STC shall fail to comply with or observe any
of the terms, provisions or conditions contained in the Revolving Credit
Guaranty;
     6.14 The LaBarge Electronics Term Loan Guaranty shall at any time for any
reason cease to be in full force and effect or shall be declared to be null and
void by a court of competent jurisdiction, or if the validity or enforceability
of the LaBarge Electronics Term Loan Guaranty shall be contested or denied by
the Company, LaBarge Acquisition and/or LaBarge/STC, or if the Company, LaBarge
Acquisition and/or LaBarge/STC shall deny that it has any further liability or
obligation under the LaBarge Electronics Term Loan Guaranty or if the Company,
LaBarge Acquisition and/or LaBarge/STC shall fail to comply with or observe any
of the terms, provisions or conditions contained in the LaBarge Electronics Term
Loan Guaranty;
     6.15 The LaBarge Acquisition Term Loan Guaranty shall at any time for any
reason cease to be in full force and effect or shall be declared to be null and
void by a court of competent jurisdiction, or if the validity or enforceability
of the LaBarge Acquisition Term Loan Guaranty shall be contested or denied by
the Company, LaBarge Electronics and/or LaBarge/STC, or if the Company, LaBarge
Electronics and/or LaBarge/STC shall deny that it has any further liability or
obligation under the LaBarge Acquisition Term Loan Guaranty or if the Company,
LaBarge Electronics and/or LaBarge/STC shall fail to comply with or observe any
of the terms, provisions or conditions contained in the LaBarge Acquisition Term
Loan Guaranty;
     6.16 The Company Patent, Trademark and License Security Agreement shall at
any time for any reason cease to be in full force and effect or shall be
declared to be null and void by a court of competent jurisdiction, or if the
validity or enforceability of the Company Patent, Trademark and License Security
Agreement shall be contested or denied by the Company, or if the Company shall
deny that it has any further liability or obligation under the Company Patent,
Trademark and License Security

- 68 -



--------------------------------------------------------------------------------



 



Agreement or if the Company shall fail to comply with or observe any of the
terms, provisions or conditions contained in the Company Patent, Trademark and
License Security Agreement;
     6.17 Any “Event of Default” (as defined therein) shall occur under or
within the meaning of the Company Security Agreement;
     6.18 Any “Event of Default” (as defined therein) shall occur under or
within the meaning of the Company Stock Pledge Agreement;
     6.19 The LaBarge Electronics Patent, Trademark and License Security
Agreement shall at any time for any reason cease to be in full force and effect
or shall be declared to be null and void by a court of competent jurisdiction,
or if the validity or enforceability of the LaBarge Electronics Patent,
Trademark and License Security Agreement shall be contested or denied by LaBarge
Electronics, or if LaBarge Electronics shall deny that it has any further
liability or obligation under the LaBarge Electronics Patent, Trademark and
License Security Agreement or if LaBarge Electronics shall fail to comply with
or observe any of the terms, provisions or conditions contained in the LaBarge
Electronics Patent, Trademark and License Security Agreement;
     6.20 Any “Event of Default” (as defined therein) shall occur under or
within the meaning of the LaBarge Electronics Security Agreement;
     6.21 The LaBarge Acquisition Collateral Assignment of Asset Purchase
Agreement shall at any time for any reason cease to be in full force and effect
or shall be declared to be null and void by a court of competent jurisdiction,
or if the validity or enforceability of the LaBarge Acquisition Collateral
Assignment of Asset Purchase Agreement shall be contested or denied by LaBarge
Acquisition, or if LaBarge Acquisition shall deny that it has any further
liability or obligation under the LaBarge Acquisition Collateral Assignment of
Asset Purchase Agreement or if LaBarge Acquisition shall fail to comply with or
observe any of the terms, provisions or conditions contained in the LaBarge
Acquisition Collateral Assignment of Asset Purchase Agreement;
     6.22 The LaBarge Acquisition Patent, Trademark and License Security
Agreement shall at any time for any reason cease to be in full force and effect
or shall be declared to be null and void by a court of competent jurisdiction,
or if the validity or enforceability of the LaBarge Acquisition Patent,
Trademark and License Security Agreement shall be contested or denied by LaBarge
Acquisition, or if LaBarge Acquisition shall deny that it has any further
liability or obligation under the LaBarge Acquisition Patent, Trademark and
License Security Agreement or if LaBarge Acquisition shall fail to comply with
or observe any of the terms, provisions or conditions contained in the LaBarge
Acquisition Patent, Trademark and License Security Agreement;
     6.23 Any “Event of Default” (as defined therein) shall occur under or
within the meaning of the LaBarge Acquisition Security Agreement;
     6.24 The LaBarge/STC Patent, Trademark and License Security Agreement shall
at any time for any reason cease to be in full force and effect or shall be
declared to be null and void by a court of competent jurisdiction, or if the
validity or enforceability of the LaBarge/STC Patent, Trademark and License
Security Agreement shall be contested or denied by LaBarge/STC, or if
LaBarge/STC shall deny that it has any further liability or obligation under the
LaBarge/STC Patent, Trademark and License Security Agreement or if LaBarge/STC
shall fail to comply with or observe any of the terms, provisions or conditions
contained in the LaBarge/STC Patent, Trademark and License Security Agreement;
     6.25 Any “Event of Default” (as defined therein) shall occur under or
within the meaning of the LaBarge/STC Security Agreement;

- 69 -



--------------------------------------------------------------------------------



 



     6.26 The Company, LaBarge Electronics, LaBarge Acquisition any other
Obligor or any Subsidiary shall be declared by any Lender to be in default on,
or pursuant to the terms of, (a) any other present or future obligation to, or
agreement with or in favor of, such Lender, including, without limitation, any
other loan, line of credit, revolving credit, guaranty or letter of credit
reimbursement obligation or (b) any other present or future agreement, document
or instrument purporting to grant such Lender a Lien upon any Property of the
Company, LaBarge Electronics, LaBarge Acquisition, such other Obligor or such
Subsidiary, as the case may be, and any such default shall not be cured or
waived in writing within any applicable cure or grace period (if any);
     6.27 The occurrence of any default or event of default under or within the
meaning of any agreement, document or instrument evidencing, securing,
guaranteeing the payment of or otherwise relating to any Debt of the Company,
LaBarge Electronics, LaBarge Acquisition any other Obligor or any Subsidiary
(other than the Borrower’s Obligations owed by any one or more of the Borrowers)
having an aggregate outstanding principal balance in excess of $250,000.00 which
is not cured or waived in writing within any applicable cure or grace period (if
any);
     6.28 There occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract) resulting from (a) any event of default under
such Swap Contract as to which the Company or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Company or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Company or such Subsidiary as a result thereof is greater than
$250,000.00;
     6.29 A judgment or order is rendered against the Company, LaBarge
Electronics, LaBarge Acquisition, any other Obligor or any Subsidiary and either
(a) enforcement proceedings have been commenced by any creditor upon any such
judgment or order or (b) within thirty (30) days after entry thereof, such
judgment or order is not paid or otherwise discharged or execution thereof
stayed pending appeal, or within thirty (30) days after the expiration of any
such stay, such judgment or order is not paid or otherwise discharged; or a
judgment or order in an amount in excess of $250,000.00 is rendered against the
Company, LaBarge Electronics, LaBarge Acquisition, any other Obligor or any
Subsidiary, irrespective of whether such judgment or order is paid or otherwise
discharged or stayed pending appeal; or
     6.30 The occurrence of a Reportable Event with respect to any Pension Plan;
the filing of a notice of intent to terminate a Pension Plan by the Company, any
ERISA Affiliate or any Subsidiary; the institution of proceedings to terminate a
Pension Plan by the PBGC or any other Person; the withdrawal in a “complete
withdrawal” or a “partial withdrawal” as defined in Sections 4203 and 4205,
respectively, of ERISA by the Company, any ERISA Affiliate or any Subsidiary
from any Multi-Employer Plan; or the incurrence of any material increase in the
contingent liability of the Company or any Subsidiary with respect to any
“employee welfare benefit plan” as defined in Section 3(1) of ERISA which covers
retired employees and their beneficiaries;
     6.31 The institution by the Company, any ERISA Affiliate or any Subsidiary
of steps to terminate any Pension Plan if, in order to effectuate such
termination, the Company, such ERISA Affiliate or such Subsidiary, as the case
may be, would be required to make a contribution to such Pension Plan, or would
incur a liability or obligation to such Pension Plan, in excess of $250,000.00;
or the institution by the PBGC of steps to terminate any Pension Plan; or
     6.32 The occurrence of any Change of Control Event;

- 70 -



--------------------------------------------------------------------------------



 



     THEN, and in each such event (other than an event described in
Sections 6.09 or 6.10), the Agent shall have the right to, and if requested in
writing by the Required Lenders the Agent shall, terminate the Revolving Credit
Commitments of each of the Lenders and declare that the obligations of the
Lenders to make Loans under this Agreement and the obligation of U.S. Bank to
issue Letters of Credit under this Agreement have terminated, whereupon such
Revolving Credit Commitments and such obligations of the Lenders and U.S. Bank
shall be immediately and forthwith terminated, and the Agent shall have the
further right to, and if requested in writing by the Required Lenders the Agent
shall further, declare the entire outstanding principal balance of and all
accrued and unpaid interest on the Notes and all of the other Borrower’s
Obligations owed by any one or more of the Borrowers (other than (A) amounts
owed by a Borrower under or in respect of any Swap Contract between such
Borrower and a Lender, the payment of which shall be governed by the terms of
the applicable Swap Contract and (B) amounts owed by a Borrower under or in
respect of any Treasury Management Agreement between such Borrower and a Lender,
the payment of which shall be governed by the terms of the applicable Treasury
Management Agreement) to be forthwith due and payable, whereupon all of the
unpaid principal balance of and all accrued and unpaid interest on the Notes and
all of such other Borrower’s Obligations shall become and be immediately due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by each of the Borrowers, and the Agent and
the Lenders shall have the right to exercise any and all other rights and
remedies which they may have under any of the other Transaction Documents or
under applicable law; provided, however, that upon the occurrence of any event
described in Sections 6.09 or 6.10, the Revolving Credit Commitments of each of
the Lenders, the obligations of the Lenders to make Loans under this Agreement
and the obligation of U.S. Bank to issue Letters of Credit under this Agreement
shall automatically terminate and the entire outstanding principal balance of
and all accrued and unpaid interest on the Notes and all of the other Borrower’s
Obligations owed by any one or more of the Borrowers (other than (A) amounts
owed by a Borrower under or in respect of any Swap Contract between such
Borrower and a Lender, the payment of which shall be governed by the terms of
the applicable Swap Contract and (B) amounts owed by a Borrower under or in
respect of any Treasury Management Agreement between such Borrower and a Lender,
the payment of which shall be governed by the terms of the applicable Treasury
Management Agreement) shall automatically become immediately due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by each of the Borrowers, and the Agent and the
Lenders shall have the right to exercise any and all other rights and remedies
which they may have under any of the other Transaction Documents or under
applicable law. If any Event of Default under this Agreement has occurred and is
continuing, in addition to all of the other rights and remedies of the Agent and
the Lenders under this Agreement and the other Transaction Documents and at law
or in equity, the Agent shall have the right, in its sole and absolute
discretion, to (a) reduce the amount of the Revolving Credit Commitments of the
Lenders, (b) reduce the Maximum Swing Line Amount, (c) create reserves and/or
allowances against Eligible Accounts and/or Eligible Inventory and/or (d) reduce
the advance rates against Eligible Accounts and/or Eligible Inventory set forth
in the definition of the Borrowing Base.
SECTION 7. AGENT
     7.01 Appointment. U.S. Bank National Association is hereby appointed by the
Lenders as Agent under this Agreement, the Notes and the other Transaction
Documents. The Agent agrees to act as such upon the express conditions contained
in this Agreement.
     7.02 Powers. The Agent shall have and may exercise such powers hereunder as
are specifically delegated to the Agent by the terms of this Agreement and the
other Transaction Documents, together with such powers as are reasonably
incidental thereto. The Agent shall have no implied duties to the Lenders, nor
any obligation to the Lenders to take any action under this Agreement or any of
the other Transaction Documents, except any action specifically provided by this
Agreement or any of the other Transaction Documents to be taken by the Agent.
Without limiting the

- 71 -



--------------------------------------------------------------------------------



 



generality of the foregoing, the Agent shall not be required to take any action
with respect to any Default or Event of Default, except as expressly provided in
Section 6 or in Section 7.06.
     7.03 General Immunity. Neither the Agent nor any of its directors,
officers, employees, agents or advisors shall be liable to any of the Lenders
for any action taken or not taken by it in connection with this Agreement or any
of the other Transaction Documents (a) with the consent or at the request of the
Required Lenders or (b) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
nonappealable order.
     7.04 No Responsibility for Loans, Recitals, Etc. Neither the Agent nor any
of its directors, officers, employees, agents or advisors shall (a) be
responsible for or have any duty to ascertain, inquire into or verify any
recitals, reports, statements, representations or warranties contained in this
Agreement or any of the other Transaction Documents or furnished pursuant hereto
or thereto, (b) be responsible for any Loans under this Agreement, (c) be bound
to ascertain or inquire as to the performance or observance of any of the terms
of this Agreement or any of the other Transaction Documents, (d) be responsible
for the satisfaction of any condition specified in Section 3, except receipt of
items required to be delivered to the Agent, (e) be responsible for the
validity, effectiveness, genuineness or enforceability of this Agreement or any
of the other Transaction Documents or (f) be responsible for the creation,
attachment, perfection or priority of any security interests or liens purported
to be granted to the Agent or any of the Lenders pursuant to this Agreement or
any of the other Transaction Documents.
     7.05 Right to Indemnity. Notwithstanding any other provision contained in
this Agreement to the contrary, to the extent the Borrowers fail to reimburse
the Agent pursuant to Section 8.03, Section 8.04 or Section 8.05, or if any
Default or Event of Default shall occur under this Agreement, the Lenders shall
ratably in accordance with their respective Pro Rata Shares of the aggregate
principal amount of outstanding Loans (or, if no Loans are outstanding, ratably
in accordance with their respective Pro Rata Shares of the Revolving Credit
Commitments) indemnify the Agent and hold it harmless from and against any and
all liabilities, losses (except losses occasioned solely by failure of any
Borrower to make any payments or to perform any obligations required by this
Agreement (excepting those described in Sections 8.03, 8.04 and 8.05), the Notes
or any of the other Transaction Documents), costs and/or expenses, including,
without limitation, any liabilities, losses, costs and/or expenses arising from
the failure of any Lender to perform its obligations hereunder or in respect of
this Agreement, and also including, without limitation, reasonable attorneys’
fees and expenses, which the Agent may incur, directly or indirectly, in
connection with this Agreement, the Notes or any of the other Transaction
Documents, or any action or transaction related hereto or thereto; provided only
that the Agent shall not be entitled to such indemnification for any losses,
liabilities, costs and/or expenses directly and solely resulting from its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, nonappealable order. This indemnity shall be a
continuing indemnity, contemplates all liabilities, losses, costs and expenses
related to the execution, delivery and performance of this Agreement, the Notes
and the other Transaction Documents, and shall survive the satisfaction and
payment of the Borrower’s Obligations owed by any one or more of the Borrowers
and the termination of this Agreement.
     7.06 Action Upon Instructions of Required Lenders. The Agent agrees, upon
the written request of the Required Lenders, to take any action of the type
specified in this Agreement or any of the other Transaction Documents as being
within the Agent’s rights, duties, powers or discretion. Notwithstanding the
foregoing, (a) the Agent shall be fully justified in failing or refusing to take
any action hereunder, unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liabilities, losses, costs and
expenses (including, without limitation, attorneys’ fees and expenses) which may
be incurred by it by reason of taking or continuing to take any such action,
other than any liability which may arise out of Agent’s gross negligence or
willful misconduct as determined

- 72 -



--------------------------------------------------------------------------------



 



by a court of competent jurisdiction in a final, nonappealable order and (b) in
no event shall the Agent be required to take any action which it in good faith
believes would violate this Agreement or any other Transaction Document or any
applicable law, rule or regulation. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder in accordance with
written instructions signed by the Required Lenders, and such instructions and
any action taken or failure to act pursuant thereto shall be binding on all of
the Lenders and on all holders of the Notes. In the absence of a request by the
Required Lenders, the Agent shall have authority, in its good faith discretion,
to take or not to take any action, unless this Agreement or any of the other
Transaction Documents specifically requires the consent of the Required Lenders
or of all of the Lenders.
     7.07 Employment of Agents and Counsel. The Agent may execute any of its
duties as Agent hereunder by or through employees, agents and attorneys-in-fact
and shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it in good faith and with
reasonable care. The Agent shall be entitled to advice and opinion of legal
counsel concerning all matters pertaining to the duties of the agency hereby
created.
     7.08 Reliance on Documents; Counsel. The Agent shall be entitled to rely
upon any note, notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of legal counsel selected by the Agent.
     7.09 May Treat Payee as Owner. The Agent may deem and treat the payee of
any Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment or transfer thereof shall have been filed with the
Agent. Any request, authority or consent of any Person who at the time of making
such request or giving such authority or consent is the holder of any such Note
shall be conclusive and binding on any subsequent holder, transferee or assignee
of such Note or of any Note issued in exchange therefor.
     7.10 Agent’s Reimbursement. Each Lender agrees to reimburse the Agent pro
rata in accordance with its Pro Rata Share of the aggregate principal amount of
outstanding Loans (or, if no Loans are outstanding, pro rata in accordance with
its Pro Rata Share of the Revolving Credit Commitments) for (a) any
out-of-pocket costs and expenses not reimbursed by the Borrowers for which the
Agent is entitled to reimbursement by the Borrowers under this Agreement or any
of the other Transaction Documents and (b) for any other out-of-pocket costs and
expenses incurred by the Agent on behalf of the Lenders in connection with the
preparation, execution, delivery, amendment, modification, extension, renewal
and/or enforcement of this Agreement and/or any of the other Transaction
Documents.
     7.11 Rights as a Lender. With respect to its Revolving Credit Commitment,
the Loans made by it and the Notes issued to it, the Agent shall have the same
rights and powers hereunder as any Lender and may exercise the same as though it
were not the Agent, and the terms “Lender” and “Lenders” shall, unless the
context otherwise indicates, include the Agent in its individual capacity. The
Agent may accept deposits from, lend money to, issue letters of credit for the
account of and generally engage in any kind of banking or trust business with
each Borrower and its Affiliates as if it were not the Agent.
     7.12 Independent Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.04 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Transaction Documents. Each
Lender also acknowledges that it will, independently and without reliance upon
the Agent or any other

- 73 -



--------------------------------------------------------------------------------



 



Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Transaction Documents.
     7.13 Resignation of Administrative Agent. Subject to the appointment of a
successor Agent, the Agent may resign as Agent for the Lenders under this
Agreement and the other Transaction Documents at any time by thirty (30) days’
notice in writing to the Lenders and the Borrowers. Such resignation shall take
effect upon appointment of such successor Agent. Subject to the consent of the
Borrowers (which consent shall not be unreasonably withheld or delayed and which
consent shall not be required if any Event of Default under this Agreement has
occurred and is continuing), the Required Lenders shall have the right to
appoint a successor Agent who shall be entitled to all of the rights of, and
vested with the same powers as, the original Agent under this Agreement and the
other Transaction Documents. In the event a successor Agent shall not have been
appointed within the thirty (30) day period following the giving of notice by
the Agent, subject to the consent of the Borrowers (which consent shall not be
unreasonably withheld or delayed and which consent shall not be required if any
Event of Default under this Agreement has occurred and is continuing), the Agent
may appoint its own successor. Resignation by the Agent shall not affect or
impair the rights of the Agent under Sections 7.05 and 7.10 hereof with respect
to all matters preceding such resignation. Any successor Agent must be a
national banking association or a bank chartered in any State of the United
States having a combined capital and surplus of at least $100,000,000.00.
     7.14 Delivery of Documents. The Agent agrees to promptly provide each
Lender with copies of (a) this Agreement and the other Transaction Documents
(including any amendments thereto), (b) any default notices sent by the Agent to
any Borrower or any other Obligor with respect to this Agreement or any of the
other Transaction Documents, (c) any waivers or consents signed by the Agent or
otherwise sent by the Agent to any Borrower or any other Obligor with respect to
this Agreement or any of the other Transaction Documents, (d) any notices of
default sent by any Borrower, any other Obligor or any Lender to the Agent with
respect to this Agreement or any of the other Transaction Documents and (e) any
requests for any amendments, waivers or consents sent to the Agent by any
Borrower or any other Obligor with respect to this Agreement or any of the other
Transaction Documents. The Agent agrees to provide each Lender, within five (5)
Business Days after written request by such Lender and at such Lender’s expense,
a copy of such other information, reports, certificates and/or other materials
prepared by any Borrower or otherwise required by the Transaction Documents and
which are in the possession of the Agent which are reasonably requested by such
Lender in writing.
     7.15 Application of Section 7 to U.S. Bank. The provisions of this
Section 7 and the obligations of the Lenders thereunder shall be deemed equally
to apply to, and be for the benefit of, (a) U.S. Bank in connection with its
making and administration of the Swing Line Loans, to the same extent that such
provisions apply to the Agent, the Revolving Credit Loans, the LaBarge
Electronics Term Loan, the LaBarge Acquisition Term Loan and the other
Borrower’s Obligations, mutatis mutandis and (b) U.S. Bank in connection with
its issuance and administration of the Letters of Credit, to the same extent
that such provisions apply to the Agent, the Revolving Credit Loans, the LaBarge
Electronics Term Loan, the LaBarge Acquisition Term Loan and the other
Borrower’s Obligations, mutatis mutandis.
     7.16 Legal Representation of the Agent. In connection with (a) the
drafting, negotiation and execution of this Agreement and the other Transaction
Documents and (b) any future legal representation relating to the
administration, amendment, modification, extension, renewal, restatement and/or
enforcement of, and/or waiver or consent under, this Agreement or any of the
other Transaction Documents, Thompson Coburn LLP has only represented and shall
only represent U.S. Bank National Association in its capacity as the Agent and a
Lender. Each other Lender hereby acknowledges and

- 74 -



--------------------------------------------------------------------------------



 



agrees that Thompson Coburn LLP has not represented and will not represent such
Lender in connection with any such matters.
     7.17 Duration of Agency. The agency established by Section 7.01 hereof
shall continue, and Sections 7.01 through and including this Section 7.17 shall
remain in full force and effect, until all of the Borrower’s Obligations owed by
any one or more of the Borrowers shall have been paid in full and the Lenders’
commitments to make Loans and/or extend credit to or for the benefit of any
Borrower shall have terminated or expired.”
SECTION 8. GENERAL.
     8.01 No Waiver. No failure or delay by any party to this Agreement in
exercising any right, remedy, power or privilege of such party under this
Agreement or under any other Transaction Document shall operate as a waiver
thereof; nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The remedies provided herein and in the other Transaction Documents
are cumulative and not exclusive of any remedies provided by law. Nothing
contained in this Agreement shall in any way affect the right of the Agent or
any Lender to exercise any statutory or common law right of banker’s lien or
setoff.
     8.02 Right of Setoff. Upon the occurrence and during the continuance of any
Event of Default, each Lender is hereby authorized at any time and from time to
time, without prior notice to any Borrower (any such prior notice being
expressly waived by each Borrower) and to the fullest extent permitted by law,
to setoff and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by such Lender and any and all other
indebtedness at any time owing by such Lender to or for the credit or account of
any Borrower against any and all of the Borrower’s Obligations owed by such
Borrower irrespective of whether or not such Lender shall have made any demand
under this Agreement or under any of the other Transaction Documents and
although such obligations may be contingent or unmatured. Each Lender agrees to
promptly notify the applicable Borrower after any such setoff and application
made by such Lender, provided, however, that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of the
Lenders under this Section 8.02 are in addition to any other rights and remedies
(including, without limitation, other rights of setoff) which the Lenders may
have. Nothing contained in this Agreement or any other Transaction Document
shall impair the right of any Lender to exercise any right of setoff or
counterclaim it may have against any Borrower and to apply the amount subject to
such exercise to the payment of indebtedness of such Borrower unrelated to this
Agreement or the other Transaction Documents.
     8.03 Cost and Expenses. The Borrowers jointly and severally agree, whether
or not any Loan is made under this Agreement, to pay the Agent and each Lender
upon demand for (a) all out-of-pocket costs and expenses and all Attorneys’ Fees
incurred by the Agent in connection with (i) the preparation, documentation,
negotiation, execution, administration and/or enforcement of this Agreement
and/or any of the other Transaction Documents, (ii) the preparation,
documentation, negotiation and execution of any amendment, modification,
extension, renewal or restatement of this Agreement and/or any of the other
Transaction Documents and/or (iii) the preparation of any waiver or consent
under this Agreement or under any of the other Transaction Documents, (b) all
recording, filing and search fees and expenses incurred by the Agent in
connection with this Agreement and the other Transaction Documents, (c) all
out-of-pocket costs and expenses and all Attorneys’ Fees incurred by the Agent
or any Lender in connection with any Default or Event of Default under this
Agreement, (d) if an Event of Default occurs, all out-of-pocket costs and
expenses and all Attorneys’ Fees incurred by the Agent or any Lender in
connection with such Event of Default and collection and other enforcement
proceedings resulting therefrom and (e) all other Attorneys’ Fees incurred by
the Agent or any Lender relating to or arising out of or in connection with this
Agreement or any of the other Transaction Documents. The Borrowers

- 75 -



--------------------------------------------------------------------------------



 



further jointly and severally agree to pay or reimburse the Agent and each
Lender upon demand for any stamp or other similar taxes which may be payable
with respect to the execution, delivery, recording and/or filing of this
Agreement and/or any of the other Transaction Documents. All of the obligations
of Borrowers under this Section 8.03 shall survive the satisfaction and payment
of the Borrower’s Obligations owed by any one or more of the Borrowers and the
termination of this Agreement.
     8.04 Environmental Indemnity. The Borrowers hereby jointly and severally
agree to defend and indemnify the Agent and each Lender and hold the Agent and
each Lender harmless from and against any and all losses, liabilities, damages,
injuries, claims, costs and expenses of any and every kind whatsoever
(including, without limitation, court costs and reasonable attorneys’ fees and
expenses) which at any time or from time to time may be paid, incurred or
suffered by, or asserted against, the Agent or any Lender for, with respect to
or as a direct or indirect result of the violation by the Company or any
Subsidiary of any Environmental Laws; or with respect to, or as a direct or
indirect result of the presence on or under, or the Release from, properties
owned, leased or operated by the Company or any Subsidiary in the conduct of its
business into or upon any land, the atmosphere or any watercourse, body of water
or wetland, of any Hazardous Substances or any other hazardous or toxic waste,
substance or constituent or other substance (including, without limitation, any
losses, liabilities, damages, injuries, claims, costs or expenses asserted or
arising under the Environmental Laws), other than for such liabilities due to
the gross negligence or willful misconduct of the Agent or any Lender seeking
such indemnification hereunder as determined by a court of competent
jurisdiction in a final, nonappealable order; and the provisions of and
undertakings and indemnification set out in this Section 8.04 shall survive the
satisfaction and payment of the Borrower’s Obligations owed by any one or more
of the Borrowers and the termination of this Agreement.
     8.05 General Indemnity. In addition to the payment of expenses pursuant to
Section 8.03, the Borrowers hereby jointly and severally agree to defend,
indemnify, pay and hold the Agent and each Lender and any holder(s) of the
Notes, and the officers, directors, employees, agents and affiliates of the
Agent and each Lender and such holder(s) (collectively, the “Indemnitees”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, disbursements, costs and
expenses of any kind or nature whatsoever (including, without limitation, the
reasonable fees and disbursements of counsel for such Indemnitees in connection
with any investigative, administrative or judicial proceeding commenced or
threatened, whether or not such Indemnitees shall be designated a party
thereto), that may be imposed on, incurred by or asserted against the
Indemnitees, in any manner relating to or arising out of this Agreement, any of
the other Transaction Documents, any other agreement, document or instrument
executed and delivered by any Borrower or any other Obligor in connection
herewith or therewith or any commitment letter delivered by the Agent or any
Lender to any Borrower, or the agreement of the Lenders to make the Loans and/or
of U.S. Bank to issue Letters of Credit under this Agreement (collectively, the
“indemnified liabilities”); provided that (a) the Borrowers shall have no
obligation to an Indemnitee hereunder with respect to indemnified liabilities
arising from the gross negligence or willful misconduct of that Indemnitee as
determined by a court of competent jurisdiction in a final, nonappealable order
and (b) the Borrowers shall have no obligation to indemnify the Agent or any
Lender with respect to disputes between the Agent and any one or more of the
Lenders or with respect to disputes among one or more of the Lenders. To the
extent that the undertaking to indemnify, pay and hold harmless set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Borrowers shall contribute the maximum portion that they are
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all indemnified liabilities incurred by the Indemnitees or any
of them. The provisions of the undertakings and indemnification set out in this
Section 8.05 shall survive satisfaction and payment of the Borrower’s
Obligations owed by any one or more of the Borrowers and the termination of this
Agreement.

- 76 -



--------------------------------------------------------------------------------



 



     8.06 Authority to Act. The Agent and each Lender shall be entitled to act
on any notices and instructions (telephonic or written) believed by the Agent or
such Lender in good faith to have been sent or delivered by an Authorized
Person, regardless of whether such notice or instruction was in fact delivered
by an Authorized Person, and the Borrowers hereby jointly and severally agree to
defend and indemnify the Agent and each Lender and hold the Agent and each
Lender harmless from and against any and all losses and expenses, if any,
ensuing from any such action.
     8.07 Notices. Any notice, request, demand, consent, confirmation or other
communication under this Agreement shall be in writing and delivered in person
or sent by facsimile, recognized overnight courier or registered or certified
mail, return receipt requested and postage prepaid, to the applicable party at
its address or facsimile number set forth on the signature pages hereof (or, in
the case of an Assignee, as set forth in the applicable Assignment and
Assumption Agreement), or at such other address or facsimile number as any party
hereto may designate as its address or facsimile number for communications under
this Agreement by notice so given. Such notices shall be deemed effective on the
day on which delivered or sent if delivered in person or sent by facsimile (with
answerback confirmation received), on the first (1st) Business Day after the day
on which sent, if sent by recognized overnight courier or on the third (3rd)
Business Day after the day on which mailed, if sent by registered or certified
mail.
     8.08 CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL. EACH BORROWER
IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF ANY MISSOURI STATE COURT
SITTING IN THE CITY OR COUNTY OF ST. LOUIS, MISSOURI AND/OR ANY UNITED STATES OF
AMERICA COURT SITTING IN THE EASTERN DISTRICT OF MISSOURI, EASTERN DIVISION, AS
THE AGENT MAY ELECT, IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT. EACH BORROWER
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT TO SUCH SUIT, ACTION OR
PROCEEDING MAY BE HELD AND DETERMINED IN ANY OF SUCH COURTS. EACH BORROWER
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
SUCH BORROWER MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT, AND EACH BORROWER FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH BORROWER AUTHORIZES
THE SERVICE OF PROCESS UPON SUCH BORROWER BY REGISTERED MAIL SENT TO SUCH
BORROWER AT ITS ADDRESS DETERMINED PURSUANT TO SECTION 8.07. EACH BORROWER, THE
AGENT AND EACH LENDER HEREBY IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY WITH
RESPECT TO ANY ACTION IN WHICH ANY ONE OR MORE OF THE BORROWERS, ON THE ONE
HAND, AND THE AGENT AND/OR ANY LENDER, ON THE OTHER HAND, ARE PARTIES RELATING
TO OR ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER
TRANSACTION DOCUMENTS.
     8.09 Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Missouri (without reference
to conflict of law principles).
     8.10 Amendments and Waivers.Any provision of this Agreement may be amended
or waived if, but only if, such amendment or waiver is in writing and is signed
by the Borrowers and the Required Lenders (and, (i) if the rights or duties of
the Agent in its capacity as Agent are affected thereby, by the Agent, (ii) if
the rights or duties of U.S. Bank in its capacity as the maker of the Swing Line
Loans are affected thereby, by U.S. Bank and (iii) if the rights or duties of
U.S. Bank in its capacity as the issuer of the Letters of Credit are affected
thereby, by U.S. Bank); provided that no such amendment or waiver shall, unless
signed by all of the Lenders, (a) increase the Revolving Credit Commitment of
any Lender or the Maximum Swing Line Amount, (b) increase the principal amount
of the LaBarge Electronics Term

- 77 -



--------------------------------------------------------------------------------



 



Loan, (c) increase the principal amount of the LaBarge Acquisition Term Loan,
(d) reduce the principal amount of or rate of interest on any Loan or any fees
under this Agreement (other than any fees relating to the Letters of Credit
other than the Letter of Credit Commitment Fees), (e) postpone the date fixed
for any payment of principal of or interest on any Loan or any fees under this
Agreement, (f) change the definition of “Required Lenders”, (g) voluntarily
release any Collateral (except as contemplated by the applicable Transaction
Documents as in effect on the date of this Agreement) with an aggregate fair
market value (as certified by the Borrower) in excess of $1,000,000.00,
(h) voluntarily release any Obligor, (i) amend Section 2.24, (j) amend
Section 2.25 or (k) amend this Section 8.10. Notwithstanding any provision
contained in this Agreement to the contrary, no Defaulting Lender shall have any
right to approve or disapprove any amendment, waiver or consent under this
Agreement or any other Transaction Documents, except that the Revolving Credit
Commitment of such Defaulting Lender may not be increased or extended without
the consent of such Defaulting Lender.
     8.11 References; Headings for Convenience. Unless otherwise specified
herein, all references herein to Section numbers refer to Section numbers of
this Agreement, all references herein to Exhibits A, B, C, D, E, F, G and H
refer to annexed Exhibits A, B, C, D, E, F, G and H which are hereby
incorporated herein by reference and all references herein to Schedules 2.03(g),
2.04, 4.05, 4.06, 4.08, 4.10, 4.12, 4.16, 4.17 4.18 and 5.02(m) refer to annexed
Schedules 2.03(g), 2.04, 4.05, 4.06, 4.08, 4.10, 4.12, 4.16, 4.17 4.18 and
5.02(m) which are hereby incorporated herein by reference. The Section headings
are furnished for the convenience of the parties and are not to be considered in
the construction or interpretation of this Agreement.
     8.12 Successors and Assigns.
     (a) Subject to paragraphs (b), (c) and (d) of this Section 8.12, the
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Notwithstanding
the foregoing, no Borrower may assign or otherwise transfer any of its rights or
delegate any of its obligations or duties under this Agreement without the prior
written consent of the Agent and each Lender.
     (b) Any Lender may at any time grant to one or more banks or other
financial institutions (each a “Participant”) participating interests in its
Revolving Credit Commitment or any or all of its Loans. In the event of any such
grant by a Lender of a participating interest to a Participant, whether or not
upon notice to the Borrowers and the Agent, such Lender shall remain responsible
for the performance of all of its obligations hereunder, and the Borrowers and
the Agent shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which any Lender may grant such a participating interest
shall provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrowers hereunder including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of this Agreement; provided that such participation agreement may
provide that the applicable Lender will not agree to any amendment, modification
or waiver of this Agreement described in clauses (a), (b), (c), (d) or (e) of
Section 8.10 without the consent of the Participant.
     (c) Any Lender may at any time assign to one or more banks or other
financial institutions (each an “Assignee”) all, or a proportionate part of all,
of its rights and obligations under this Agreement and its Notes in a minimum
amount of at least $5,000,000.00, and such Assignee shall assume such rights and
obligations, pursuant to an Assignment and Assumption Agreement in substantially
the form of Exhibit H attached hereto executed by such Assignee and such
transferor Lender, with (and subject to) the subscribed consent of the Borrowers
and the Agent, which, in each case, shall not be unreasonably withheld or
delayed (each, an Assignment and Assumption Agreement”); provided, however, that
(i) if any Assignee is an affiliate of such transferor Lender or, immediately
prior to such assignment, a Lender, no consent shall be required and (ii) if any
Event of Default under this

- 78 -



--------------------------------------------------------------------------------



 



Agreement has occurred and is continuing no consent of the Borrowers to such
assignment shall be required. Upon execution and delivery of such instrument and
payment by such Assignee to such transferor Lender of an amount equal to the
purchase price agreed between such transferor Lender and such Assignee, such
Assignee shall be a Lender party to this Agreement and shall have all the rights
and obligations of a Lender with a Revolving Credit Commitment as set forth in
such instrument of assumption, and the transferor Lender shall be released from
its obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Lender, the Agent and the
Borrowers shall make appropriate arrangements so that, if required, new Note(s)
are issued to the Assignor and/or the Assignee, as applicable. In connection
with any such assignment, the transferor Lender shall pay to the Agent an
administrative fee for processing such assignment in the amount of $3,500.00.
     (d) Any Lender may at any time assign all or any portion of its rights
under this Agreement and its Notes to secure its obligations to a Federal
Reserve Bank. No such assignment shall release the transferor Lender from any of
its obligations hereunder.
     8.13 NO ORAL AGREEMENTS; ENTIRE AGREEMENT. This notice is provided pursuant
to Section 432.047 R.S.Mo. As used herein, “borrower(s)” means the Borrowers,
“creditor” means the Lenders and the Agent and “this writing” means this
Agreement and the other Transaction Documents. ORAL AGREEMENTS OR COMMITMENTS TO
LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT
INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS
OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED TO THE
CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT. This Agreement embodies the entire agreement and understanding
between the parties hereto and supersedes all prior agreements and
understandings (oral or written) relating to the subject matter hereof.
     8.14 Severability. In the event any one or more of the provisions contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.
     8.15 Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile or pdf counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
     8.16 Resurrection of the Borrower’s Obligations. To the extent that the
Agent or any Lender receives any payment on account of any of the Borrower’s
Obligations owed by any one or more of the Borrowers, and any such payment(s) or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, subordinated and/or required to be repaid to a trustee,
receiver or any other Person under any bankruptcy act, state or Federal law,
common law or equitable cause, then, to the extent of such payment(s) received,
such Borrower’s Obligations or part thereof intended to be satisfied and any and
all Liens upon or pertaining to any Property of any Borrower and/or any other
Obligor and theretofore created and/or existing in favor of the Agent or any of
the Lenders as security for the payment of such Borrower’s Obligations shall be
revived and continue in full force and effect, as if such payment(s) had not
been received by the Agent or such Lender, as the case may be, and applied on
account of such Borrower’s Obligations.

- 79 -



--------------------------------------------------------------------------------



 



     8.17 Independence of Covenants. All of the covenants contained in this
Agreement and the other Transaction Documents shall be given independent effect
so that if a particular action, event or condition is prohibited by any one of
such covenants, the fact that it would be permitted by an exception to, or
otherwise be in compliance within the provisions of, another covenant shall not
avoid the occurrence of a Default or Event of Default if such action is taken,
such event occurs or such condition exists.
     8.18 Collateral. Each Lender represents that it in good faith is not
relying upon any “margin stock” (as defined in Regulation U of the Board of
Governors of the Federal Reserve System, as amended) as collateral in the
extension or maintenance of the credit provided for in this Agreement.
Notwithstanding any provision contained in the Company Security Agreement to the
contrary, the Agent and each Lender hereby releases any security interest or
other Lien it may have upon any shares of capital stock of the Company which are
owned by the Company (whether held by the Company as treasury stock or
otherwise).
     8.19 Confidentiality. Each Lender agrees to use reasonable precautions to
keep confidential, in accordance with its customary procedures for handling
confidential information of this nature and in accordance with safe and sound
banking practices, any non-public information supplied to such Lender by the
Company or any Subsidiary pursuant to this Agreement or any other Transaction
Document; provided, however, that nothing contained in this Section 8.19 shall
prohibit or limit the disclosure by such Lender of any such information (a) to
the extent required by any statute, rule, regulation, subpoena or judicial
process, (b) to any governmental or regulatory agency having jurisdiction over
such Lender, (c) to any professional advisors, including counsel and
accountants, for such Lender in connection with the provision of advice or other
services to such Lender with respect to any of the Borrower’s Obligations owed
by any one or more of the Borrowers, this Agreement or any other Transaction
Document, (d) to any bank examiners or auditors, (e) in connection with any
litigation to which such Lender is a party, (f) in connection with the
enforcement of such Lender’s rights and remedies under this Agreement, any of
the Notes or any of the other Transaction Documents or (g) to any assignee or
participant (or prospective assignee or participant); and provided further, that
in no event shall any Lender be obligated or required to return any materials
furnished to such Lender by the Company or any Subsidiary under this Agreement
or any other Transaction Document. Notwithstanding the foregoing, no Lender
shall have any liability to the Company, any Subsidiary or any shareholder,
partner, joint venturer, director, officer, employee or agent of the Company or
any Subsidiary by reason of, or in any way claimed to be related to, any
disclosure by such Lender of any information with respect to the Company or any
Subsidiary except as the same results from the gross negligence or wilful
misconduct of such Lender as determined by a court of competent jurisdiction in
a final, nonappealable order.
     8.20 USA Patriot Act. Each Lender that is subject to the USA Patriot Act
and the Agent (for itself and not on behalf of any Lender) hereby notifies each
Borrower that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies such Borrower,
which information includes the name and address of such Borrower and other
information that will allow such Lender or the Agent, as applicable, to identify
such Borrower in accordance with the USA Patriot Act. Each Borrower hereby
agrees to provide to the Agent and each Lender any such information requested by
any such party.
     8.21 Swap Contracts and Treasury Management Agreements. By virtue of a
Lender’s execution of this Agreement or an Assignment and Assumption Agreement
pursuant to Section 8.12(c), as the case may be, any affiliate of such Lender
with whom a Borrower has entered into a Swap Contract or a Treasury Management
Agreement shall be deemed a Lender party to this Agreement for purposes of any
reference in this Agreement or any other Transaction Document to the parties for
whom the Agent is acting, it being understood and agreed that the rights and
benefits of such affiliate

- 80 -



--------------------------------------------------------------------------------



 



under this Agreement and the other Transaction Documents consist solely of such
affiliate’s right to share in any payments made by any Borrower and/or any other
Obligor under this Agreement and/or any other Transaction Document and in any
collections out of any Collateral, all as set forth in Section 2.25. In
connection with any such distribution of payments and collections, the Agent
shall be entitled to assume no amounts are due to any Lender or any of its
affiliates under or in respect of any Swap Contracts and/or any Treasury
Management Agreements unless such Lender has notified the Agent in writing of
the amount of any such liability owed to it or its affiliate(s) prior to such
distribution.
     8.22 Release of Liens. Each Lender hereby agrees that the Agent shall have
the right, without any notice to or consent of any Lender, to release the
Agent’s security interest in and/or other Lien on any of the Collateral which is
sold or otherwise disposed of by the Borrower or any Subsidiary in accordance
with Section 5.02(c)(ii) or with the consent of the Required Lenders (or of all
of the Lenders if the aggregate fair market value of such Collateral (as
certified by the Borrower) in excess of $1,000,000.00).
     8.23 Waiver of Consequential Damages, etc. To the fullest extent permitted
by applicable law, no Borrower shall assert, and each Borrower hereby waives,
any claim against the Agent and/or any Lender, on any theory of liability, for
any special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any other Transaction Document, the transactions contemplated
hereby or thereby and/or any Loan and/or the use of the proceeds of any Loan.
     8.24 Release of Certain Documents The Agent and each Lender hereby
terminate and release each of the “LaBarge Electronics Collateral Assignment of
Asset Sale and Purchase Agreement” and the “LaBarge Electronics Membership
Interest Pledge Agreement” (each as defined in the Existing Loan Agreement).
     8.25 Reallocation of Loans. The Lenders agree that on the date of this
Agreement the Lenders will make such payments to each other as shall be
necessary to cause the respective Pro Rata Shares of the Lenders in the
principal amount of each of the outstanding Loans as of the date of this
Agreement to be as follows: (a) U.S. Bank — 53.3333333333%; and (b) Wells Fargo
Bank, National Association — 46.6666666667%.
     8.26 Amendment and Restatement. This Agreement is an amendment, restatement
and continuation of, and not a novation of, the Existing Loan Agreement. All
references in the Transaction Documents to the Existing Loan Agreement and any
other references of similar import shall henceforth mean this Agreement, as the
same may from time to time be amended, modified, extended, renewed or restated.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK — SIGNATURE PAGES FOLLOW]

- 81 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company, LaBarge Electronics, LaBarge Acquisition,
the Lenders and the Agent have executed this Loan Agreement as of the 22nd day
of December, 2008.

                  LABARGE, INC.    
 
           
 
  By   /s/CRAIG E. LaBARGE
 
        Name: Craig E. LaBarge         Title: CEO and President    
 
                Address:    
 
                9900A Clayton Road         St. Louis, Missouri 63178        
Attention: Chief Financial Officer         Facsimile No.: (314) 812-9438    
 
                LABARGE ELECTRONICS, INC.    
 
           
 
  By   /s/CRAIG E.LaBARGE
 
        Name: Craig E. LaBarge         Title: President    
 
                Address:    
 
                9900A Clayton Road         St. Louis, Missouri 63178        
Attention: Chief Financial Officer         Facsimile No.: (314) 812-9438    
 
                LABARGE ACQUISITION COMPANY, INC.    
 
           
 
  By   /s/CRAIG E. LaBARGE
 
        Name: Craig E. LaBarge         Title: President    
 
                Address:    
 
                9900A Clayton Road         St. Louis, Missouri 63178        
Attention: Chief Financial Officer         Facsimile No.: (314) 812-9438    

- 82 -



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION    
 
           
 
  By   /s/Daniel L. Tilghman
 
        Name: Daniel L. Tilghman         Title: Vice President    
 
                Address:    
 
                721 Locust Street         First Floor, Bank Lobby         St.
Louis, Missouri 63101         Attention: Commercial Lending Department        
Facsimile No.: (314) 418-8090    
 
                WELLS FARGO BANK, NATIONAL ASSOCIATION
 
           
 
  By   /s/Kevin L. Handley
 
        Name: Kevin L. Handley         Title: Vice President    
 
                Address:    

                           
 
                         
 
  Attention:                               Facsimile No.: (               )

   
 
               

                  U.S. BANK NATIONAL ASSOCIATION, as Agent    
 
           
 
  By   /s/Daniel L. Tilghman
 
        Name: Daniel L. Tilghman         Title: Vice President    
 
                Address:    
 
                721 Locust Street         First Floor, Bank Lobby         St.
Louis, Missouri 63101         Attention: Commercial Lending Department        
Facsimile No.: (314) 418-8090    

- 83 -